Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

among

ASPEN INSURANCE HOLDINGS LIMITED,

The Subsidiary Borrowers from Time to Time Parties Hereto,

The Several Lenders from Time to Time Parties Hereto,

THE BANK OF NEW YORK MELLON,

as Collateral Agent,

CITIBANK, N.A.,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

THE BANK OF NEW YORK MELLON and

LLOYDS SECURITIES INC.,

as Co-Documentation Agents,

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of June 12, 2013

 

 

 

BARCLAYS BANK PLC and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1 DEFINITIONS

     6   

1.1 Defined Terms

     6   

1.2 Other Definitional Provisions

     23   

1.3 Exchange Rates

     24   

1.4 Changes in GAAP

     24   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     24   

2.1 Revolving Commitments

     24   

2.2 Procedure for Borrowing

     26   

2.3 Fees

     26   

2.4 Termination or Reduction of Commitments

     26   

2.5 Optional and Mandatory Prepayments

     27   

2.6 Conversion and Continuation Options

     27   

2.7 Limitations on Eurodollar Tranches

     28   

2.8 Interest Rates and Payment Dates

     28   

2.9 Computation of Interest and Fees

     28   

2.10 Inability to Determine Interest Rate

     29   

2.11 Pro Rata Treatment and Payments

     29   

2.12 Requirements of Law; Eurocurrency Liabilities

     30   

2.13 Taxes

     32   

2.14 Indemnity

     34   

2.15 Change of Lending Office

     34   

2.16 Replacement of Lenders

     34   

2.17 Defaulting Lenders

     35   

SECTION 3 LETTERS OF CREDIT

     37   

3.1 L/C Commitment

     37   

3.2 Procedure for Issuance of Letter of Credit

     37   

3.3 Fees and Other Charges

     38   

3.4 L/C Participations

     38   

3.5 Reimbursement Obligation of the Borrowers

     39   

3.6 Obligations Absolute

     40   

3.7 Letter of Credit Payments

     40   

3.8 Several Letters of Credit

     40   

3.9 Applications

     42   

3.10 Additional Issuing Lenders

     42   

3.11 Reporting

     43   

3.12 Non-NAIC Approved Banks

     43   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     43   

4.1 Financial Conditions

     43   

4.2 No Change

     44   

4.3 Existence; Compliance with Law

     44   

 

i



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations

     44   

4.5 No Legal Bar

     45   

4.6 Litigation

     45   

4.7 No Default

     45   

4.8 Ownership of Property; Liens

     45   

4.9 Taxes

     45   

4.10 Federal Regulations

     45   

4.11 ERISA

     46   

4.12 Investment Company Act

     46   

4.13 Subsidiaries

     46   

4.14 Use of Proceeds

     46   

4.15 Environmental Matters

     46   

4.16 Accuracy of Information, etc

     47   

4.17 PATRIOT Act; OFAC

     47   

SECTION 5 CONDITIONS PRECEDENT

     47   

5.1 Conditions to Initial Extensions of Credit

     47   

5.2 Conditions to Each Extension of Credit

     49   

5.3 Conditions for Additional Subsidiary Borrowers

     49   

SECTION 6 AFFIRMATIVE COVENANTS

     50   

6.1 Financial Statements

     50   

6.2 Certificates; Other Information

     51   

6.3 Payment of Obligations

     52   

6.4 Maintenance of Existence; Compliance

     52   

6.5 Maintenance of Property; Insurance

     52   

6.6 Inspection of Property; Books and Records; Discussions

     52   

6.7 Notices

     53   

6.8 Environmental Laws

     53   

SECTION 7 NEGATIVE COVENANTS

     53   

7.1 Financial Condition Covenants

     53   

7.2 Indebtedness

     53   

7.3 Disposition of Property

     54   

7.4 Restricted Payments

     55   

7.5 Investments

     55   

7.6 Liens

     56   

7.7 Clauses Restricting Subsidiary Distributions

     58   

7.8 Business

     58   

7.9 Rating

     58   

7.10 Consolidations, Amalgamations, Mergers and Liquidations

     58   

7.11 Transactions with Affiliates

     59   

SECTION 8 EVENTS OF DEFAULT

     59   

SECTION 9 THE AGENTS

     61   

9.1 Appointment

     61   

 

ii



--------------------------------------------------------------------------------

9.2 Delegation of Duties

     62   

9.3 Exculpatory Provisions

     62   

9.4 Reliance

     62   

9.5 Notice of Default

     63   

9.6 Non-Reliance on Agents and Other Lenders

     64   

9.7 Indemnification

     64   

9.8 Agent in Its Individual Capacity

     65   

9.9 Successor Administrative Agent and Collateral Agent

     65   

9.10 Security Document Matters

     66   

9.11 Other Agents

     66   

SECTION 10 GUARANTEE

     66   

10.1 Guarantee

     66   

10.2 No Subrogation

     67   

10.3 Amendments, etc. with respect to the Obligations

     67   

10.4 Guarantee Absolute and Unconditional

     68   

10.5 Reinstatement

     68   

10.6 Payments

     68   

10.7 Independent Obligations

     68   

SECTION 11 MISCELLANEOUS

     69   

11.1 Amendments and Waivers

     69   

11.2 Notices

     70   

11.3 No Waiver; Cumulative Remedies

     71   

11.4 Survival of Representations and Warranties

     71   

11.5 Payment of Expenses and Taxes

     71   

11.6 Successors and Assigns; Participations and Assignments

     72   

11.7 Adjustments

     75   

11.8 Set-off

     75   

11.9 Counterparts

     75   

11.10 Severability

     75   

11.11 Integration

     75   

11.12 GOVERNING LAW

     76   

11.13 Submission To Jurisdiction; Waivers

     76   

11.14 Process Agent

     76   

11.15 Currency of Payment

     77   

11.16 Releases of Liens

     77   

11.17 Confidentiality

     78   

11.18 Several Obligations of Borrowers; Company as Agent of Borrowers

     78   

11.19 Termination of Terminating Credit Agreement

     78   

11.20 WAIVERS OF JURY TRIAL

     79   

11.21 No Advisory or Fiduciary Duty

     79   

11.22 USA Patriot Act

     79   

11.23 Effect of Restatement

     79   

SECTION 12 THE BORROWER REPRESENTATIVE

     80   

12.1 Appointment; Nature of Relationship

     80   

12.2 Powers

     80   

 

iii



--------------------------------------------------------------------------------

12.3 Employment of Agents

     80   

12.4 Notices

     80   

12.5 Successor Borrower Representative

     80   

12.6 Execution of Loan Documents; Borrowing Base Certificate

     80   

 

iv



--------------------------------------------------------------------------------

ANNEX:

 

A    Pricing Grid SCHEDULES: 1.1    Commitments 4.13    Subsidiaries 7.2(b)(iv)
   Existing Indebtedness 7.5    Investments 7.6    Existing Liens EXHIBITS: A   
Form of Compliance Certificate B-1    Form of Closing Certificate of the Company
B-2    Form of Closing Certificate of each Subsidiary Borrower C    Form of
Assignment and Assumption D-1    Form of Legal Opinion of Mayer Brown LLP D-2   
Form of Legal Opinion of Appleby Global E-1    Form of Exemption Certificate
(Non-Partnerships) E-2    Form of Exemption Certificate (Partnerships) F    Form
of Company Note G    Form of Subsidiary Borrower Note H    Form of Notice of
Conversion/Continuation I    Form of Subsidiary Borrower Agreement J    Form of
Commitment Increase Supplement K    Form of New Lender Supplement L    Form of
Several Letter of Credit M    Form of Borrowing Request N    Form of Prepayment
Notice

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of June 12,
2013, among ASPEN INSURANCE HOLDINGS LIMITED, a Bermuda exempted limited
liability company (the “Company”), the Subsidiary Borrowers (as defined below;
together with the Company, collectively, the “Borrowers” and individually, a
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), CITIBANK, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), DEUTSCHE BANK
SECURITIES INC., THE BANK OF NEW YORK MELLON and LLOYDS SECURITIES INC., as
co-documentation agents (in such capacities, each a “Co-Documentation Agent”),
THE BANK OF NEW YORK MELLON, as collateral agent, and BARCLAYS BANK PLC, as
administrative agent.

The parties hereto hereby agree as follows:

SECTION 1 DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the one-month Eurodollar Rate plus 1.0%. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the applicable rate. If for any reason any rate described in
clause (a), (b) or (c) above is not available, then the ABR shall be determined
based upon one of the other rates set forth above.

“ABR Loans”: Loans that bear interest based upon the ABR.

“Account”: as defined in the Security Agreement.

“Administrative Agent”: Barclays Bank PLC, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Advance Rate”: for any category of cash or obligation or investment specified
below in the column entitled “Cash and Eligible Securities” (other than cash,
the “Eligible Securities”), the percentage set forth opposite such category of
cash or Eligible Securities below in the column entitled “Advance Rate” and, in
each case, subject to the original term to maturity criteria set forth therein:

 

Cash and Eligible Securities    Advance
Rate  

Cash Denominated in Dollars

     100 % 

Investments in Permitted Funds (as defined below)

     95 % 

U.S. Government Bills, Notes and U.S. Government Guaranteed or Sponsored Agency
Securities (including FNMA and FHLMC)

  

Maturity < 2 years

     95 % 

Maturity < 10 years, but > 2 years

     90 % 

Maturity > 10 years

     85 % 

 

6



--------------------------------------------------------------------------------

Non-U.S. Government and Supranational Organization Obligations (Rating AA- or
better or Aa3 or better)

  

Maturity < 5 years

     90 % 

Maturity < 10 years, but > 5 years

     85 % 

Maturity > 10 years

     80 % 

U.S. Corporate Bonds (Rating A1 or better or A+ or better, Non-convertible)

  

Maturity < 5 years

     90 % 

Maturity < 10 years, but > 5 years

     85 % 

Maturity > 10 years

     80 % 

All other securities

     0 % 

Notwithstanding the foregoing, (a) the advance rate on securities issued by the
Federal Home Loan Mortgage Corporation (“FHLMC” also known as “Freddie Mac”) and
the Federal National Mortgage Association (“FNMA” also known as “Fannie Mae”)
shall be decreased by an additional 7.5% to the extent that either FHLMC or FNMA
shall no longer be under the conservatorship of the Federal Housing Finance
Agency and (b) the advance rate on the marketable securities set forth above
shall be decreased by an additional 10.0% to the extent that such marketable
securities are held in a currency other than the currency of the applicable
Secured Letter of Credit.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agent, the Administrative
Agent, the Co-Documentation Agents and the Collateral Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time; provided that when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation of Aggregate Exposure Percentage.

“Agreement”: as defined in the preamble hereto.

“Applicable Issuing Party”: (a) in the case of Fronted Letters of Credit, the
Issuing Lender and (b) in the case of Several Letters of Credit, the L/C
Administrator.

“Applicable Margin”: the rate per annum set forth under the relevant column
heading in Annex A.

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 11.6(b).

 

7



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Benefitted Lender”: as defined in Section 11.7.

“Bermuda Companies Law”: The Companies Act of 1981 of Bermuda.

“Bermuda Insurance Law”: The Insurance Act of 1978 of Bermuda.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Representative”: the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 12.

“Borrowers”: as defined in the preamble hereto.

“Borrowing Base”: at any time, and in respect of each Borrower, the aggregate
amount of cash and Eligible Securities held in the Accounts applicable to such
Borrower under the applicable Collateral Account Control Agreement at such time
multiplied in each case by the respective Advance Rates for cash and such
Eligible Securities; provided that no Eligible Securities or cash shall be
included in the calculation of a Borrowing Base unless (i) the Collateral Agent
has a first priority perfected Lien on and security interest in such collateral
pursuant to the Loan Documents and (ii) there shall exist no other Liens on such
Eligible Securities and cash; provided, further that (1) no Eligible Security
shall be included in the calculation of a Borrowing Base unless (A) either
transactions with respect to such Eligible Security are settled through the
Depositary Trust & Clearing Corporation or such Eligible Security is listed on a
generally recognized national securities exchange or is freely traded at readily
established prices in over-the-counter transactions and (B) price quotations for
such Eligible Security are available to the Custodian in the ordinary course of
business, (2) other than cash, U.S. Government Bills, Notes, U.S. Government
Guaranteed or Sponsored Agency Securities and investments in Permitted Funds, no
single issue or issuer shall comprise more than 10% of a Borrowing Base for any
Borrower, (3) U.S. Corporate Bonds shall be restricted to bonds with issue size
of $250,000,000 or higher, (4) Non-U.S. Government and Supranational
Organization Obligations shall be excluded from the calculation of a Borrowing
Base unless such marketable securities are from the OECD country member states
of United Kingdom, France, Germany or Japan, (5) no more than $100,000,000 of
investments in Permitted Funds shall be included in the calculation of the
Borrowing Bases for all Borrowers as of any date and (6) all maturities are
calculated from the relevant date of determination of a Borrowing Base;
provided, further, that (i) the Borrowing Base in respect of any Borrower at any
time shall be the amount thereof as set forth in the Borrowing Base Report (as
defined in the applicable Collateral Account Control Agreement) then most
recently delivered by the Collateral Agent to the Administrative Agent pursuant
to Section 2 of Article III of the applicable Collateral Account Control
Agreement and (ii) for the avoidance of doubt, each Borrower will take all such
actions as shall be necessary to cause such Borrower to be in compliance with
Article III of the applicable Collateral Account Control Agreement.

 

8



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower Representative as a
date on which the Borrower Representative requests the relevant Lenders to make
Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London or, for purposes of
Section 2.5(b)only, Bermuda, are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock (including Hybrid Capital) of
a corporation, any and all equivalent ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least ‘A-1’ by S&P or ‘P-1’ by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
‘A’ by S&P or ‘A’ by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
‘AAA’ by S&P and ‘Aaa’ by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Change of Control”: any of the following: (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) other than the Company or any Subsidiary), shall
become, or obtain rights (whether by means of warrants, options or otherwise
(other than any such warrants, options or other rights which are not exercisable
prior to the Termination Date)) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
shares of Capital Stock representing more than 50% of the total voting power of
any Borrower; or (ii) the occupation of a majority of the seats (other than
vacant seats) of the board of directors of the Company by Persons who are
neither (x) the directors of the Company on the Closing Date nor (y) nominated
by the board of directors of the Company nor (z) appointed by directors so
nominated.

 

9



--------------------------------------------------------------------------------

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is June 12, 2013.

“Code”: the Internal Revenue Code of 1986.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Collateral”: as defined in the Security Agreement.

“Collateral Account Control Agreement”: each Collateral Account Control
Agreement, among a Borrower, The Bank of New York Mellon, as securities
intermediary, and the Collateral Agent, in form and substance reasonably
satisfactory to the Administrative Agent.

“Collateral Agent”: as defined in the Security Agreement.

“Commitment”: as to any Lender, the obligation of such Lender to make Loans and
issue or participate in Letters of Credit during the Commitment Period in an
aggregate principal and/or face amount not to exceed, at any one time
outstanding, the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the
Commitments is $200,000,000.

“Commitment Fee”: as defined in Section 2.3(a).

“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading in Annex A.

“Commitment Increase Supplement”: a supplement to this Agreement substantially
in the form of Exhibit J.

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that
in the event that the Loans are paid in full prior to the reduction to zero of
the Total Extensions of Credit, the Commitment Percentages shall be determined
in a manner designed to ensure that the other outstanding Extensions of Credit
shall be held by the Lenders on a comparable basis.

“Commitment Period”: the period from and including the Closing Date to but
excluding the Termination Date.

“Commitment Share”: as defined in Section 3.8(a).

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Company or any Subsidiary within the meaning of
Section 4001 of ERISA or is part of a group that includes the Company or any
Subsidiary and that is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Sections 302 and 303 of ERISA and
Sections 412 and 4971 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

10



--------------------------------------------------------------------------------

“Company”: as defined in the preamble hereto.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Company substantially in the form of Exhibit A.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2013 and furnished to certain Lenders.

“Consolidated Leverage Ratio”: as of the last day of any fiscal quarter
(expressed as a percentage), Consolidated Total Debt, divided by the sum of
(i) Consolidated Total Debt and (ii) Consolidated Tangible Net Worth.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Tangible Net Worth”: of the Company at any date, the consolidated
stockholders’ equity (including Hybrid Capital) of the Company and its
Subsidiaries less their consolidated intangible assets, all determined on a
consolidated basis as of such date in accordance with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Consolidated Total Debt the then aggregate undrawn face amount of
all then outstanding letters of credit issued on behalf of the Company and/or
any of its Subsidiaries (but the aggregate amount of drawings under such letters
of credit that have not then been reimbursed shall not be so excluded). For the
avoidance of doubt, Consolidated Total Debt shall not include Hybrid Capital.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Currency of Payment”: as defined in Section 11.15.

“Custodian”: as defined in the Security Agreement.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans, Several Letters of
Credit or participations in Fronted Letters of Credit within three Business Days
of the date required to be funded by it hereunder (unless, in the case of any
Loan, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied), (b) notified the Borrower, the Administrative Agent,
any Issuing Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements generally in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, Several Letters
of Credit and participations in then outstanding Fronted Letters of Credit,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a reasonable good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or (iii) has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Amount”: at any time (a) as to any amount in Dollars, such amount and
(b) as to any amount in Pounds Sterling, the then Dollar Equivalent thereof.

“Dollar Equivalent”: with respect to any amount of Pounds Sterling on any date,
the equivalent amount in Dollars of such amount of Pounds Sterling as determined
by the Administrative Agent in accordance with Section 1.3 using the applicable
Exchange Rate.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction within the United States.

“Eligible Securities”: as provided in the definition of the term Advance Rate.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability
relating to (a) pollution or protection of the environment, (b) exposure of any
Person to hazardous emissions or releases of Hazardous Materials, (c) protection
of the public health or welfare from the effects of products; by-products,
emissions or releases of Hazardous Materials and (d) regulation of the
manufacture, use or introduction into commerce of Hazardous Materials.

“ERISA”: the Employee Retirement Income Security Act of 1974.

 

12



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans that bear interest based upon the Eurodollar Rate.

“Eurodollar Rate”: for any Interest Period as to any Eurodollar Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
appearing on the page of the Reuters Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being LIBOR01
page) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
reasonably selected by the Administrative Agent that displays the rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the per annum offered quotation rate to
first class banks in the London interbank market by the Administrative Agent for
deposits (for delivery on the first day of such Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent for which the Eurodollar Rate is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: on any day, with respect to Pounds Sterling, the rate at which
such currency may be exchanged into Dollars, as set forth at approximately 11:00
A.M., New York time, on such date on the Reuters World Currency Page for Pounds
Sterling. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be selected by
the Administrative Agent, or, in the event no such service is selected, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of Pounds Sterling are then being conducted, at
or about 10:00 A.M., local time, on such date for the purchase of the relevant
currency for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes”: means, with respect to the Administrative Agent, the
Collateral Agent, any Lender or any other recipient (each of the foregoing, a
“Recipient”) of any payment to be made by or on account of any obligation of any
Borrower hereunder (or under any other Loan Documents), (a) income or franchise
taxes imposed on (or measured by) the net income of such Recipient by the United
States of America, or by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; (b) any branch
profits taxes imposed on such Recipient by the United States of America or any
similar tax imposed on such Recipient by any other jurisdiction in which such
Borrower is located; (c) any U.S. withholding tax (with respect to payments made
by any U.S. Borrower) or United Kingdom withholding tax (with respect to
payments made by any Borrower organized in the United Kingdom) that is in effect
and would apply to amounts payable to (i) a Lender (other than a Lender on the
Closing Date) at the time such Lender becomes a party to this Agreement,
(ii) any Lender at the time such Lender designates a new lending office, except
to the extent, in (i) or (ii), as applicable, such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Borrower with respect to
withholding tax pursuant to Section 2.13(a) subject to the Borrower’s rights
under Section 2.15 and Section 2.16 or (iii) any Person at the time such Person
becomes a Participant as specified in Section 11.6 (except to the extent
provided for in section 11.6(c)(ii)); and (d) with respect to payments made by a
U.S. Borrower, any U.S. federal withholding tax imposed by Sections 1471 through
1474 of the Code.

“Existing Credit Agreement”: the 3-Year Credit Agreement, dated as of July 30,
2010, among the Company, the Subsidiary Borrowers, the several banks and other
financial institutions or entities from time to time parties thereto, The Bank
of New York Mellon, as collateral agent, Barclays Bank PLC, as administrative
agent, and the other agents party thereto.

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Loans held by such Lender then
outstanding and (b) such Lender’s Commitment Percentage of the L/C Obligations
then outstanding.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December after the Closing Date and (b) the last day of the Commitment Period.

“Foreign Borrower”: the Company and any Subsidiary Borrower that is not a
Domestic Subsidiary.

“Fronted L/C Commitment”: as to any Issuing Lender, the obligation of such
Issuing Lender to issue Fronted Letters of Credit during the Commitment Period
in an aggregate face amount not to exceed (a) in the case of each of Barclays
Bank PLC (or any Affiliate thereof serving as an Issuing Lender) and Citibank,
N.A. (or any Affiliate thereof serving as an Issuing Lender), the lesser of
(i) 50% of the Total Commitments in effect on the date of the issuance of (or
any increase in the amount of) any Letter of Credit by such Issuing Lender and
(ii) the difference between (A) $100,000,000 and (B) the aggregate amount of
such Issuing Lender’s obligations, if any, as a Limited Fronting Lender pursuant
to any Limited Fronting Lender Agreements in accordance with Section 3.8(c)
hereof and (b) in the case of any other Lender (or any Affiliate thereof) that
becomes an Issuing Lender pursuant to Section 3.10, an amount to be separately
agreed between such Issuing Lender and the Company.

“Fronted Letter of Credit”: a Letter of Credit issued by an Issuing Lender in
which the Lenders purchase risk participations pursuant to Section 3.4(a).

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower
Representative and the Lenders.

 

14



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time and set forth in any rule, regulation, opinion or
pronouncement of the Accounting Principles Board and the American Institute of
Certified Public Accountants and any rule, regulation, opinion or pronouncement
of the Financial Accounting Standards Board (or agencies with similar functions
of comparable stature and authority within the U.S. accounting profession),
which are applicable to the circumstances as of the date of determination.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national body such as the European Union or the European
Central Bank), any securities exchange, any self-regulatory organization
(including the National Association of Insurance Commissioners, the U.K.
Financial Services Authority and the Bermuda Monetary Authority).

“Group Members”: the collective reference to the Company and its Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guarantor”), means any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guarantor that guarantees or in effect guarantees, or which is given to
induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or in effect guarantees, any
Indebtedness of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guarantor,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such Indebtedness or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor so as to enable the
primary obligor to pay Indebtedness or other obligation, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (iv) otherwise to assure or hold harmless the owner of
any such Indebtedness against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include (a) endorsements of instruments
for deposit or collection in the ordinary course of business or (b) obligations
of any Insurance Subsidiary under any Primary Policy, Reinsurance Agreement,
Retrocession Agreement or Other Insurance Product that is entered into in the
ordinary course of business. The amount of any Guarantee Obligation of any
guarantor shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made as such amount may be reduced from time to time and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee Obligation, as such amount may be
reduced from time to time unless such Indebtedness and the maximum amount for
which such guarantor may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

15



--------------------------------------------------------------------------------

“Hybrid Capital”: at any time, all subordinated securities, instruments or other
obligations issued by the Company to the extent that such securities,
instruments or other obligations (i) are accorded equity treatment by S&P at
issuance and (ii) mature no earlier than the date which is six months after the
Termination Date.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures, loan agreements or other similar debt instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) net obligations of such Person under any Swap Contract,
(i) any other instruments or obligations of such Person to the extent that such
instruments or obligations are then classified as indebtedness by S&P, (j) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (i) above, (k) all obligations of the kind
referred to in clauses (a) through (j) above secured by any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(l) Indebtedness of any partnership in which such Person is a general partner to
the extent that applicable law requires that such Person is liable for such
Indebtedness unless the terms of such Indebtedness expressly provide that such
Person is not so liable. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value as of such
date. For the avoidance of doubt, Indebtedness shall not include the obligations
of any Insurance Subsidiary under any Primary Policy, Reinsurance Agreement,
Retrocession Agreement or Other Insurance Product which is entered into in the
ordinary course of business.

“Information”: as defined in Section 11.17.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Insurance Subsidiary”: a Subsidiary of the Company engaged in the insurance
and/or reinsurance underwriting business.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
(other than any Loan that is an ABR Loan), the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower Representative in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower Representative by irrevocable notice to
the Administrative Agent not later than 11:00 A.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

16



--------------------------------------------------------------------------------

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower Representative may not select an Interest Period that would
extend beyond the Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Issuing Lender”: as the context may require, (a) Barclays Bank PLC (or any
Affiliate thereof) with respect to Letters of Credit issued by it, (b) Citibank,
N.A. (or any Affiliate thereof) with respect to Letters of Credit issued by it
or (c) any other Lender (or any Affiliate thereof) that becomes an Issuing
Lender pursuant to Section 3.10, with respect to Letters of Credit issued by it.

“L/C Administrator”: Barclays Bank PLC, as letter of credit administrator for
the Lenders, together with any replacement L/C Administrator arising under
Section 9.9(c).

“L/C Issuer”: (a) with respect to a Fronted Letter of Credit, the Issuing Lender
and (b) with respect to a Several Letter of Credit, each Lender.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the then
aggregate Secured L/C Obligations of all Borrowers and (b) the then aggregate
Unsecured L/C Obligations of all Borrowers. For purposes of determining the L/C
Obligations held by any Lender, a Lender shall be deemed to hold an amount equal
to the sum of (i) the aggregate amount of such Lender’s direct obligation in all
outstanding Several Letters of Credit and all Reimbursement Obligations owed to
such Lender in respect thereof, (ii) such Lender’s risk participation in all
outstanding Fronted Letters of Credit and in all Reimbursement Obligations with
respect thereto and (iii) such Lender’s risk participation in all outstanding
Several Letters of Credit, if any, with respect to which another Lender has
acted as Limited Fronting Lender on such Lender’s behalf pursuant to a Limited
Fronting Lender Agreement in accordance with Section 3.8(c) and in all
Reimbursement Obligations with respect thereto.

“L/C Participants”: the collective reference to all the Lenders other than the
applicable Issuing Lender.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest or any other security
agreement (including the interest of a vendor or lessor in any conditional sale
or other title retention agreement and any capital lease having substantially
the same economic effect as any of the foregoing).

 

17



--------------------------------------------------------------------------------

“Limited Fronting Lender”: as provided in Section 3.8(c), any Lender which is a
NAIC Approved Bank that agrees that it shall be an issuer with respect to any
Non-NAIC Approved Bank’s Commitment Percentage of Several Letters of Credit
outstanding and/or issued during the period that such Non-NAIC Approved Bank is
a Non-NAIC Approved Bank, in each case pursuant to a Limited Fronting Lender
Agreement.

“Limited Fronting Lender Agreement”: as defined in Section 3.8(c).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, any fee
letter executed or delivered in connection herewith or therewith, any other
document or instrument signed by any Borrower that expressly provides that it is
a Loan Document as defined herein and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Material Adverse Effect”: any event, development or circumstance that has had
or would reasonably be expected to have a material adverse effect on (a) the
business, assets, liabilities, property or condition (financial or otherwise) of
the Company and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Subsidiary”: at any time, (i) any Subsidiary (x) the total
consolidated assets or total consolidated revenues of which exceed 10% of the
total consolidated assets or total consolidated revenues, respectively, of the
Company and its Subsidiaries on a consolidated basis at the end of or for,
respectively, the then most recently completed fiscal quarter of the Company for
which financial statements shall have been made available to the Lenders as
described in Section 4.1 or pursuant to Section 6.1 and/or (y) the net assets of
which exceed $100,000,000 at the end of the then most recently completed fiscal
quarter of the Company for which financial statements shall have been made
available to the Lenders as described in Section 4.1 or pursuant to Section 6.1,
(ii) Aspen Specialty Insurance Company, (iii) Aspen U.S. Holdings, Inc. and
(iv) Aspen Underwriting Limited.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAIC”: the National Association of Insurance Commissioners or any successor
thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

“NAIC Approved Bank”: any Lender that is listed on the most current “Bank List”
of banks approved by the NAIC; provided that if such Lender is a Non-U.S.
Lender, such Lender is acting through the United States branch of such Lender
listed on such “Bank List”.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock by
the Company, the cash proceeds received from such issuance or sale, net of
attorneys’ fees and disbursements, investment banking fees and disbursements,
accountants’ fees and disbursements, underwriting fees, discounts and
commissions, printing expenses, any governmental or exchange fees incurred (or
reasonably expected to be incurred) and other customary fees and expenses
actually incurred in connection therewith.

 

18



--------------------------------------------------------------------------------

“New Lender”: any bank, financial institution or other entity that becomes a
“Lender” hereunder pursuant to Section 2.1(b).

“New Lender Supplement”: a supplement to this Agreement substantially in the
form of Exhibit K.

“Non-Excluded Taxes”: as defined in Section 2.13(a).

“Non-NAIC Approved Bank”: at any time, any Lender that is not a NAIC Approved
Bank.

“Non-U.S. Lender”: as defined in Section 2.13(e).

“Notes”: the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit F or Exhibit G, as the case may be.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Borrower to the Administrative Agent, the Syndication Agent
and the Collateral Agent or to any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement (including
the obligations of the Company pursuant to Section 10), any other Loan Document,
the Letters of Credit or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, reimbursement obligations, indemnities, costs, expenses or otherwise
(including all reasonable fees, charges and disbursements of counsel to the
Administrative Agent, the Syndication Agent, the Collateral Agent or to any
Lender that are required to be paid by the Borrowers pursuant hereto).

“OFAC”: as defined in Section 4.17.

“Other Insurance Product”: any specialty insurance or reinsurance product such
as contingency reinsurance and structured risks.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

“Participant”: as defined in Section 11.6.

“Participant Register”: as defined in Section 11.6.

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

19



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Fund”: any money market fund that qualifies as an investment company
under the Investment Company Act of 1940 and (i) invests solely in securities
issued or guaranteed as to principal and interest by the U.S. government and
(ii) continues to be rated AAAm by S&P and Aaa-mf by Moody’s.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is subject to ERISA
and in respect of which a Borrower, a Subsidiary or (with respect to an employee
benefit plan subject to Title IV of ERISA) a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA responsible for
contributing to or under or having any liability.

“Pounds Sterling” or “£”: the lawful money of the United Kingdom.

“Pricing Grid”: the table set forth on Annex A.

“Primary Policy”: any insurance policy issued by an Insurance Subsidiary.

“Prime Rate” : the rate of interest per annum publicly announced from time to
time by Barclays Bank PLC as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Barclays Bank PLC in connection with extensions of credit to
debtors).

“Private Act”: separate legislation enacted in Bermuda with the intention that
such legislation applies specifically to a Borrower or a Subsidiary in whole or
in part.

“Projections”: as defined in Section 4.16.

“Properties”: as defined in Section 4.15(d).

“Process Agent”: as defined in Section 11.14.

“Register”: as defined in Section 11.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the L/C Issuers pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Reinsurance Agreement”: any agreement, contract, treaty, certificate or other
arrangement whereby any Insurance Subsidiary agrees to assume from or reinsure
an insurer or reinsurer for all or part of the liability of such insurer or
reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

20



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding; provided that the Commitment of,
and the Extensions of Credit held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Memorandum of Association or the
Certificate of Incorporation and By-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, chief financial officer,
chief investment officer, chief risk officer, president or treasurer of a
Borrower.

“Restricted Payments”: as defined in Section 7.4.

“Retrocession Agreement”: any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

“S&P”: Standard & Poor’s Ratings Services and its successors.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured L/C Obligations”: of any Borrower at any time, an amount equal to the
sum of (a) the then Dollar Amount of the aggregate then undrawn and unexpired
amount of the then outstanding Secured Letters of Credit issued on behalf of
such Borrower and (b) the then Dollar Amount of the aggregate amount of drawings
under Secured Letters of Credit issued on behalf of such Borrower that have not
then been reimbursed pursuant to Section 3.5.

“Secured Letter of Credit”: any Letter of Credit designated as a “Secured Letter
of Credit” by a Borrower in the Application therefor.

“Security Agreement”: the Security Agreement dated as of October 20, 2010 among
the Borrowers and the Collateral Agent.

“Security Documents”: (i) the Security Agreement, (ii) each Collateral Account
Control Agreement, and (iii) each other document, agreement, certificate and/or
financing statement, executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (i) and (ii).

“Several Letter of Credit”: a Letter of Credit issued severally by or on behalf
of the Lenders pursuant to which the Lenders are severally liable to the
beneficiary which shall be substantially in the form of Exhibit L or in such
other form as may be agreed by the Company and the L/C Administrator.

“Single Employer Plan”: any Plan that is subject to Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA but that is not a Multiemployer
Plan.

 

21



--------------------------------------------------------------------------------

“Spot Selling Rate”: on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for dollars at approximately 11:00 a.m., New York City time,
two Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as may be reasonably selected by the Administrative
Agent, or, in the event no such service is selected, such spot selling rate
shall instead be the rate determined by the Administrative Agent as the spot
rate of exchange in the market where its foreign currency exchange operations in
respect of the applicable currency are then being conducted, at or about 11.00
a.m., New York City time, on the Applicable Quotation Date for the purchase of
the relevant currency for delivery two Business Days later.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Borrower”: each Material Subsidiary of the Company that shall become
a Borrower under this Agreement upon satisfaction of the conditions precedent
set forth in Section 5.3; provided, however, that if at any time the Company
shall, in accordance with Section 11.1, be released from its obligations under
Section 10 with respect to any Subsidiary which is, prior to such release, a
Subsidiary Borrower, such Subsidiary, after such release, shall cease to be a
Subsidiary Borrower.

“Swap Contract”: (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value”: in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent”: as defined in the preamble hereto.

“Termination Date”: June 12, 2017.

 

22



--------------------------------------------------------------------------------

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unsecured L/C Obligations”: of any Borrower at any time, an amount equal to the
sum of (a) the then Dollar Amount of the aggregate then undrawn and unexpired
amount of the then outstanding Unsecured Letters of Credit issued on behalf of
such Borrower and (b) the then Dollar Amount of the aggregate amount of drawings
under Unsecured Letters of Credit issued on behalf of such Borrower that have
not then been reimbursed pursuant to Section 3.5.

“Unsecured Letter of Credit”: any Letter of Credit that is not a Secured Letter
of Credit.

“Wholly Owned Subsidiary””: of any Person, any Subsidiary of such Person to the
extent all of the Capital Stock of such Subsidiary, other than directors’ or
nominees’ qualifying shares, is owned directly or indirectly by such Person.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein, (B) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof) and (C) any change to
lease accounting rules from those in effect on the date hereof pursuant to
Accounting Standards Codification 840 and other lease accounting guidance in
effect on the date hereof, (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume or become
liable in respect of (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) “consolidated” means, when used with reference to
financial statements or financial statement items of a Person, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP, (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(vi) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vii) references to statutes or regulations shall, unless otherwise
specified, be deemed to include all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statutes or regulations.

 

23



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Exchange Rates. For purposes of calculating (a) the aggregate Dollar
Equivalent of Letters of Credit denominated in Pounds Sterling and of
unreimbursed drawings under Letters of Credit denominated in Pounds Sterling
outstanding at any time during any period and (b) the Dollar Equivalent of any
Letters of Credit denominated in Pounds Sterling at the time of the issuance of
such Letter of Credit pursuant to Section 3.1, the Administrative Agent will on
the first Business Day of each calendar quarter and at such other times as it in
its sole discretion determines to be appropriate to do so (including on or prior
to the date of any borrowing or issuance of a Letter of Credit), determine the
respective rate of exchange into Dollars of Pounds Sterling (which rate of
exchange shall be based upon the Exchange Rate in effect on the date of such
determination). Such rates of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.

1.4 Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to such approvals required under
Section 11.1); provided that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) the Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrowers from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding, when added to such Lender’s Commitment Percentage of the L/C
Obligations then outstanding, which does not exceed the amount of such Lender’s
Commitment. During the Commitment Period, the Borrowers may use the Commitments
by borrowing, prepaying the Loans in whole or in part and reborrowing, all in
accordance with the terms and conditions hereof. The Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.6.

 

24



--------------------------------------------------------------------------------

(b) From time to time during the Commitment Period, upon written notice by the
Borrower Representative to the Administrative Agent, with the prior written
consents of the Administrative Agent and the then Issuing Lenders (which
consents shall not be unreasonably withheld or delayed), (i) any one or more
existing Lenders may agree that such existing Lender or Lenders shall increase
the amount of their Commitment or Commitments by executing and delivering to the
Borrower Representative and the Administrative Agent a Commitment Increase
Supplement or Commitment Increase Supplements, as the case may be, and/or
(ii) any one or more New Lenders may from time to time during the Commitment
Period agree that such New Lender or New Lenders shall establish a new
Commitment or Commitments by executing and delivering to the Borrower
Representative and the Administrative Agent a New Lender Supplement or New
Lender Supplements, as the case may be, provided that each New Lender shall
(A) be a NAIC Approved Bank or (B) shall have in effect a Limited Fronting
Lender Agreement with a Lender which is a NAIC Approved Bank. From and after the
effective date specified in each New Lender Supplement, the New Lender
thereunder shall become a Lender with a Commitment in the amount set forth in
such New Lender Supplement and shall have the rights and obligations of a Lender
under this Agreement for all purposes and to the same extent as if originally a
party hereto. Each New Lender shall deliver to the Administrative Agent an
administrative questionnaire. Notwithstanding anything contained in this
paragraph to the contrary, without the consent of (x) the Required Lenders, the
aggregate amount of incremental Commitments established or increased after the
Closing Date pursuant to this paragraph shall not exceed $100,000,000 and
(y) the Administrative Agent, each increase in the Total Commitments effected
pursuant to this paragraph shall be in a minimum aggregate amount of
$10,000,000. No existing Lender shall have any obligation under this Agreement
to enter into a Commitment Increase Supplement.

(c) Upon its receipt of (i) a duly executed Commitment Increase Supplement or a
New Lender Supplement, (ii) a certificate of each Borrower attaching the
resolutions of the board of directors of such Borrower authorizing the increase
in the Commitments in an amount equal to or greater than the amount of such
increase in the Commitments effected thereby (except to the extent resolutions
authorizing the increased amount have previously been delivered by such
Borrower), and (iii) each written consent thereto required by paragraph (b) of
this Section, the Administrative Agent shall accept such Commitment Increase or
New Lender Supplement, as the case may be, and record the information contained
therein in the Register.

(d) Unless otherwise agreed to by the Administrative Agent and the Company
(which agreement may include (i) a phase-in of the applicable increase and/or
(ii) if agreed to by each Lender, Interest Periods having terms other than as
set forth herein ), on each date upon which the Total Commitments shall be
increased pursuant to this Section, to the extent necessary to rebalance the
outstanding Loans pro rata among the Lenders (including any New Lenders)
pursuant to their modified Aggregate Exposure Percentages, the Borrowers
(i) shall prepay outstanding Loans, if any, which prepayment shall be
accompanied by payment of all accrued interest on the amount prepaid and any
amounts payable pursuant to Section 2.14 in connection therewith, and (ii) to
the extent they determine to do so, reborrow such Loans from the Lenders
(including any New Lenders) after giving effect to the new and/or increased
Commitments becoming effective on such date, in the case of each of clauses
(i) and (ii) above such that, after giving effect thereto, the Loans (including
the Types thereof and Interest Periods with respect thereto) shall be held by
the Lenders (including for such purposes the New Lenders) pro rata according to
their respective Aggregate Exposure Percentages. Any prepayment and reborrowing
pursuant to the preceding sentence shall be effected, to the maximum extent
practicable, through the netting of amounts payable between the Borrowers and
the respective Lenders.

(e) On the Termination Date, each Borrower shall repay all then outstanding
Loans made by the Lenders to such Borrower.

 

25



--------------------------------------------------------------------------------

2.2 Procedure for Borrowing. Any Borrower may borrow during the Commitment
Period on any Business Day, provided that the Borrower Representative shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 11:00 A.M., New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) on the requested Borrowing Date, in the case of ABR Loans)
substantially in the form of Exhibit M, specifying (i) the amount and Type of
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective length of the initial Interest Period therefor
and (iv) the name of the applicable Borrower. Any Loans made on the Closing Date
shall initially be ABR Loans. Each borrowing shall be in an amount equal to
(x) in the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if the then aggregate Available Commitments are less than
$5,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower Representative, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the applicable Borrower at the Funding Office prior to 2:00 P.M., New
York City time, on the Borrowing Date requested by the Borrower Representative
in funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower Representative by the Administrative
Agent crediting the account of the Borrower Representative on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
Each Lender may, at its option, make any Loan available to any Foreign Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of such Foreign Borrower to repay such Loan in accordance with the
terms of this Agreement.

2.3 Fees. (a) The Company agrees to pay to the Administrative Agent for the
account of each Lender which has a then effective Commitment a commitment fee (a
“Commitment Fee”) for the period from and including the date hereof to the last
day upon which such Lender’s Commitment shall have terminated, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the date hereof.

(b) The Company agrees to pay to the Administrative Agent and the Syndication
Agent the fees in the amounts and on the dates as set forth in any fee
agreements with the Administrative Agent and/or the Syndication Agent and to
perform any other obligations contained therein.

(c) The Company agrees to pay or reimburse the Collateral Agent for such normal
and customary costs and expenses as are incurred or charged by the Collateral
Agent in maintaining and administering the Collateral and otherwise performing
its obligations under the Loan Documents.

2.4 Termination or Reduction of Commitments. The Borrower Representative shall
have the right, upon not less than five Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the Total
Extensions of Credit would exceed the Total Commitments. Any such reduction
shall be in an amount equal to $5,000,000, or a whole multiple thereof, and
shall reduce permanently the Commitments then in effect (it being understood
that any partial reduction of the Commitments shall not affect the Borrower
Representative’s ability to exercise the unutilized portion of the increase
option set forth in Section 2.1(b)).

 

26



--------------------------------------------------------------------------------

2.5 Optional and Mandatory Prepayments. (a) Each Borrower may at any time and
from time to time prepay the Loans made by the Lenders to such Borrower, in
whole or in part, without premium or penalty, upon irrevocable notice
substantially in the form of Exhibit N delivered by the Borrower Representative
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, on the requested prepayment date, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment, the
name of the applicable Borrower and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, such Borrower
shall also pay any amounts owing pursuant to Section 2.14. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of ABR Loans and Eurodollar Loans for all Borrowers
shall be in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, in the case of ABR Loans, the entire principal
amount thereof).

(b) If, on any date, the aggregate Secured L/C Obligations of any Borrower
exceed the Borrowing Base of such Borrower on such date, such Borrower (or the
Borrower Representative) shall within one Business Day of such date pay or
deliver to the Custodian, to be held in accordance with the Security Agreement
and the applicable Collateral Account Control Agreement, an amount of cash
and/or Eligible Securities sufficient to cause the Borrowing Base of such
Borrower to be at least equal to the aggregate Secured L/C Obligations of such
Borrower.

(c) If, on any date, the Total Extensions of Credit outstanding on such date
exceed 102% of the Total Commitments in effect on such date, the Borrowers
shall, upon demand by the Administrative Agent, promptly (but in any event,
within three Business Days of the date of the Company’s receipt of such demand
from the Administrative Agent) prepay any then outstanding Loans and/or cash
collateralize to the satisfaction of the Administrative Agent any then
outstanding Letters of Credit in an aggregate principal and/or face amount such
that, after giving effect thereto and treating such cash collateralized Letters
of Credit as being not then outstanding, the Total Extensions of Credit do not
exceed the Total Commitments. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.5(c) shall be accompanied by interest accrued and unpaid to the
date of such prepayment on the principal so prepaid and, if such prepayment is
made on a day other than the last day of an Interest Period applicable to such
Eurodollar Loan, the applicable Borrower shall also pay any amounts owing
pursuant to Section 2.14.

2.6 Conversion and Continuation Options. (a) The Borrower Representative may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election substantially in
the form of Exhibit H no later than 10:00 A.M., New York City time three
Business Days prior to the proposed conversion date; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower Representative may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default or Default has occurred and is continuing and the Administrative
Agent or the Required Lenders have determined in its or their sole discretion
not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

27



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower Representative
giving irrevocable notice to the Administrative Agent, substantially in the form
of Exhibit H hereto in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loan; provided that no Eurodollar Loan may be
continued as such when any Event of Default or Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower Representative shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loan shall be
automatically converted to an ABR Loan on the last day of such then expiring
Interest Period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.7 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than twenty Eurodollar Tranches shall be outstanding at
any one time.

2.8 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) So long as any Event of Default shall have occurred and be continuing,
the principal amount of all Loans shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% and (ii) if all or a portion of any interest
payable on any Loan or any Commitment Fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans plus 2%, in each case as described in this
clause (ii), from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c)(ii) of this Section shall be
payable from time to time on demand.

2.9 Computation of Interest and Fees. Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Company and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Rate (pursuant to Section 2.12) shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall deliver to the Company a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.8(a).

 

28



--------------------------------------------------------------------------------

2.10 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon each Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give electronic or telephonic notice thereof to
the Company and the relevant Lenders as soon as practicable thereafter. Upon
receipt of such notice, the Borrower Representative may revoke any notice of
borrowing, conversion or continuation then submitted by it. If the Borrower
Representative does not revoke such notice, then (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower Representative have the right to
convert Loans to Eurodollar Loans.

2.11 Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower from
the Lenders hereunder and any reduction of the Commitments of the Lenders shall
be made pro rata according to the Lenders’ respective Commitments, and each
payment by any Borrower on account of any Commitment Fee shall be distributed by
the Administrative Agent pro rata to each Lender according to the respective
amounts thereof owing pursuant to Section 2.3(a)or Section 2.3(b), as the case
may be.

(b) Each payment (including each prepayment) by any Borrower on account of
principal of and interest on the Loans made to it shall be made pro rata
according to the respective outstanding principal amounts of such Loans then
held by the Lenders.

(c) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in the currency required hereunder and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

29



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrowers.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower Representative prior to the date of any payment due to be made by any
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by such Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against such Borrower.

2.12 Requirements of Law; Eurocurrency Liabilities. (a) If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the date hereof:

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.13 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or such Lender’s Loan;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of clause (i) above, to such Lender or Issuing Lender), by an
amount that such Lender (or, in the case of clause (i) above, such Lender or
Issuing Lender) deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans (or of its obligation to make any such Eurodollar
Loan or to participate in any Letter of Credit), or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower to
which such Loans were made shall pay such Lender (or, in the case of clause
(i) above, such Lender or Issuing Lender) any additional amounts necessary to
compensate such Lender (or, in the case of clause (i) above, such Lender or
Issuing Lender) for such increased cost or reduced amount receivable. If any
Lender or Issuing Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Company (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

 

30



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Company (with a copy to the Administrative Agent) of a
written request therefor, the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) The Company agrees to pay to each Lender, for any period that such Lender is
required by applicable law, rule or regulation, or any guideline, request or
directive of any Governmental Authority (whether or not having the force of
law), to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan (and, for any period during which ABR is determined by reference
to the Eurodollar Rate, each ABR Loan) equal to the costs of such reserves
allocated to such Revolving Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent manifest error),
which shall be due and payable on each date on which interest is payable on such
Revolving Loan.

(e) A certificate setting forth in reasonable detail a calculation of the amount
of and the basis for any additional amount payable pursuant to this Section
submitted by any Lender to the Company (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. The Borrower shall pay
such Lender the amount shown as due on such certificate within 10 Business Days
after receipt by the Borrower. Notwithstanding anything to the contrary in this
Section, the Company shall not be required to compensate a Lender pursuant to
clause (a) or (b) of this Section for any amounts incurred more than six months
prior to the date that such Lender notifies the Company of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Company pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

31



--------------------------------------------------------------------------------

2.13 Taxes. (a) All payments made by (or on behalf of) any Borrower under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding Excluded Taxes. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be deducted
or withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document, (i) the amounts so payable by the
applicable Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder or under any other Loan Document at the
rates or in the amounts specified in this Agreement or in the applicable Loan
Document as if such withholding or deduction had not been made, (ii) the
Borrower shall deduct or withhold such amounts and (iii) the Borrower shall pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law; provided, however, that no Borrower shall be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes that are attributable to such Lender’s failure to comply with
the requirements of paragraph (e) of this Section.

(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Non-Excluded Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower hereunder or under any other Loan Document
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Borrower by a Lender
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Borrower, as
promptly as possible thereafter such Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by such
Borrower showing payment thereof.

(e) Each Lender that is a United States person as defined in section 7701(a)(30)
of the Code (a “United States Person”) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax. A Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender. To the extent the Borrower is a United States Person (a “U.S.
Borrower”), each Lender (or Transferee) that is not a United States Person (a
“Non-U.S. Lender”) shall deliver to such U.S. Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been

 

32



--------------------------------------------------------------------------------

purchased) (i) two copies of U.S. Internal Revenue Service Form W-8BEN, Form
W-8ECI or Form W-81MY, or, (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit E-1 (except for Non-U.S. Lenders that are
partnerships for U.S. Federal Income Tax purposes, which shall deliver a
statement substantially in the form of Exhibit E-2) and a Form W-8BEN or Form
W-8IMY, or any subsequent versions thereof or successor thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a Non-U.S. Lender with
respect to any U.S. Borrower under this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) or within 10 Business Days of the request by such U.S. Borrower
or the Administrative Agent. Each Non-U.S. Lender shall promptly notify each
U.S. Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to such
U.S. Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). If any Non-U.S. Lender provides a Form W-8IMY,
such Non-U.S. Lender must also attach the additional documentation that must be
transmitted with the Form W-8IMY, including the appropriate forms described in
this Section 2.13(e).

(f) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of or credit for any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid any additional amount pursuant to this Section, it shall pay
over such refund or the amount of such credit to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund or credit), net of all reasonable out-of-pocket expenses
incurred by the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit); provided that such Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender if
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority or loses the benefit of such credit. This Section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

33



--------------------------------------------------------------------------------

2.14 Indemnity. Each Borrower (and the Borrower Representative) agrees to
indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) any
failure of such Borrower to make a borrowing of, conversion into or continuation
of Eurodollar Loans after the Borrower Representative has given a notice
requesting the same in accordance with the provisions of this Agreement, (b) any
failure of such Borrower to make any prepayment of or conversion from Eurodollar
Loans after the Borrower Representative has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Absent any change in circumstances after the date hereof, the
amount of such indemnification is intended to be equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
applicable Borrower (or the Borrower Representative) by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.15 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.12(a), 2.12(b) or 2.13(a)
with respect to such Lender, it will, if requested by the Borrower
Representative, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event or assign its rights and obligations hereunder to an Affiliate with
the object of avoiding the consequences of such event; provided, that such
designation or assignment is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) or such Affiliate, as the
case may be, to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.12 or 2.13(a).

2.16 Replacement of Lenders. The Company shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.12(a), 2.12(b) or 2.13(a), (b) refuses to consent to any waiver or
amendment with respect to any Loan Document that requires the approval of each
Lender and that has been consented to by the Required Lenders or (c) becomes a
Defaulting Lender, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default or Default shall have occurred and be continuing at the time of
such replacement, (iii) prior to any such replacement, such Lender shall, within
30 days of the Company’s request have taken no action under Section 2.15 that
eliminates the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.13(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts (including accrued interest) owing
to such replaced Lender on or prior to the date of replacement, (v) the
Borrowers shall be liable to such replaced Lender under Section 2.14 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto as if it were prepaid on
the date of such purchase (provided that in the case of a replacement pursuant
to clause (c) above, the Borrowers shall only be liable for the positive
difference, if any, between (A) any amounts owing by the Borrowers under
Section 2.14 and (B) any obligations owing by such Defaulting Lender to the
Borrowers under the Loan Documents as a result of such Defaulting Lender
becoming a Defaulting Lender), (vi) the replacement financial institution shall
be reasonably satisfactory to each Issuing Lender and the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.6 (provided that the Company shall
be obligated to pay the portion of the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.12 or 2.13(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

 

34



--------------------------------------------------------------------------------

2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitment Fee set forth in Section 2.3(a) shall cease to accrue for
such Defaulting Lender.

(b) the Commitment and Extensions of Credit of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.1), provided that any waiver, amendment or
modification (i) requiring the consent of all Lenders or each affected Lender
which affects such Defaulting Lender disproportionately with respect to the
other affected Lenders or (ii) that would increase or extend the term of the
Commitment of such Defaulting Lender shall require the consent of such
Defaulting Lender.

(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Extensions of Credit does not exceed the total of all non-Defaulting Lenders’
Commitments; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent, (A) in the case of Unsecured
Letters of Credit, cash collateralize such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Obligations are outstanding or (B) in the case of Secured Letters of Credit,
ensure that the Borrowing Base includes an amount of cash equal to or greater
than the Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such L/C Obligations
are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to this Section 2.17(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting Lender’s L/C Obligations during
the period such Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to this Section 2.17(c) then the fees payable to the Lenders pursuant
to Section 2.3(a)and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Commitment Percentages; or

(v) if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of any Issuing Lender or any Lender hereunder, all letter of
credit fees payable under Section 3.3 with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the applicable Issuing Lender until such L/C
Obligations are cash collateralized and/or reallocated.

 

35



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, no Applicable Issuing Party
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.17(c), and participating interests or
Commitment Shares in any such newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.17(c)(i) (and Defaulting Lenders shall not participate therein).

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.7 but
excluding Section 2.16) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Applicable Issuing Parties hereunder, (iii) third, if
so determined by the Administrative Agent or requested by an Applicable Issuing
Party, to be held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any participating interest or Commitment
Share in any Letter of Credit, (iv) fourth, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender of any Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to the Lenders or an Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of a payment made by an Issuing Lender pursuant to a
Letter of Credit for which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 5.2
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

In the event that the Administrative Agent, the Borrower and each Issuing Lender
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Commitment Percentage.

 

36



--------------------------------------------------------------------------------

SECTION 3 LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the
Applicable Issuing Party, in reliance on the agreements of the other Lenders set
forth in Sections 3.4(a) and 3.8(b), agrees to issue letters of credit (“Letters
of Credit”) for the account of the Borrowers on any Business Day during the
Commitment Period (i) in the case of Fronted Letters of Credit, in such form as
may be approved from time to time by such Issuing Lender in an aggregate face
amount not to exceed at any one time outstanding such Issuing Lender’s Fronted
L/C Commitment and (ii) in the case of Several Letters of Credit, substantially
in the form of Exhibit L; provided that such Applicable Issuing Party shall have
no obligation to issue any Letter of Credit if, after giving effect to such
issuance, the aggregate amount of the Available Commitments would be less than
zero and, provided, further, that, if any Issuing Lender shall issue any Fronted
Letter of Credit that results in the aggregate amount of the Available
Commitments being less than zero without having received prior written
confirmation from the Administrative Agent that the issuance of such Fronted
Letter of Credit would not result in the aggregate amount of the Available
Commitments being less than zero, the provisions of Section 3.4 shall be
applicable to such Fronted Letter of Credit only to the extent of the portion
thereof (the “Participated Portion”) that, if such Fronted Letter of Credit had
been issued in an amount equal to the Participated Portion, would not have
resulted in the aggregate amount of the Available Commitment being less than
zero and the portion of such Fronted Letter of Credit (and any related
Reimbursement Obligations) that does not constitute the Participated Portion
shall be subject and subordinate in right of payment and as to priority of the
security provided by the Collateral to all other Obligations. Each Letter of
Credit shall (i) be denominated in Dollars or Pounds Sterling and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Termination Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof at the option of the applicable Borrower for additional one-year periods
(which shall in no event extend beyond the date referred to in clause
(y) above), so long as the Issuing Lender of such Letter of Credit has the right
to refuse to extend such Letter of Credit if at the time of such refusal the
applicable Borrower would be unable to satisfy the conditions set forth in
Section 5.2; provided further that any Secured Letter of Credit may have an
expiration date up to 364 days after the Termination Date.

(b) No Applicable Issuing Party shall at any time issue (i) any Letter of Credit
if such issuance would conflict with, or cause such Applicable Issuing Party,
any L/C Participant or any Lender to exceed any limits imposed by, any
applicable Requirement of Law or (ii) any Secured Letter of Credit on behalf of
any Borrower if (x) the then Borrowing Base of such Borrower would be less than
such Borrower’s aggregate Secured L/C Obligations after giving effect to the
issuance of such Secured Letter of Credit or (y) all cash and Eligible
Securities constituting such Borrowing Base are not then held in an Account of
such Borrower established pursuant to Section 1 of Article II of the applicable
Collateral Account Control Agreement. Prior to issuing any Secured Letter of
Credit, the Applicable Issuing Party shall obtain confirmation from the
Administrative Agent that the requirements imposed by clause (ii) of the
preceding sentence shall be satisfied.

3.2 Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that an Applicable Issuing Party issue a Letter of Credit by
delivering to such Applicable Issuing Party at its address for notices specified
herein (with a copy to the Administrative Agent at its address for notices
specified herein) an Application therefor, indicating (i) whether such Letter of
Credit is to be a Secured Letter of Credit or an Unsecured Letter of Credit and
(ii) whether such Letter of Credit is to be a Fronted Letter of Credit or a
Several Letter of Credit and otherwise completed to the satisfaction of such
Applicable Issuing Party, and such other certificates, documents and other
papers and information as such Applicable Issuing Party may request; provided
that in no event shall any Applicable Issuing Party other than Barclays Bank PLC
or Citibank, N.A. and, with the consent of the Administrative Agent, one other
Issuing Lender (and any of their respective Affiliates) issue any Letter of
Credit denominated in Pounds Sterling. Upon receipt of any Application, the
Applicable Issuing Party will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall any Applicable
Issuing Party be required to issue any Letter of Credit earlier than five
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Applicable Issuing Party and such Borrower.
Such Applicable Issuing Party shall furnish a copy of such Letter of Credit
(i) to such Borrower promptly following the issuance thereof and (ii) in the
case of a Several Letter of Credit, to each Lender. Each Applicable Issuing
Party shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

37



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The applicable Borrower will pay to the
Administrative Agent, for the account of the Lenders, a fee on the undrawn and
unexpired face amount (calculated, in the case of any Letter of Credit
denominated in Pounds Sterling, on the basis of the Exchange Rate in effect on
the date payment of such fee is due) of each Letter of Credit issued on its
behalf at a per annum rate equal to (i) in the case of an Unsecured Letter of
Credit, the Applicable Margin then in effect with respect to Eurodollar Loans
and (ii) in the case of a Secured Letter of Credit, 0.45%. Such fees shall be
payable quarterly in arrears on each Fee Payment Date after the issuance date.
The Administrative Agent will promptly pay to the Lenders their pro rata shares
of any amounts received from the Borrowers in respect of any such fees.

(b) The applicable Borrower shall pay to each Issuing Lender for its own account
a fronting fee at a rate per annum as agreed between such Borrower and such
Issuing Lender on the undrawn and unexpired amount of each Fronted Letter of
Credit issued on its behalf, payable quarterly in arrears on each Fee Payment
Date after the issuance date.

(c) In addition to the foregoing fees, the applicable Borrower shall pay or
reimburse (i) each Applicable Issuing Party for such normal and customary costs
and expenses as are incurred or charged by such Applicable Issuing Party in
issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit and (ii) each Lender for such normal and
customary costs and expenses as are incurred or charged by such Lender in
connection with any Several Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Fronted Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Fronted Letter of Credit and the amount of each draft paid by
such Issuing Lender thereunder. Each L/C Participant agrees with each Issuing
Lender that, if a draft is paid under any Fronted Letter of Credit for which
such Issuing Lender is not reimbursed in full by the applicable Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount in Dollars equal to such L/C Participant’s Commitment
Percentage of (i) the amount of such draft, or any part thereof, that is paid in
Dollars and is not so reimbursed or (ii) the Dollar Equivalent, using the
Exchange Rate at the time such draft is paid, of the amount of such draft, or
any part thereof, that is paid in Pounds Sterling and is not so reimbursed. Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the applicable Issuing Lender, any Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower or any other L/C Participant or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

38



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a)in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Fronted Letter of Credit is paid
to such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a)is not made available to the applicable Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of an Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Fronted Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Fronted Letter of Credit (whether
directly from the applicable Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.

(d) This Section 3.4 shall be subject to the provisions of the second proviso to
the first sentence of Section 3.1(a).

3.5 Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the applicable Borrower shall reimburse the Applicable Issuing
Party for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Applicable Issuing Party in
connection with such payment, not later than 12:00 Noon, New York City time, on
(i) the Business Day that such Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that such Borrower receives such notice. Each such payment under a
Letter of Credit denominated in Dollars shall be made to the Applicable Issuing
Party at its address for notices specified herein (or as otherwise specified) in
Dollars in immediately available funds. Each such payment under a Letter of
Credit denominated in Pounds Sterling shall be made to the Applicable Issuing
Party at its address for notices specified herein (or as otherwise specified) in
Pounds Sterling in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.8(b) and (y) thereafter, Section 2.8(c).
In the case of payments made under this Section 3.5 in respect of Several
Letters of Credit, the L/C Administrator shall distribute such payments to the
applicable Lenders promptly upon receipt in like funds as received.

 

39



--------------------------------------------------------------------------------

3.6 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that any Borrower may have or
have had against any L/C Issuer, any beneficiary of a Letter of Credit or any
other Person. The Borrowers also agree with each L/C Issuer that such L/C Issuer
shall not be responsible for, and the Borrowers’ Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. No L/C Issuer shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such L/C Issuer. The Borrowers agree that any action taken
or omitted by any L/C Issuer under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of such L/C Issuer to any Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Applicable Issuing Party shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of the
Applicable Issuing Party to the applicable Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Several Letters of Credit.

(a) The L/C Administrator is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Lender provided that, upon request of the Borrower, such Several
Letter of Credit or amendment will be executed by each Lender. The L/C
Administrator shall use the Commitment Percentage of each Lender as its
“Commitment Share” under each Several Letter of Credit; provided that each
Limited Fronting Lender (if any), in its capacity as such, shall, in addition to
its own “Commitment Share” as a Lender, have a “Commitment Share” (or equivalent
term) equal to the Commitment Percentage (or portion thereof, if applicable) of
each Non-NAIC Approved Bank for which such Limited Fronting Lender acts in such
capacity under such Several Letter of Credit. The L/C Administrator shall not
amend any Several Letter of Credit to change the “Commitment Shares” of any
Lender or add or delete a Lender liable thereunder unless such amendment is done
in connection with a Limited Fronting Lender Agreement in accordance with
Section 3.8(c), an assignment in accordance with Section 11.6, a change in the
Lenders and/or the Commitment Percentages as a result of any increase in the
Commitments pursuant to Section 2.1 or any other addition or replacement of a
Lender in accordance with the terms of this Agreement. Each Lender (including,
for the avoidance of doubt, each Limited Fronting Lender) hereby irrevocably
constitutes and appoints the L/C Administrator its true and lawful
attorney-in-fact for and on behalf of such Lender with full power of
substitution and revocation in its own name or in the name of the L/C
Administrator to issue, execute and deliver, as the case may be, each Several
Letter of Credit and each amendment to a Several Letter of Credit and to carry
out the purposes of this Agreement with respect to Several Letters of Credit.
Upon request, each Lender shall execute such powers of attorney or other
documents as any beneficiary of any Several Letter of Credit may reasonably
request to evidence the authority of the L/C Administrator to execute and
deliver such Several Letter of Credit and any amendment or other modification
thereto on behalf of the Lenders. To the extent that the L/C Administrator has
not received funds from a Lender with respect to a Several Letter of Credit, the
L/C Administrator shall only forward the funds actually received to the
beneficiary.

 

40



--------------------------------------------------------------------------------

(b) Each Lender (including, for the avoidance of doubt, each Limited Fronting
Lender) agrees with the L/C Administrator that, if a draft is paid under any
Several Letter of Credit for which such L/C Administrator is not reimbursed in
full by the applicable Borrower in accordance with the terms of this Agreement,
each Lender shall pay to the L/C Administrator upon demand at the L/C
Administrator’s address for notices specified herein an amount in Dollars (in
the case of a Several Letter of Credit denominated in Dollars) or Pounds
Sterling (in the case of a Several Letter of Credit denominated in Pounds
Sterling) equal to such Lender’s Commitment Share (and, in the case of each
Limited Fronting Lender, the Commitment Share (or the portion thereof for which
it has agreed to be a Limited Fronting Lender) of each applicable Non-NAIC
Approved Bank). In the event that a Limited Fronting Lender pays the Commitment
Share of a Non-NAIC Approved Bank, such Non-NAIC Approved Bank shall pay such
Commitment Share (or the relevant portion thereof, if applicable) to such
Limited Fronting Lender in purchase of its participation in such payment. Each
Lender’s (including, for the avoidance of doubt, each Limited Fronting Lender’s
and each Non-NAIC Approved Bank’s) obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the L/C Administrator, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(c) In the event that any Lender agrees (in its sole discretion) to act as a
Limited Fronting Lender for any Non-NAIC Approved Bank upon such terms and
conditions as such parties may agree (including fees payable by such Non-NAIC
Approved Bank to such Limited Fronting Lender) (such agreement, a “Limited
Fronting Lender Agreement”), the following provisions shall apply (in addition
to any other provisions hereof relating to Limited Fronting Lenders):

(i) upon the issuance of any Several Letter of Credit pursuant hereto, with
respect to any Non-NAIC Approved Bank, each applicable Limited Fronting Lender,
in reliance upon the agreements of such Non-NAIC Approved Bank, agrees (A) to
issue through the L/C Administrator, in addition to its own obligations as a
Lender under such Several Letter of Credit, severally, such Several Letter of
Credit in an amount equal to such Non-NAIC Approved Bank’s Commitment Share of
the stated amount of such Several Letter of Credit (or the portion thereof for
which such Limited Fronting Lender has agreed to be a Limited Fronting Lender),
and (B) to amend or extend each Several Letter of Credit previously issued by it
as a Limited Fronting Lender for such Non-NAIC Approved Bank; and

(ii) with respect to any Several Letter of Credit issued by a Limited Fronting
Lender pursuant to clause (i) above for a Non-NAIC Approved Bank, such Non-NAIC
Approved Bank agrees to purchase participations in the obligations of such
Limited Fronting Lender under such Several Letter of Credit in the amount
attributable to such Non-NAIC Approved Bank. Without any further action on the
part of any party, each Limited Fronting Lender hereby grants to each applicable
Non-NAIC Approved Bank for which it is acting as a Limited Fronting Lender
hereunder, and each such Non-NAIC Approved Bank hereby acquires from such
Limited Fronting Lender, a participation in such Limited Fronting Lender’s
Commitment Share of each Several Letter of Credit for which such Limited
Fronting Lender is acting as a Limited Fronting Lender on behalf of such
Non-NAIC Approved Bank hereunder in the amount attributable to such Non-NAIC
Approved Bank. Each such Non-NAIC Approved Bank purchasing a participation
hereunder acknowledges and agrees that its obligation to acquire such
participations in respect of Several Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit or the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments. In consideration and in furtherance of the foregoing, each such
Non-NAIC

 

41



--------------------------------------------------------------------------------

Approved Bank hereby absolutely and unconditionally agrees to pay to the L/C
Administrator, for account of the applicable Limited Fronting Lender, an amount
equal to the amount of each payment made by such Limited Fronting Lender in
respect of the portion of each such Several Letter of Credit in which such
Non-NAIC Approved Bank holds a participation, promptly upon the request of such
Limited Fronting Lender, at any time from the time such payment is made until
such payment is reimbursed by the applicable Borrower or at any time after any
reimbursement payment is required to be refunded to the applicable Borrower for
any reason. Such payment by such Non-NAIC Approved Bank shall be made for the
account of the applicable Limited Fronting Lender without any offset, abatement,
withholding or reduction whatsoever. To the extent that any Non-NAIC Approved
Bank has made payments pursuant to this paragraph to reimburse a Limited
Fronting Lender in respect of any participation interests purchased hereunder in
respect of any Several Letter of Credit, promptly following receipt by the L/C
Administrator of any payment from the applicable Borrower pursuant to
Section 3.5 in respect of such Several Letter of Credit, the L/C Administrator
shall distribute such payment to such Limited Fronting Lender and such Non-NAIC
Approved Bank as their interests may appear. Any payment made by a Non-NAIC
Approved Bank in respect of its participation pursuant to this paragraph to
reimburse the applicable Limited Fronting Lender for any payment made in respect
of any drawing under a Several Letter of Credit shall not relieve the Borrowers
of their obligation to reimburse the amount of such drawing.

Each Lender that agrees to act as a Limited Fronting Lender for any Non-NAIC
Approved Bank shall promptly notify the Administrative Agent (which shall
promptly notify the L/C Administrator) of such agreement and of any termination
or expiration of such agreement.

In the event that, pursuant to this Section 3.8(c), any Lender agrees to act as
a Limited Fronting Lender for any other Lender that becomes a Non-NAIC Approved
Bank, such Lender shall receive such compensation therefor as such Non-NAIC
Approved Bank and such Lender may agree. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to agree to act hereunder as a
Limited Fronting Lender for any other Lender.

(d) The obligations of each Lender under and in respect of each Several Letter
of Credit are several, and the failure by any Lender to perform its obligations
hereunder or under any Several Letter of Credit shall not affect the obligations
of the Borrowers toward any other party hereto nor shall any other such party
(other than Limited Fronting Lenders with respect to Several Letters of Credit
they have issued on behalf of Non-NAIC Approved Banks) be liable for the failure
by such Lender to perform its obligations hereunder or under any Several Letter
of Credit.

3.9 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.10 Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing lender under the terms of this Agreement; provided that the
total number of Issuing Lenders at any time shall not exceed four. Any Lender
designated as an Issuing Lender pursuant to this Section 3.10 shall be deemed to
be an “Issuing Lender” for the purposes of this Agreement (in addition to being
a Lender) with respect to Letters of Credit issued by such Lender.

 

42



--------------------------------------------------------------------------------

3.11 Reporting. Unless the Administrative Agent otherwise agrees, each
Applicable Issuing Party will report in writing to the Administrative Agent
(i) on the first Business Day of each week and on the second Business Day to
occur after the last day of each March, June, September and December, and on
such other dates as the Administrative Agent may reasonably request, the daily
activity during the preceding week, calendar quarter or other period, as the
case may be, with respect to Letters of Credit issued by it, including the
aggregate outstanding L/C Obligations with respect to such Letters of Credit on
each day during such week, quarter or other period, in such form and detail as
shall be satisfactory to the Administrative Agent, (ii) on any Business Day on
which the Borrower fails to pay any Reimbursement Obligation required to be
reimbursed to such Applicable Issuing Party on such day, the date of such
failure and the amount of such Reimbursement Obligation and (iii) such other
information with respect to Letters of Credit issued by such Applicable Issuing
Party as the Administrative Agent may reasonably request.

3.12 Non-NAIC Approved Banks. If, at any time from and after the Closing Date,
any Lender is not or ceases to be a NAIC Approved Bank, such Lender shall
promptly notify the Company and the Administrative Agent thereof. Each Lender
agrees to use commercially reasonable efforts, at all times from and after the
Closing Date, (a) to be a NAIC Approved Bank or (b) if such Lender is not or
ceases to be a NAIC Approved Bank, to agree with another Lender which is a NAIC
Approved Bank, as provided in Section 3.8(c), that such NAIC Approved Bank shall
(in its sole discretion) act as the Limited Fronting Lender for such Non-NAIC
Approved Bank with respect to any Several Letters of Credit which are
outstanding at the time such Lender becomes a Non-NAIC Approved Bank and/or are
issued during the period that such Lender is a Non-NAIC Approved Bank.

SECTION 4 REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Extensions of Credit, the Company hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Financial Conditions. The audited consolidated balance sheet of the Company
and its Subsidiaries as at December 31, 2012, and the related consolidated
statement of comprehensive income and of cash flows for the fiscal year ended on
such date, reported on by and accompanied by an unqualified report from KPMG
Audit Plc, present fairly the consolidated financial condition of the Company
and its Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. The
unaudited consolidated balance sheet of the Company and its Subsidiaries as at
March 31, 2013, and the related unaudited consolidated statements of
comprehensive income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). As of the date of
this Agreement, no Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any material long-term
leases or material unusual forward or long-term commitments, including any Swap
Contracts, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2012 to and
including the date of this Agreement there has been no Disposition by any Group
Member of any material part of its business or property.

 

43



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
so qualify or be in good standing would not have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law (including the Bermuda
Companies Law and Bermuda Insurance Law as applicable to the Company and each
Subsidiary organized under the laws of Bermuda) except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any Subsidiary is
subject to any Private Act.

4.4 Power; Authorization; Enforceable Obligations. (a) Each Borrower has or will
have the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and to obtain Loans and Letters of
Credit hereunder, and each Borrower has or will have taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and to authorize the borrowings, and
the issuance of Letters of Credit on its behalf, on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Loans or Letters of Credit or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Loan Document, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect and
(ii) filings necessary to perfect Liens in favor of the Collateral Agent. Each
Loan Document has been duly executed and delivered on behalf of each Borrower
which is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Borrower which is a party thereto, enforceable against each Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(b) Under the laws of the jurisdiction of its incorporation in force at the date
hereof, no Borrower will be required to make any deduction or withholding from
any payment it may make hereunder or under the Notes.

(c) The claims of the Collateral Agent and the Lenders against each Borrower
under this Agreement and the Notes will rank at least pari passu with the claims
of all its other unsecured creditors under the laws of (i) the jurisdiction of
such Borrower’s incorporation and (ii) New York , except creditors whose claims
are preferred solely by any bankruptcy, insolvency or other similar law of
general application governing the enforcement of creditors’ rights.

(d) In any proceedings taken in Bermuda in relation to this Agreement, the
choice of New York law as the governing law of this Agreement, and any judgment
obtained in the United States, will be recognized and enforced (other than a
judgment for a sum payable in respect of taxes or other charges of a like
nature, or in respect of multiple damages as defined in The Protection of
Trading Interests Act 1981 of Bermuda), provided that (i) the court which
rendered the judgment was competent to hear the action in accordance with
private international law principles as applied in Bermuda and (ii) the judgment
is not contrary to public policy (and the Company is not aware of anything
contrary to public policy) in Bermuda, has not been obtained by fraud or in
proceedings contrary to natural justice and is not based on an error in Bermuda
law.

 

44



--------------------------------------------------------------------------------

(e) Under the laws of Bermuda it is not necessary that this Agreement, the Notes
or any other Loan Document be filed, recorded or enrolled with any court or
other authority in such jurisdiction or that any stamp, registration or similar
tax be paid on or in relation with this Agreement, the Notes or such other Loan
Document.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and except, in the case of Contractual
Obligations, to the extent that the failure of any of the statements in this
Section 4.5 to be accurate could not reasonably be expected to have a Material
Adverse Effect).

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending, or, to the knowledge of any
Borrower, threatened, by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each of the Company and each Material
Subsidiary has good title to, or a valid leasehold interest in all its real and
personal property material to its business except for minor defects in title
that could not reasonably be expected to have a Material Adverse Effect, and
none of such property is subject to any Lien not permitted by Section 7.6.

4.9 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns (other than any taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member) except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; no material tax Lien has been filed against any Group Member;
and, to the knowledge of any Borrower, no claim is being asserted with respect
to any tax return or for any unpaid taxes that, individually or in the aggregate
for all such claims, would reasonably be expected to have a Material Adverse
Effect.

4.10 Federal Regulations No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Board. If requested by any Lender or the Administrative Agent, the
Company will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

45



--------------------------------------------------------------------------------

4.11 ERISA. Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) neither a Reportable Event nor a failure to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 303 of ERISA), whether or not waived, has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code; (ii) no termination of a Single Employer Plan has occurred
(other than a standard termination within the meaning of Section 4041(b) of
ERISA), and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period; (iii) there has been no determination that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA and (iv) none of the Borrowers
or any Commonly Controlled Entity has failed to make by its due date a required
installment under Section 430(j) of the Code with respect to any Single Employer
Plan nor failed to make by its due date a required contribution with respect to
a Multiemployer Plan. Except as would not reasonably be expected to result in a
Material Adverse Effect, none of the Borrowers nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and none of the Borrowers nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if such Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. Except as would not reasonably
be expected to result in a Material Adverse Effect, no such Multiemployer Plan
is in Reorganization, Insolvent, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA).

4.12 Investment Company Act. No Borrower is an “investment company”, or a
company “controlled” by, or an “affiliated person” of, or “principal
underwriter” for, an “investment company”, within the meaning of the Investment
Company Act of 1940.

4.13 Subsidiaries. Schedule 4.13 sets forth, as of the date of this Agreement,
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by the
Company or any other Subsidiary, and such Schedule indicates each Subsidiary
Borrower as of such date.

4.14 Use of Proceeds. The proceeds of the Extensions of Credit shall be used
(a) to finance the working capital needs of the Company and its Subsidiaries and
(b) for general corporate purposes of the Company and its Subsidiaries.

4.15 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) none of the Group Members has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law;

(b) none of the Group Members has become subject to liability under any
Environmental Law;

(c) none of the Group Members has received notice of any claim with respect to
any liability under any Environmental Law;

(d) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain any Hazardous Materials in amounts or
concentrations or under circumstances that could reasonably be expected to give
rise to liability under any Environmental Law; and

 

46



--------------------------------------------------------------------------------

(e) Hazardous Materials have not been transported or disposed by any Group
Member in a manner or to a location that could reasonably be expected to give
rise to liability under any Environmental Law.

4.16 Accuracy of Information, etc. To the best of the Company’s knowledge, the
Confidential Information Memorandum, taken as a whole, is correct in all
material respects as of the date thereof and does not, as of the date thereof,
contain any untrue statement of a material fact or omit any material fact
necessary to make the statements therein (taken as a whole) not misleading as of
such date in light of the circumstances under which they were made; provided,
however, that this representation does not extend to (i) any projections and
other forward looking statements contained in the Confidential Information
Memorandum (the “Projections”) and (ii) information in the Confidential
Information Memorandum which is referenced to a specific source or derived from
public or other sources. The Projections contained in the Confidential
Information Memorandum have been prepared in good faith based upon assumptions
reasonably believed by the Company to be reasonable at the time of preparation,
it being understood, and the Administrative Agent and each Lender understands
that the Projections are subject to significant uncertainties and contingencies
many of which are beyond the control of the Company and there can be no
assurances that such Projections will be realized.

No written statement or information delivered by any Borrower to the
Administrative Agent, the Syndication Agent, the Collateral Agent or the Lenders
contained in this Agreement or any other Loan Document, taken as a whole,
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements therein (taken as a whole) not misleading as of
the date of such statement or information in light of the circumstances under
which they were provided.

4.17 PATRIOT Act; OFAC.

(a) PATRIOT Act. To the extent applicable, each of the Company and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V), and any other
enabling legislation or executive order relating thereto; and (ii) the PATRIOT
Act.

(b) Sanctioned Persons. None of the Company, any Subsidiary nor, to the
knowledge of the Company, any director or officer of the Company or any
Subsidiary is subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and no Borrower
will directly or indirectly use the proceeds of the Loans or otherwise make
available such proceeds to any Person for the purpose of financing the
activities of any Person in violation of any U.S. sanctions administered by
OFAC.

SECTION 5 CONDITIONS PRECEDENT

5.1 Conditions to Initial Extensions of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Syndication
Agent, the Collateral Agent, each Borrower and each Person listed on Schedule
1.1.

(b) Fees. The Lenders, the Administrative Agent, the Syndication Agent and the
Collateral Agent shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Closing Date.

 

47



--------------------------------------------------------------------------------

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Company, dated the Closing Date, substantially in the form of Exhibit B-1
and a certificate of each other Borrower, dated the Closing Date, substantially
in the form of Exhibit B-2, in each case, with appropriate insertions and
attachments, including the Memorandum of Association, Articles of Incorporation
or other organizational documents for each Borrower certified by the appropriate
Governmental Authority of Bermuda, in the case of the Company, and by the
appropriate Governmental Authority of the relevant jurisdiction of organization,
in the case of each other Borrower, and By-laws (or equivalent) for each
Borrower and (ii) a certificate of compliance/good standing for each Borrower
from its jurisdiction of organization.

(d) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions:

(i) the legal opinion of Mayer Brown LLP, counsel to the Company and its
Subsidiaries, substantially in the form of Exhibit D-1; and

(ii) the legal opinion of Appleby Global, counsel to the Company, substantially
in the form of Exhibit D-2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(e) Collateral Documentation. The Administrative Agent shall have received
(i) amendments to and reaffirmations of the Security Agreement and the existing
Collateral Account Control Agreements in form and substance reasonably
satisfactory to the Administrative Agent and (ii) an executed Collateral Account
Control Agreement among Aspen American Insurance Company, the Collateral Agent
and the other parties thereto. The Lenders party hereto (constituting the
Required Lenders as defined in the Existing Credit Agreement) hereby authorize
and direct the Collateral Agent to enter into the amendments to the Security
Agreement and the existing Collateral Account Control Agreements contemplated by
the foregoing subclause (i) on the Closing Date.

(f) Uniform Commercial Code Financing Statements. The Administrative Agent shall
have received satisfactory evidence that Uniform Commercial Code financing
statements covering the securities held under each Collateral Account Control
Agreement and naming the Collateral Agent as secured party are currently on file
and effective, or are in proper form for filing, (i) in New York, (ii) in the
jurisdiction of organization of each Borrower organized under the laws of any
state of the United States, (iii) in the District of Columbia for each Borrower
not organized under the laws of a state of the United States and (iv) in the
state of the United States in which a Borrower not organized under the laws of a
state of the United States maintains its chief executive office.

(g) Consents, Etc. Each Borrower shall have received, on reasonably satisfactory
terms, all consents and authorizations required pursuant to any Contractual
Obligation with any other Person and shall have obtained all permits of, and
effected all notices to and filings with, any Governmental Authority, in each
case, as may be necessary to allow each Borrower lawfully to execute, deliver
and perform, in all material respects, its obligations hereunder and under the
other Loan Documents to which it is, or shall be, a party and each other
agreement or instrument to be executed and delivered by it pursuant thereto or
in connection therewith.

 

48



--------------------------------------------------------------------------------

(h) Exiting Bank Acknowledgements and Payments. The Administrative Agent shall
have received (i) from each Person that is a “Lender” under and as defined in
the Existing Credit Agreement but not a Lender hereunder (each, an “Exiting
Lender”), an acknowledgement that the Existing Credit Agreement is being amended
and restated hereby and that such Person will not be a party hereto and
(ii) from the Borrowers, for the account of each Exiting Lender, payment of all
amounts then owed to each such Exiting Lender under the Existing Credit
Agreement.

(i) Other Information. The Administrative Agent and each Lender shall have
received such information as it shall have reasonably requested to comply with
all applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any Extension of Credit requested to be made by it on any date (including its
initial Extension of Credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Borrower in the Loan Documents shall be true and correct on and as
of such date as if made on and as of such date (except where such representation
and warranty speaks of a specific date in which case such representation and
warranty shall be true and correct as of such date), provided with respect to
the issuance of any Secured Letter of Credit, this clause (a) shall not be
applicable to the representations and warranties set forth in Sections 4.2 and
4.6(b).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

(c) Company Guarantee. The obligations of the Company under Section 10 in
respect of the Obligations of any other Borrower to or on behalf of which such
Extension of Credit is to be made shall remain in full force and effect.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such Extension of Credit that the conditions contained in this
Section 5.2 have been satisfied.

5.3 Conditions for Additional Subsidiary Borrowers. Any Material Subsidiary set
forth in a written notification thereof delivered by the Company to the
Administrative Agent shall become a Subsidiary Borrower on the date that the
following conditions precedent shall have been satisfied:

(a) Counterparts. The Administrative Agent shall have received a Subsidiary
Borrower Agreement duly executed by such Subsidiary Borrower substantially in
the form of Exhibit I.

(b) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
such Subsidiary Borrower substantially in the form of Exhibit B-2, with
appropriate insertions and attachments, including the Memorandum of Association,
Articles of Incorporation or other organizational documents for such Subsidiary
Borrower certified by the appropriate Governmental Authority of such Subsidiary
Borrower’s relevant jurisdiction of organization and the By-laws (or equivalent)
for such Subsidiary Borrower and (ii) a certificate of compliance/good standing
for such Subsidiary Borrower from its jurisdiction of organization.

 

49



--------------------------------------------------------------------------------

(c) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of counsel to each Subsidiary Borrower in each jurisdiction
reasonably requested by the Administrative Agent. Each such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

(d) USA Patriot Act. For purposes of compliance with the Patriot Act, the
Administrative Agent and each Lender shall have received from the Company the
following information with respect to such Material Subsidiary at least five
Business Days prior to its becoming a Subsidiary Borrower, in the case of any
Material Subsidiary that is both a Wholly Owned Subsidiary and a Domestic
Subsidiary, and at least ten Business Days prior to its becoming a Subsidiary
Borrower, in the case of any other Subsidiary: (i) its full legal name; (ii) the
address of its principal place of business; and (iii) if such Material
Subsidiary is a Domestic Subsidiary, its United States tax identification
number.

(e) No Objection. The Administrative Agent shall not have received, within five
Business Days after providing notice to the Lenders of any such proposed
Subsidiary Borrower, a written objection to the designation of such proposed
Subsidiary Borrower from any Lender on the grounds that (i) lending to such
proposed Subsidiary Borrower would be illegal for such Lender, (ii) such Lender
does not have any applicable license, authority or other governmental approval
to conduct business in the applicable jurisdiction or (iii) lending to such
proposed Subsidiary Borrower would result in material costs to such Lender that
would not otherwise be reimbursed under this Agreement.

(f) Other Information. The Administrative Agent and each Lender shall have
received such other information as it shall have reasonably requested to comply
with all applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

SECTION 6 AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Company shall and shall cause
each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of comprehensive income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year certified by KPMG Audit Plc or other independent certified
public accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of comprehensive income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of the Company as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

 

50



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a third-party website
(such as http://sec.gov) or whether sponsored by the Administrative Agent);
provided that the Company shall (x) except to the extent that an option to
automatically receive an e-mail alert with respect to any applicable document is
available at
http://phx.corporate-ir.net/phoenix.zhtml?c=148827&p=irol-alerts&t=&id=& (or
another readily accessible page on the Company’s website), notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such document and (y) upon written request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.2(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and each Lender shall be solely responsible for maintaining its copies of
such documents.

6.2 Certificates; Other Information. Furnish to the Administrative Agent (or, in
the case of clause (d), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer of the Company stating that,
to the best of such Responsible Officer’s knowledge, each Borrower during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Company with the provisions of Section 7.1 and
Section 7.9 of this Agreement as of the last day of the fiscal quarter or fiscal
year of the Company, as the case may be;

(b) within 45 days after the end of each fiscal quarter of the Company, a
narrative discussion and analysis of the consolidated financial condition and
results of operations of the Company and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the projections
covering such periods and to the comparable periods of the previous year (it
being understood that the delivery of the management’s discussion and analysis
of the Form 10-Q containing the financial statements delivered pursuant to
Section 6.1 shall satisfy the requirement of this Section 6.2(b));

(c) within five days after the same are sent, copies of all financial statements
and reports that the Company sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Company files
with the SEC;

 

51



--------------------------------------------------------------------------------

(d) promptly, such additional financial and other information regarding the
business, operations and financial conditions of the Company or any of its
Subsidiaries as any Lender may from time to time reasonably request; and

(e) promptly following receipt thereof, copies of any documents described in
Sections 101(f), 101(k) or 101(l) of ERISA that any Borrower or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if any Borrower or any Commonly Controlled Entity has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
any Borrower and/or any Commonly Controlled Entity shall promptly make a request
for such documents or notices from such administrator or sponsor and the Company
shall provide copies of such documents and notices to the Administrative Agent
(on behalf of each relevant Lender) promptly after receipt thereof.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations (including taxes) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or where the failure to pay,
discharge or satisfy would not reasonably be expected to have a Material Adverse
Effect.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect the organizational existence of the Company, each Material
Subsidiary and each Insurance Subsidiary and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including all required insurance licenses of
each Material Subsidiary, except, in each case, as otherwise permitted by
Section 7.3 and except, in the case of each of clauses (i) and (ii) above, to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in the business of the Company, each Material Subsidiary and each
Insurance Subsidiary in good working order and condition, ordinary wear and tear
excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all the property of the Company, each Material Subsidiary
and each Insurance Subsidiary in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep such books
of records and account as are necessary to permit the Company and its
Subsidiaries to prepare financial statements that are in conformity with GAAP
and that are in compliance with all Requirements of Law relating to the
maintenance of financial records (except, in the case of such Requirements of
Law, to the extent that the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect) and (b) permit representatives of
the Administrative Agent to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that the Company shall have an opportunity to participate
in any discussions with any public accountants.

 

52



--------------------------------------------------------------------------------

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) Each notice pursuant to this Section 6.7 shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, comply with all
applicable Environmental Laws.

SECTION 7 NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Company to exceed 35%.

(b) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth as
at any date to be less than the sum of (i) $2,428,600,000, (ii) 50% of
Consolidated Net Income during the period from January 1, 2013 to and including
such date (if positive) and (iii) 50% of the aggregate Net Cash Proceeds of all
issuances by the Company of shares of its Capital Stock during the period from
January 1, 2013 to and including such date.

7.2 Indebtedness. (a) With respect to the Company, create, incur, assume or
permit to exist any Indebtedness, except for (i) the Obligations and (ii) other
Indebtedness that is either pari passu in right of payment with, or subordinated
in right of payment to, the Obligations; provided that, at the time of
incurrence of such other Indebtedness, no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

(b) With respect to any Subsidiary of the Company, create, incur, assume or
permit to exist any Indebtedness, except for:

(i) Indebtedness of any Borrower pursuant to any Loan Document;

(ii) Indebtedness of any Group Member to any other Group Member;

(iii) Guarantee Obligations by any Group Member of obligations of any other
Group Member;

 

53



--------------------------------------------------------------------------------

(iv) Indebtedness outstanding on the date hereof and listed on Schedule
7.2(b)(iv) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof, except by an amount equal to any existing commitments or increase
options unutilized thereunder);

(v) Indebtedness (including Capital Lease Obligations) incurred in the ordinary
course of business and secured by Liens permitted by Section 7.6(h) in an
aggregate principal amount not to exceed $25,000,000 at any one time
outstanding;

(vi) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that such obligations are (or were) entered into by such
Subsidiary for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Subsidiary, or changes in the value of securities issued by
such Subsidiary, and not for purposes of speculation or taking a “market view”;

(vii) Indebtedness for letters of credit which have been issued on behalf of any
Insurance Subsidiary to or for the benefit of reinsurance cedents or insurance
clients in the ordinary course of business;

(viii) Indebtedness of any Subsidiary incurred under securities lending
arrangements entered into in the ordinary course of business;

(ix) Indebtedness incurred in the ordinary course of business in connection with
workers’ compensation claims, self-insurance obligations, unemployment insurance
or other forms of governmental insurance or benefits pursuant to letters of
credit or other security arrangements entered into in connection with such
insurance or benefit;

(x) to the extent constituting Indebtedness, any Indebtedness pursuant to
overdraft facilities in the ordinary course of business and consistent with past
practice; and

(xi) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, additional Indebtedness incurred in the
ordinary course of business not otherwise permitted under this Section 7.2(b) in
an aggregate principal amount (for all Subsidiaries) not to exceed 10% of
Consolidated Tangible Net Worth at the time of creation, incurrence or
assumption, as the case may be.

7.3 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) transactions in the ordinary course of business involving current assets or
other assets classified in the Company’s balance sheet as available for sale or
trading (as defined in FAS 115), including the disposition in the ordinary
course of business of any assets in its investment portfolio;

(b) the Disposition of obsolete, worn out or surplus property in the ordinary
course of business;

(c) the sale of inventory in the ordinary course of business;

 

54



--------------------------------------------------------------------------------

(d) the license (as licensor) of intellectual property so long as such license
does not materially interfere with the business of the Company or any of its
Subsidiaries;

(e) the release, surrender or waiver of contract, tort or other claims of any
kind as a result of the settlement of any litigation or threatened litigation;

(f) the granting or existence of Liens (and foreclosure thereon) not prohibited
by this Agreement;

(g) the lease or sublease of real property so long as such lease or sublease
does not materially interfere with the business of the Company or any of its
Subsidiaries;

(h) dividends not prohibited by Section 7.4;

(i) any ceding of insurance or reinsurance in the ordinary course of business;

(j) Dispositions permitted by Section 7.10(d)(i);

(k) the sale or issuance of any Subsidiary’s Capital Stock to any Borrower; and

(l) Dispositions of other property during any fiscal year of the Company having
an aggregate fair market value not to exceed 10% of the consolidated assets of
the Company and its Subsidiaries as of the last day of the prior fiscal year of
the Company.

7.4 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member (excluding (i) the 7.401% Perpetual
Non-Cumulative Preference Shares issued by the Company in November 2006,
(ii) the 7.25% Perpetual Non-Cumulative Preference Shares issued by the Company
in April 2012, (iii) the 5.95% Perpetual Non-Cumulative Preference Shares issued
by the Company in May of 2013 and (iv) any other Hybrid Capital), whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that (a) any
Subsidiary may make Restricted Payments to any Group Member and (b) so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, the Company may make Restricted Payments.

7.5 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) investments in securities lending arrangements entered into in the ordinary
course of business;

(d) Guarantee Obligations permitted by Section 7.2;

 

55



--------------------------------------------------------------------------------

(e) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;

(f) intercompany Investments by any Group Member in any other Group Member;

(g) acquisitions of all or substantially all of the Capital Stock or assets of
another Person so long as at such time and immediately after giving effect
thereto no Default or Event of Default exists or would result therefrom;

(h) (i) Investments by Insurance Subsidiaries in the ordinary course of business
and (ii) Investments by the Company and its Subsidiaries that are not Insurance
Subsidiaries in Investments that, if made by an Insurance Subsidiary, would be
permitted by clause (i) immediately preceding;

(i) Investments of any Person at the time such Person becomes a Subsidiary and
any modification, replacement, renewal or extension thereof; provided such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary;

(j) Investments listed on Schedule 7.5 hereto; and

(k) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Company or any of its Subsidiaries in an aggregate amount
during the term of this Agreement (valued at cost, but giving effect to any
distributions or returns therefrom) not to exceed 20 % of Consolidated Tangible
Net Worth at the time any such Investment is made.

7.6 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens on assets of any Insurance Subsidiary pledged as collateral for
Indebtedness of such Insurance Subsidiary incurred under Section 7.2(b)(vii);

(f) Liens on assets of any Insurance Subsidiary created to secure obligations of
such Insurance Subsidiary in connection with insurance and reinsurance
arrangements;

 

56



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or any of its Subsidiaries;

(h) Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 7.2(a) or Section 7.2(b)(v) to finance the acquisition,
construction or improvement of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition,
construction or improvement of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, and (iii) the aggregate amount of all such Indebtedness of all
Subsidiaries does not exceed the limit set forth in Section 7.2(b)(v);

(i) Liens created pursuant to the Security Documents;

(j) any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(k) Liens (including Liens in favor of the Custodian with respect to the
Accounts) on cash and securities of any Group Member incurred as part of the
management of its investment portfolio in accordance with customary portfolio
management practice and not in violation of its investment policy as in effect
on the date of this Agreement; provided, however, that, with respect to the
Accounts, such Liens shall be permitted only to the extent that the Custodian
has agreed to subordinate such Liens as provided in the applicable Collateral
Account Control Agreement;

(l) Liens existing on the date hereof and listed on Schedule 7.6;

(m) Liens arising in the ordinary course of business on operating accounts
maintained by any Group Member in the ordinary course of business securing
obligations (other than Indebtedness) arising in the ordinary course of business
in favor of the banks in which such operating accounts are maintained;

(n) attachments, judgments and similar Liens for sums not exceeding $50,000,000
in the aggregate (excluding any portion thereof covered by insurance as to which
the relevant insurance company has acknowledged coverage);

(o) attachments, judgments and similar Liens for sums of $50,000,000 or more
(excluding any portion thereof which is covered by insurance as to which the
relevant insurance company has acknowledged coverage), provided that the
execution or other enforcement of such Liens is stayed and fully bonded pending
appeal;

(p) any Lien existing on property acquired in connection with an Investment made
in connection with Section 7.5, provided that such Lien shall extend solely to
the item or items of property so acquired and, if required by the terms of the
instrument originally creating such Lien, other property which is an improvement
to or is acquired for specific use in connection with such acquired property;

(q) restrictions and similar encumbrances created pursuant to Requirements of
Law upon the sale or transferability of the Capital Stock of any Insurance
Subsidiary and the exercise of any right to control any such Insurance
Subsidiary

 

57



--------------------------------------------------------------------------------

(r) Liens securing Swap Contracts of any Subsidiary of the Company;

(s) Liens securing obligations of the Borrowers under any secured letter of
credit facility existing on the Closing Date;

(t) any extension, renewal or replacement of any Lien permitted by the preceding
subparagraphs of this Section 7.6, provided that no additional property (other
than a substitution of like property) shall be encumbered thereby and no
additional Indebtedness shall be secured thereby unless such additional
Indebtedness on such property would have been permitted in connection with the
original creation, incurrence or assumption of such Lien; and

(u) other Liens securing obligations not at any time exceeding 10% of
Consolidated Tangible Net Worth in the aggregate for the Company and all
Subsidiaries.

For the avoidance of doubt, Liens made pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA shall not be permitted Liens.

7.7 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Company to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Company or any other Subsidiary of the Company, (b) make loans or advances to,
or other Investments in, the Company or any other Subsidiary of the Company or
(c) transfer any of its assets to the Company or any other Subsidiary of the
Company, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

7.8 Business. Enter into any business, either directly or through any
Subsidiary, except for insurance, reinsurance or insurance-related businesses.

7.9 Rating. Permit at any time the rating of any Relevant Subsidiary that is
rated by AM Best to have a rating below AM Best financial strength rating B++.
For purposes herein, a “Relevant Subsidiary” is any Insurance Subsidiary the
total consolidated assets or total consolidated revenues of which exceed 10% of
the total consolidated assets or total consolidated revenues, respectively, of
the Company and its Subsidiaries at the end of or for, respectively, the then
most recently completed fiscal quarter of the Company for which financial
statements shall have been made available to the Lenders as required herein.

7.10 Consolidations, Amalgamations, Mergers and Liquidations. Enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or Dispose of all or substantially
all of its property or business, except for (a) the merger or consolidation of
any Subsidiary of the Company with or into the Company (provided that the
Company shall be the continuing or surviving corporation); (b) the merger or
consolidation by any Borrower with or into any other Borrower; (c) the merger or
consolidation of any Subsidiary of the Company which is not a Borrower with or
into any other Subsidiary of the Company which is not a Borrower or with or into
any Borrower (provided that the Borrower is the surviving corporation); (d) the
Disposition by any Subsidiary of the Company of any or all of its assets (i) to
any Borrower (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 7.3; and (e) the merger or consolidation by any
Person (other than as set forth above) with or into the Company or any other
Borrower (provided that the Company or such Borrower is the continuing or
surviving corporation) so long as at the time of such merger or consolidation
and immediately after giving effect thereto no Default or Event of Default
exists or would result therefrom.

 

58



--------------------------------------------------------------------------------

7.11 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the applicable Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (b) transactions between or
among any Borrower and any other Borrower not involving any other Affiliate.

SECTION 8 EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or any other amount payable
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) any representation or warranty made or deemed made by any Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c) any Borrower shall default in the observance or performance of any agreement
contained in Section 2.5(b), Section 6.4(a) (with respect to the Borrowers
only), Section 6.7(a) or Section 7 of this Agreement; or

(d) any Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Company from the
Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,000; or

 

59



--------------------------------------------------------------------------------

(f) (i) the Company or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Company or any Material Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Company or any Material Subsidiary shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Company or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) one or more judgments or decrees shall be entered against any Group Member,
and either (x) shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof or (y) enforcement proceedings are
commenced by any creditor upon such judgment or decree, involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000,000 or more; or

(h) any Loan Document shall cease, for any reason, to be in full force and
effect or any Borrower shall so assert; or

(i) a Change of Control shall occur; or

(j) (i) any Single Employer Plan shall fail to meet the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA), whether or not waived, or any Lien in favor of the PBGC or a Single
Employer Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (ii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iii) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
(other than a standard termination within the meaning of Section 4041(b) of
ERISA), (iv) there shall be a determination that any Single Employer Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (v) any Group Member or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or a determination that any such
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA), or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect;

 

60



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, any or all of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Company, declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable and (iii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall direct the Collateral Agent to exercise
in respect of the Collateral, the rights and remedies under the Security
Documents, subject to the provisions of Section 9.5(b) below. With respect to
each Letter of Credit issued on behalf of any Borrower with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, such Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount in the currency
in which such Letter of Credit is denominated equal to the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in each such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letter of Credit in accordance with the terms
and conditions set forth in Section 3, and the unused portion thereof after all
Letters of Credit issued on behalf of such Borrower shall have expired or been
fully drawn upon, if any, shall be applied to repay other obligations of such
Borrower hereunder and under the other Loan Documents. After all Letters of
Credit of such Borrower shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
such Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to such Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.

SECTION 9 THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and the Collateral Agent as the agent of such Lender and
the Administrative Agent under the Security Agreement, and each such Lender
irrevocably authorizes the Administrative Agent and the Collateral Agent, as the
case may be, in such capacities, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents, as applicable, and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent and the Collateral Agent, as the case may be, by the terms
of this Agreement and the other Loan Documents, as applicable, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, neither the
Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.

 

61



--------------------------------------------------------------------------------

The Administrative Agent and each Lender understand and agree that all Liens
created by the Security Agreement on the Collateral have been created in favor
of the Collateral Agent, for the benefit of the Administrative Agent and the
Lenders, that all rights to take remedial action with respect to the Collateral
under the Security Agreement have been granted to the Collateral Agent and that
neither the Administrative Agent nor any Lender has the right to take any such
remedial action with respect to the Collateral other than through the Collateral
Agent.

9.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent the action or omission was performed with gross negligence
or willful misconduct as determined by a final and nonappealable decision of a
court of competent jurisdiction) or (ii) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower a party thereto to perform its
obligations hereunder or thereunder. The Collateral Agent shall not be liable
for any action taken or omitted (i) at the express direction of the
Administrative Agent or (ii) with the consent of the Required Lenders, in each
case, except to the extent the action or omission directed or consented to was
performed with gross negligence or willful misconduct as determined by a final
and nonappealable decision of a court of competent jurisdiction. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Borrower.

9.4 Reliance. (a) The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders) and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

 

62



--------------------------------------------------------------------------------

(b) The Collateral Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrowers),
independent accountants and other experts selected by the Collateral Agent. The
Collateral Agent may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
any Security Document unless it shall first receive the direction of the
Administrative Agent under Section 8 or such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the Security Agreement at the direction of the Administrative Agent under
Section 8 or in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. (a) The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
it has received notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take action with respect to such Default or Event of
Default as shall be directed by the Required Lenders (or, if so specified by
this Agreement, all Lenders); provided that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

(b) The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless it has received notice from
the Administrative Agent, a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. The Collateral Agent shall take action with respect to such
Default or Event of Default as shall be directed by the Administrative Agent
under Section 8, or by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Collateral Agent
shall have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

63



--------------------------------------------------------------------------------

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Borrower or any affiliate of a Borrower, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, neither the Administrative
Agent nor the Collateral Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Borrower or any affiliate of a Borrower that may come
into the possession of the Administrative Agent or the Collateral Agent or any
of its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. (a) The Lenders agree to indemnify each Agent (other than
the Collateral Agent) in its capacity as such (to the extent not reimbursed by
the Borrowers and without limiting the obligation of each Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(b) The Lenders agree to indemnify the Collateral Agent in its capacity as such
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of each Borrower to do so), ratably according to the respective
percentages which (i) the Aggregate Exposure of each Lender constitutes of
(ii) the Aggregate Exposure of all Lenders in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Collateral
Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Collateral Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

 

64



--------------------------------------------------------------------------------

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Borrower as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders and the Company. If the Administrative Agent shall resign
as Administrative Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to any Borrower shall have occurred
and be continuing) be subject to approval by the Company (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
under this Agreement appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

(b) The Collateral Agent may resign as Collateral Agent upon 30 days’ notice to
the Lenders and the Company. In addition, the Company shall have the right
(unless a Default or Event of Default shall have occurred and be continuing) to
remove the Collateral Agent upon 30 days’ prior written notice to the
Administrative Agent. If the Collateral Agent shall resign or be removed as
Collateral Agent under this Agreement, then the Required Lenders shall appoint
from among the Lenders a successor collateral agent, which successor collateral
agent shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to any Borrower shall have occurred and be continuing) be subject to
approval by the Company (which approval shall not be unreasonably withheld or
delayed), whereupon such successor collateral agent shall succeed to the rights,
powers and duties of the Collateral Agent and the term “Collateral Agent” shall
mean such successor collateral agent effective upon such appointment and
approval, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent or any of the parties to this
Agreement or any holders of the Loans. If no successor collateral agent has
accepted appointment as Collateral Agent by the date that is 30 days following a
retiring Collateral Agent’s notice of resignation or the Administrative Agent’s
receipt of a notice of removal, the retiring Collateral Agent (after
consultation with the Company) may appoint a financial institution rated at
least ‘A’ by S&P or ‘A’ by Moody’s, as a successor collateral agent, whereupon
such successor collateral agent shall succeed to the rights, powers and duties
of the Collateral Agent and the term “Collateral Agent” shall mean such
successor collateral agent effective upon such appointment, and the former
Collateral Agent’s rights, powers and duties as Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement or any holders of the
Loans. After any retiring Collateral Agent’s resignation or removal as
Collateral Agent, the provisions of this Section 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement and the other Loan Documents.

 

65



--------------------------------------------------------------------------------

(c) Any resignation by Barclays Bank PLC as Administrative Agent pursuant to
this Section 9.9 shall also constitute its resignation as the L/C Administrator.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the L/C Administrator, (b) the retiring
L/C Administrator shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C
Administrator shall issue letters of credit in substitution for the Several
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Administrator to effectively
assume the obligations of the retiring L/C Administrator with respect to such
Several Letters of Credit.

9.10 Security Document Matters. The Agents, the Lenders, the Issuing Lenders and
the Custodian expressly acknowledge and agree that the Security Documents may be
enforced only by the action of the Collateral Agent acting upon the instructions
of the Required Lenders or the Administrative Agent and that no other such
Person shall have any right individually to seek to enforce or to enforce the
Security Documents or to realize upon the security to be granted thereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of such Persons upon the terms of the
Security Documents.

9.11 Other Agents. The Syndication Agent and the Co-Documentation Agents shall
not have any duties or responsibilities hereunder in such capacity.

SECTION 10 GUARANTEE

10.1 Guarantee. (a) To induce the Lenders to execute and deliver this Agreement
and to make the Loan and issue or participate in the Letters of Credit, and in
consideration thereof, the Company hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees and assigns, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of the Subsidiary Borrowers, and
the Company further agrees to pay the expenses which may be paid or incurred by
the Administrative Agent or the Lenders in collecting any or all of the
Obligations and/or enforcing any rights under this Section 10.1 or under the
Obligations in accordance with this Section 10.1. The guarantee contained in
this Section 10.1 shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Company and the
successors and assigns thereof, and shall inure to the benefit of the Lenders
and their successors and permitted assigns, until the Obligations shall have
been satisfied in full and the Loans shall be terminated.

(b) Anything herein to the contrary notwithstanding, the maximum liability of
the Company hereunder shall in no event exceed the amount which can be
guaranteed by the Company under applicable federal and state laws relating to
the insolvency of debtors.

(c) The Company agrees to the extent permitted by applicable law that the
Obligations may at any time and from time to time exceed the amount of the
liability of the Company hereunder without impairing the guarantee contained in
this Section 10 or affecting the rights and remedies of the Administrative Agent
or any Lender hereunder.

 

66



--------------------------------------------------------------------------------

(d) The guarantee contained in this Section 10 shall remain in full force and
effect until all the Obligations and the obligations of the Company under the
guarantee contained in this Section 10 shall have been satisfied by payment in
full, all Letters of Credit shall have expired or been terminated and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement the Borrowers may be free from any Obligations.

(e) No payment made by any Borrower, the Company or any other Person or received
or collected by the Administrative Agent or any Lender from any Borrower, the
Company or any other Person by virtue of any action or proceeding or any set-off
or appropriation or application at any time or from time to time in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Company hereunder which shall,
notwithstanding any such payment (other than any payment made by the Company in
respect of the Obligations or any payment received or collected from the Company
in respect of the Obligations), remain liable for the Obligations until the
Obligations are paid in full and the Commitments are terminated.

10.2 No Subrogation. Notwithstanding any payment made by the Company hereunder
or any set-off or application of funds of the Company by the Administrative
Agent or any Lender, the Company shall not be entitled to be subrogated to any
of the rights of the Administrative Agent or any Lender against any Borrower or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the Company seek or be entitled to seek any contribution or reimbursement from
any Borrower in respect of payments made by the Company hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Borrower on
account of the Obligations are paid in full, and Letters of Credit shall have
expired or been terminated and the Commitments are terminated. If any amount
shall be paid to the Company on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Company in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Company, and shall, forthwith upon receipt by
the Company, be turned over to the Administrative Agent in the exact form
received by the Company (duly indorsed by the Company to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

10.3 Amendments, etc. with respect to the Obligations. The Company shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Company and without notice to or further assent by the Company, any
demand for payment of any of the Obligations made by the Administrative Agent or
any Lender may be rescinded by the Administrative Agent or such Lender and any
of the Obligations continued, and the Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and the Notes and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this Section 10 or any property subject thereto.

 

67



--------------------------------------------------------------------------------

10.4 Guarantee Absolute and Unconditional. The Company waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Administrative Agent or any Lender upon
the guarantee contained in this Section 10 or acceptance of the guarantee
contained in this Section 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 10; and all dealings between the Borrowers and the Company, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 10. The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or the Company with respect to the Obligations. The Company
understands and agrees that the guarantee contained in this Section 10 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement or any
Note, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrowers or the Company) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Obligations, or of the Company under the
guarantee contained in this Section 10, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any Borrower, or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrowers, or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Borrower, or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Company of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent or any Lender against the Company. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

10.5 Reinstatement. The guarantee contained in this Section 10 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or the Company, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or the Company or any substantial part of its property, or otherwise,
all as though such payments had not been made.

10.6 Payments. The Company hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the
applicable currency at the Funding Office.

10.7 Independent Obligations. The obligations of the Company under the guarantee
contained in this Section 10 are independent of the obligations of the
Borrowers, and a separate action or actions may be brought and prosecuted
against the Company whether or not any Borrower is joined in any such action or
actions. The Company waives, to the fullest extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof.

 

68



--------------------------------------------------------------------------------

SECTION 11 MISCELLANEOUS

11.1 Amendments and Waivers. None of this Agreement, any other Loan Document, or
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Borrower which is a party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent or, as the
case may be, the Collateral Agent, and each Borrower which is a party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or the Agents or
of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent or the Collateral
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates and (y) that any amendment or modification of defined terms used
in the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 11.1 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Company of any of
its rights and obligations under this Agreement and the other Loan Documents,
release the Company from any of its obligations under Section 10 with respect to
any Borrower which has any then outstanding Obligations, amend, modify or waive
any provision of Section 5.2(c), or release all or substantially all of the
Collateral (other than when permitted under the Loan Documents) or release all
or substantially all of the Borrowers from their obligations under the Security
Documents, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 11.7 without the written consent of all
Lenders; (v) amend, modify or waive any provision of Section 2.11(a)or
(b) without the written consent of all Lenders; (vi) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent
and the Collateral Agent; (vii) amend, modify or waive any provision of
Section 3 in any manner that is adverse to the interests of any Issuing Lender
or the L/C Administrator without the written consent of such Issuing Lender
and/or LC Administrator; (viii) amend, modify or waive any provision of
Section 2.17, without the consent of each of the Administrative Agent, each
Issuing Lender and the L/C Administrator; or (ix) amend or modify (1) the
definition of “Borrowing Base” or any defined terms used in such definition or
(2) the provisions of any Loan Document with respect to minimum Collateral
requirements, in each case, without the written consent of all Lenders . Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent, the Collateral Agent and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders, the
Administrative Agent and the Collateral Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Notwithstanding
anything herein to the contrary, the Collateral Agent (solely in such capacity)
shall agree to any amendments, supplements, modifications or waivers as
expressly directed by the Administrative Agent, provided that the Collateral
Agent need not agree to any such amendment, supplement, modification or waiver
that shall affect its rights or duties.

 

69



--------------------------------------------------------------------------------

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers, the Administrative Agent and
the Collateral Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Issuing Lenders and the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto:

 

The Company, the Borrower Representative or any Borrower:

  

Aspen Insurance Holdings Limited

141 Front Street

Hamilton HM 19 Bermuda

   Attention: Jazmin Da Ponte    Telecopy: 441.295.6068    Telephone: 441.297.
9221

Administrative Agent:

  

Alicia Borys / Kruthi Raj

745 Seventh Avenue 27th Floor

   New York, NY 10019    Telcopy: 212.526.5115    Telephone: 212.526.4291 /
212.526.3713

with a copy to:

   Joseph Squeri    1301 6th Avenue   

New York, NY 10019

212.320.6927

Collateral Agent:

  

The Bank of New York Mellon

101 Barclay Street, 8W

New York, New York 10286

   Attention: Anna A. Yiu    Telecopy: 732.667.9536    Telephone: 212.815.3214

provided that any notice, request or demand to or upon the Company, the
Administrative Agent, the Collateral Agent or the Lenders shall not be effective
until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

70



--------------------------------------------------------------------------------

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent, the Syndication Agent and the Collateral Agent for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of a single counsel to each of (i) the
Administrative Agent and the Syndication Agent and (ii) the Collateral Agent,
and such other special or local counsel as the Administrative Agent may deem
reasonably necessary (and any additional counsel in the case of a conflict) and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Company prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent, the
Syndication Agent and the Collateral Agent shall deem appropriate, (b) to pay or
reimburse each Lender, the Administrative Agent, the Syndication Agent and the
Collateral Agent for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of a single counsel to each of (i) the Administrative
Agent and the Lenders and (ii) the Collateral Agent, and such other special or
local counsel as the Administrative Agent may deem reasonably necessary (and any
additional counsel in the case of a conflict), (c) to pay, indemnify, and hold
each Lender, the Administrative Agent and the Collateral Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Administrative Agent and the Collateral Agent and their respective officers,
directors, employees, advisors, affiliates and agents (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (whether brought by a Borrower or any other
Person) with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties (provided that such liability was incurred during such time as a
Group Member controlled such Properties) and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Borrower under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Company shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its affiliates. Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution from any Indemnitee or any other rights of recovery
from any Indemnitee with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 11.5 shall be payable not later than 10 Business Days after written
demand therefor and shall be accompanied by a statement setting forth in
reasonable detail the source of such Indemnified Liability and the amount
claimed thereunder. Statements payable by the Company pursuant to this
Section 11.5 shall be submitted to the Company, at the address of the Company
set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

71



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment (1) to a Lender, an affiliate of a Lender or an Approved Fund (as
defined below) or (2) if an Event of Default has occurred and is continuing;

(B) the Administrative Agent; and

(C) the Issuing Lenders.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Company and the Administrative Agent otherwise consent, provided that such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

72



--------------------------------------------------------------------------------

(D) no such assignment shall be made to (I) a Borrower or an Affiliate or
Subsidiary of a Borrower, (II) any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this subclause (II), (III) a natural person or
(IV) any Person which is a Non-NAIC Approved Bank (unless such Non-NAIC Approved
Bank shall have in effect a Limited Fronting Lender Agreement with a Lender
which is a NAIC Approved Bank).

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
each written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

73



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of any Borrower, the Company, any
Issuing Lender or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 11.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of, and subject to the
limitations of, Sections 2.12, 2.13, 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.8 as though it were a Lender, provided
such Participant shall be subject to Section 11.7 as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.13 unless such Participant complies with
Section 2.13(e).

(ii) Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrowers, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans and other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, and such Lender,
each Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

Notwithstanding anything else provided herein or otherwise, no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Borrower or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document) except to the
extent such disclosure is necessary to establish that the Loans or such other
obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations, provided that any Participant shall only be
entitled to the benefits of this Section 11.6(c) if the identity of such
Participant has been disclosed to the Company.

(d) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or grantee for such Lender as a party hereto and, provided, further,
that nothing in this paragraph (d) shall be deemed to limit in any way the
application of Section 11.6(b) to any assignment of the rights or obligations of
such Lender under this Agreement resulting from a foreclosure of any such pledge
or security interest.

 

74



--------------------------------------------------------------------------------

(e) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

11.7 Adjustments. Except to the extent that this Agreement expressly provides
for payments to be allocated to a particular Lender or to the Lenders, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (whether directly from the Borrower, indirectly as a
result of payment under the guarantee provided for in Section 10 or from the
proceeds of the exercise of any remedies with respect to the Collateral pursuant
to the Security Documents or otherwise), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

11.8 Set-off. Upon the occurrence and continuation of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to any Borrower, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by any Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower, as the case may be, or of the Company. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

11.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent, the Collateral
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

75



--------------------------------------------------------------------------------

11.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE CHOICE OF GOVERNING
LAW HAS BEEN MADE PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

11.13 Submission To Jurisdiction; Waivers. The Company, each other Borrower, the
Administrative Agent, the Collateral Agent and each Lender hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
New York County, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof; provided that nothing in this
Agreement shall affect any right that the Administrative Agent, any Lender or
any L/C Issuer may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrowers or their
properties in the courts of any jurisdiction;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided,
however, that nothing contained in this Section 11.13(e) shall limit the
Company’s, the other Borrowers’ or the Lenders’ indemnity and reimbursement
obligations to the extent set forth in any Loan Document in respect of any
third-party claims alleging such special, exemplary, punitive or consequential
damages.

11.14 Process Agent. The Company and each other Borrower hereby irrevocably
designates, appoints, authorizes and empowers Aspen American Insurance Company,
with offices currently located at 590 Madison Avenue, 7th Floor, New York, NY
10022 (the “Process Agent”), as its agent to receive on behalf of itself and its
property, service of copies of the summons and complaint and any other process
which may be served in any suit, action or proceeding brought in the United
States District Court for the Southern District of New York or the New York
Supreme Court, New York County, and any appellate court thereof. Such service
may be made by delivering a copy of such process to the Company and the other
relevant Borrowers in care of the Process Agent at its address specified above,
with a copy delivered to the Company and the other relevant Borrowers in
accordance with Section 11.2, and the Company and each other Borrower hereby
authorizes and directs the Process Agent to accept such service on its behalf.
The appointment of the Process Agent shall be irrevocable until the appointment
of a successor Process Agent. The Company and each other Borrower further agrees
to promptly appoint a successor Process Agent in New York City (which shall
accept such appointment in form and substance satisfactory to the Administrative
Agent) prior to the termination for any reason of the appointment of the initial
Process Agent.

 

76



--------------------------------------------------------------------------------

11.15 Currency of Payment. Each payment owing by the Company or any other
Borrower hereunder shall be made in the relevant currency specified herein or,
if not specified herein, specified in any other Loan Document executed by the
Administrative Agent or the Collateral Agent (the “Currency of Payment”) at the
place specified herein (such requirements are of the essence of this Agreement).
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Currency of Payment into another currency, the
parties hereto agree that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase such Currency of Payment with such other currency at the Spot Selling
Rate on the Business Day preceding that on which final judgment is given. The
obligations in respect of any sum due hereunder to any Lender or any L/C Issuer
shall, notwithstanding any adjudication expressed in a currency other than the
Currency of Payment, be discharged only to the extent that, on the Business Day
following receipt by such Lender or L/C Issuer of any sum adjudged to be so due
in such other currency, such Lender or L/C Issuer may, in accordance with normal
banking procedures, purchase the Currency of Payment with such other currency.
The parties hereto agree that (a) if the amount of the Currency of Payment so
purchased is less than the sum originally due to such Lender or L/C Issuer in
the Currency of Payment, as a separate obligation and notwithstanding the result
of any such adjudication, the Company or such other Borrower, as applicable,
shall immediately pay the shortfall (in the Currency of Payment) to such Lender
or L/C Issuer and (b) if the amount of the Currency of Payment so purchased
exceeds the sum originally due to such Lender or L/C Issuer, such Lender or L/C
Issuer shall promptly pay the excess over to the Company or such other Borrower,
as applicable, in the currency and to the extent actually received.

11.16 Releases of Liens. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Collateral Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 11.1) to take any action
requested by the Company having the effect of releasing any Collateral (i) to
the extent permitted by the Security Agreement and the applicable Collateral
Account Control Agreement or that has been consented to in accordance with
Section 11.1 or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as all Letters of Credit shall have expired, been terminated or
been fully cash collateralized pursuant to Section 8 and the Commitments have
been terminated and no Default or Event of Default has occurred and is
continuing, the Collateral (other than any such cash collateral) shall cease to
secure the Obligations, the Collateral (other than any such cash collateral)
shall be released from the Liens created by the Security Agreement, and the
Security Agreement and each Collateral Account Control Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Borrower under the
Security Agreement and each Collateral Account Control Agreement shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

77



--------------------------------------------------------------------------------

11.17 Confidentiality. Each of the Administrative Agent, the Collateral Agent
and each Lender agrees to keep confidential all non-public information provided
to it by any Group Member, the Administrative Agent, the Collateral Agent or any
Lender pursuant to or in connection with this Agreement (the “Information”);
provided that nothing herein shall prevent the Administrative Agent, the
Collateral Agent or any Lender from disclosing any such Information (a) to the
Administrative Agent, the Collateral Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any actual or prospective
counterparty (or its related parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (c) to its employees,
directors, agents, attorneys, accountants, auditors and other professional
advisors or those of any of its affiliates, provided that such parties agree to
comply with the provisions of this Section, (d) upon the request or demand of
any Governmental Authority (including any stock exchange or other similar
organization or self-regulatory body), provided that the Administrative Agent,
the Collateral Agent or any Lender, as the case may be, requests confidential
treatment of such Information to the extent permitted by law, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, provided that the Administrative
Agent, the Collateral Agent or any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, provided that (1) the Administrative Agent, the Collateral
Agent or any Lender, as the case may be, provides the Company with notice of
such event promptly upon obtaining knowledge thereof (provided that the
Administrative Agent, the Collateral Agent or any Lender, as the case may be, is
not legally prohibited by law from giving such notice) so that the Company may
seek a protective order or other appropriate remedy and (2) in the event that
such protective order or other remedy is not obtained, the Administrative Agent,
the Collateral Agent or any Lender, as the case may be, shall furnish only that
portion of the Information that is legally required and shall disclose the
Information in a manner reasonably designed to preserve its confidential nature,
(g) that has been publicly disclosed other than as a result of (1) disclosure by
the Administrative Agent, the Collateral Agent or any Lender in violation of
this Agreement or (2) becoming available from a third party which to the
knowledge of the Administrative Agent, the Collateral Agent or any Lender, as
the case may be, is prohibited from disclosing such information pursuant to a
contractual, legal or fiduciary obligation to the Company or a third party,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.

11.18 Several Obligations of Borrowers; Company as Agent of Borrowers. (a) The
Obligations of each Borrower shall be several in nature.

(b) Each Borrower irrevocably appoints the Company as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices and (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto. Any acknowledgement, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each other
Borrower.

11.19 Termination of Terminating Credit Agreement. The parties hereto
(comprising certain of the parties to the Terminating Credit Agreement) agree
that, on the Closing Date, the Terminating Credit Agreement shall terminate
without further action by any party thereto, any requirement to give notice of
termination pursuant to the Terminating Credit Agreement shall be waived, and
any loans outstanding pursuant to the Terminating Credit Agreement and other
amounts payable pursuant to the Terminating Credit Agreement shall be due and
payable on such date.

 

78



--------------------------------------------------------------------------------

11.20 WAIVERS OF JURY TRIAL. THE COMPANY, EACH OTHER BORROWER, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

11.21 No Advisory or Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the
Borrowers acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Borrowers and their respective Subsidiaries and any Agent, any L/C
Issuer or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent, any L/C Issuer or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Agents, the L/C Issuers and
the Lenders are arm’s-length commercial transactions between the Borrowers and
their Affiliates, on the one hand, and the Agents, the L/C Issuers and the
Lenders, on the other hand, (iii) the Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent that they have deemed
appropriate and (iv) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Agents, the L/C Issuers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their Affiliates, or any other Person; (ii) none of the Agents, the L/C Issuers
and the Lenders has any obligation to the Borrowers or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the L/C Issuers and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrowers
and their Affiliates, and none of the Agents, the L/C Issuers and the Lenders
has any obligation to disclose any of such interests to the Borrowers or their
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Agents, the L/C Issuers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.22 USA Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each such Borrower and other information that will allow
such Lender to identify each such Borrower in accordance with the Patriot Act.

11.23 Effect of Restatement. This Agreement amends and restates and supersedes
and replaces the Existing Credit Agreement. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents executed and
delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the obligations under the Existing Credit
Agreement as in effect prior to the date hereof; (b) such obligations are in all
respects continuing (as amended and restated and superseded and replaced hereby)
with only the terms being modified as provided in this Agreement and in the Loan
Documents; (c) the Security Agreement and each Collateral Account Control
Agreement, as amended as of the date hereof, remain in full force and effect and
are hereby ratified and confirmed; (d) all Liens arising under any Loan Document
are continuing and in full force and effect and secure the payment of the
Secured Letters of Credit; and (e) upon the effectiveness of this Agreement, all
letters of credit outstanding under the Existing Credit Agreement will be deemed
to be Letters of Credit hereunder and subject to the terms hereof. The Lenders
party hereto (constituting the Required Lenders as defined in the Existing
Credit Agreement) hereby authorize and direct the Collateral Agent to enter into
this Agreement.

 

79



--------------------------------------------------------------------------------

SECTION 12 THE BORROWER REPRESENTATIVE

12.1 Appointment; Nature of Relationship. The Company is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as
the “Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Section 12. Additionally, each Borrower hereby
appoints, to the extent the Borrower Representative requests any Loan on behalf
of such Borrower, the Borrower Representative as its agent to receive all of the
proceeds of such Loan, at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. Neither the Agents, the Lenders or the
Applicable Issuing Parties and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 12.1.

12.2 Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

12.3 Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

12.4 Notices. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

12.5 Successor Borrower Representative. Upon the prior written consent of the
Administrative Agent, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative acceptable to the Administrative Agent. The Administrative Agent
shall give notice of such resignation to the Lenders.

12.6 Execution of Loan Documents; Borrowing Base Certificate. The Borrowers
hereby empower and authorize the Borrower Representative, on behalf of the
Borrowers, to execute and deliver to the Agents, the Applicable Issuing Parties
and the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents. Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

 

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ASPEN INSURANCE HOLDINGS LIMITED, as a Borrower By:     /s/ John Worth   Name:
John Worth   Title: Chief Financial Officer By:   /s/ Mike Cain   Name: Mike
Cain   Title: Group General Counsel ASPEN BERMUDA LIMITED, as a Borrower By:  
/s/ David Skinner   Name: David Skinner   Title: Chief Financial Officer By:  
/s/ Bryan Astwood   Name: Bryan Astwood   Title: Chief Investment Officer ASPEN
INSURANCE UK LIMITED, as a Borrower By:   /s/ Karen Green   Name: Karen Green  
Title: Director ASPEN (UK) HOLDINGS LIMITED, as a Borrower By:   /s/ Mike Cain  
Name: Mike Cain   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ASPEN SPECIALTY INSURANCE COMPANY, as a Borrower By:     /s/ J. Mark Jones  
Name: J. Mark Jones   Title: Chief Financial Officer ASPEN U.S. HOLDINGS, INC.,
as a Borrower By:   /s/ J. Mark Jones   Name: J. Mark Jones   Title: Chief
Financial Officer ASPEN UNDERWRITING LIMITED, as a Borrower By:   /s/ Karen
Green   Name: Karen Green   Title: Director ASPEN AMERICAN INSURANCE COMPANY, as
a Borrower By:   /s/ J. Mark Jones   Name: J. Mark Jones   Title: Chief
Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, an Issuing Lender and a Lender By:  
  /s/ Niels Pedersen   Name: Niels Pedersen   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, an Issuing Lender and a Lender By:     /s/
Maureen Maroney   Name: Maureen Maroney   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Collateral Agent By:     /s/ Jose Alcantara  
Name: Jose Alcantara   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

  /s/ Richard G. Shaw  

Name: Richard G. Shaw

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

  /s/ Virginia Cosenza  

Name: Virginia Cosenza

Title: Vice President

By:

  /s/ Ming K. Chu  

Name: Ming K. Chu

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC,

as a Lender

By:  

  /s/ Stephen Giacolone  

Name: Stephen Giacolone G011

Title: Assistant Vice President

By:

  /s/ Dennis McClellan  

Name: Dennis McClellan M040

Title: Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK BERMUDA LIMITED,

as a Lender

By:  

  /s/ Matthew Living  

Name: Matthew Living

Title: Head of Financial Institutions Group

By:

  /s/ Louise Twiss West  

Name: Louise Twiss West

Title: Global Relationship Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

  /s/ Evan Glass  

Name: Evan Glass

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

PRICING GRID

 

Debt Rating

   Commitment Fee
Rate (bps)      Eurodollar Loan
Applicable Margin
(bps)      ABR Loan Applicable
Margin (bps)  

>A-/A3

     15.0         125.0         25.0   

=BBB+/Baa1

     20.0         150.0         50.0   

=BBB/Baa2

     25.0         162.5         62.5   

=BBB-/Baa3

     30.0         175.0         75.0   

Any less favorable rating or no rating

     50.0         200.0         100.0   

For purposes of the Pricing Grid, “Debt Rating” means, as of any date of
determination, the long term unsecured senior, non-credit enhanced debt rating
of the Company as determined by S&P or Moody’s, as the case may be, provided
that if a Debt Rating is issued by each of S&P and Moody’s, then the higher of
such Debt Ratings shall apply, unless there is a split in Debt Ratings of more
than one level, in which case the level that is one level lower than the higher
Debt Rating shall apply. The Debt Ratings shall be determined from the most
recent public announcement of any changes in the Debt Ratings.

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Debt Rating shall become effective on the date that is three
Business Days after the date on which new ratings are issued by S&P or Moody’s
and shall remain in effect until the next change to be effected pursuant to this
paragraph.



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Lender

   Commitment  

Barclays Bank PLC

   $ 37,500,000   

Citibank, N.A.

   $ 37,500,000   

Deutsche Bank AG New York Branch

   $ 27,000,000   

The Bank of New York Mellon

   $ 27,000,000   

Lloyds TSB Bank plc

   $ 27,000,000   

U.S. Bank National Association

   $ 22,000,000   

HSBC Bank Bermuda Ltd.

   $ 22,000,000   

Total

   $ 200,000,000   



--------------------------------------------------------------------------------

Schedule 4.13

SUBSIDIARIES

 

Name

  

Jurisdiction of
Incorporation

  

Percentage of Capital Stock

Owned by any Borrower

Acorn Limited

   Bermuda    100% owned by Aspen Insurance Holdings Limited

Aspen Bermuda Limited*

   Bermuda    100% owned by Aspen Insurance Holdings Limited

Aspen Capital Management, Ltd

   Bermuda    100% owned by Aspen Insurance Holdings Limited

Peregrine Reinsurance Ltd

   Bermuda    100% owned by Aspen Capital Management, Ltd

Aspen (UK) Holdings Limited*

   England and Wales    100% owned by Aspen Insurance Holdings Limited

Aspen (US) Holdings Limited

   England and Wales    100% owned by Aspen Insurance Holdings Limited

Aspen Capital Advisors Inc.

   U.S. – Delaware    100% owned by Aspen (US) Holdings Limited

Aspen Managing Agency Limited

   England and Wales    100% owned by Aspen Insurance Holdings Limited

Aspen Underwriting Limited*

   England and Wales    100% owned by Aspen Insurance Holdings Limited

Aspen Insurance UK Limited*

   England and Wales    100% owned by Aspen (UK) Holdings Limited

Aspen Insurance UK Services Limited

   England and Wales    100% owned by Aspen (UK) Holdings Limited

AIUK Trustees Limited

   England and Wales    100% owned by Aspen Insurance UK Services Limited

APJ Continuation Limited

   England and Wales    100% owned by Aspen (UK) Holdings Limited

Aspen UK Syndicate Services Limited

   England and Wales    100% owned by APJ Continuation Limited

APJ Asset Protection Jersey Limited

   Jersey    100% owned by APJ Continuation Limited



--------------------------------------------------------------------------------

Name

  

Jurisdiction of Incorporation

  

Percentage of Capital Stock

Owned by any Borrower

Aspen Risk Management Limited

   England and Wales   

80% owned by Aspen (UK) Holdings Limited

 

20% owned by employees of Aspen Risk Management Limited

Aspen Recoveries Limited

   England and Wales    100% owned by Aspen (UK) Holdings Limited

Aspen U.S. Holdings, Inc.*

   U.S. – Delaware    100% owned by Aspen (UK) Holdings Limited

Aspen Insurance U.S. Services Inc.

   U.S. – Delaware    100% owned by Aspen U.S. Holdings, Inc.

Aspen Specialty Insurance Company*

   U.S. – North Dakota    100% owned by Aspen U.S. Holdings, Inc.

Aspen Re America, Inc.

   U.S. – Delaware    100% owned by Aspen U.S. Holdings, Inc.

Aspen Re America Risk Solutions LLC

   U.S. – Connecticut    100% owned by Aspen U.S. Holdings, Inc.

Aspen Specialty Insurance Solutions, LLC

   U.S. – California    100% owned by Aspen U.S. Holdings, Inc.

Aspen Specialty Insurance Management, Inc.

   U.S. – Massachusetts    100% owned by Aspen U.S. Holdings, Inc.

Aspen Re America CA, LLC

   U.S. – California    100% owned by Aspen U.S. Holdings, Inc.

Aspen American Insurance Company*

   U.S. – Texas    100% owned by Aspen U.S. Holdings, Inc.

 

* Subsidiary Borrower



--------------------------------------------------------------------------------

Schedule 7.2(b)(iv)

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

Schedule 7.5

INVESTMENTS

None.



--------------------------------------------------------------------------------

Schedule 7.6

EXISTING LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(a) of the
Amended and Restated Amended and Restated Credit Agreement, dated as of June 12,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aspen Insurance Holdings Limited, a Bermuda exempted
limited liability company (the “Company”), the Subsidiary Borrowers (as defined
therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, The Bank of New York
Mellon, as Collateral Agent, Citibank, N.A. as Syndication Agent, and Barclays
Bank PLC, as Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and the Lenders as
follows:

1. I am the duly elected, qualified and acting [            ]1 of the Company.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Company during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Sections 7.1 and 7.9 of the Credit Agreement.

5. To the best of my knowledge, during the accounting period covered by the
Financial Statements attached hereto, each Loan Party has observed or performed
all of its covenants and other agreements, and satisfied every condition
contained in the Credit Agreement and the other Loan Documents to which it is a
party to be observed, performed or satisfied by it[, except as set forth below].

6. I have no knowledge of the existence, as of the date of this Certificate, of
any condition or event which constitutes a Default or Event of Default[, except
as set forth below].

 

 

1  Insert title of Responsible Officer of the Company signing the certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.

 

By:    

Name:

 

Title:

 

Date:             , 20        



--------------------------------------------------------------------------------

Attachment 1

to Exhibit B

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Exhibit B

The information described herein is as of                 , 20    , and pertains
to the period from                 , 20     to                      , 20    .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(c)(i) of the
Amended and Restated Credit Agreement, dated as of June 12, 2013 (the “Credit
Agreement”), among Aspen Insurance Holdings Limited, a Bermuda exempted limited
liability company (the “Company”), the Subsidiary Borrowers (as defined
therein), Barclays Bank PLC, as Administrative Agent, various other agents and
various lenders. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

The undersigned [insert title]1 of the Company hereby certifies to the
Administrative Agent and the Lenders as follows:

1. The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
are true and correct in all material respects (or, in the case of any
representation and warranty qualified by materiality, in all respects) on and as
of the date hereof.

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans or other extensions of credit to be
made on the date hereof and the use of proceeds thereof.

3. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date.

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company as of the date hereof, nor has any
other event occurred adversely affecting or threatening the continued existence
of the Company.

[Signature follows]

 

1 

To be signed by a Responsible Officer.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date first written above.

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(c)(i) of the
Amended and Restated Credit Agreement, dated as of June 12, 2013 (the “Credit
Agreement”), among Aspen Insurance Holdings Limited, a Bermuda exempted limited
liability company, the Subsidiary Borrowers (as defined therein), Barclays Bank
PLC, as Administrative Agent, various other agents and various lenders. Unless
otherwise defined herein, terms defined in the Credit Agreement shall have the
meanings given to them in the Credit Agreement.

The undersigned Corporate Secretary of [Borrower] (the “Company”) certifies as
follows:

1. Attached hereto as Annex 1 is a true, correct and complete copy of certain
resolutions duly adopted by the Board of Directors of the Company on
                    , 2013 authorizing the execution, delivery and performance
of the Loan Documents to which the Company is a party and the transactions
contemplated thereby; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Company now in force relating to
or affecting the matters referred to therein.

2. Attached hereto as Annex 2 is a true, correct and complete copy of the
[Memorandum of Association] [Articles of Incorporation] of the Company as in
effect on the date hereof.

3. Attached hereto as Annex 3 is a true and complete copy of the By-Laws of the
Company as in effect on the date hereof.

4. The persons whose names, titles and signatures appear on the Incumbency
Schedule attached hereto as Annex 4 are authorized representatives of the
Company, holding the positions indicated next to their respective names, and the
signatures appearing opposite their respective names are the true and genuine
signatures of such persons, and each such person is duly authorized to execute
and deliver on behalf of the Company each Loan Document to which the Company is
a party and any certificate or other document to be delivered by the Company
pursuant thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Closing Certificate as of
the date first written above.

 

   Name:

Title: Corporate Secretary

I,                     , the duly elected                      of the Company,
hereby certify as of the date first written above that                      is
the duly elected Corporate Secretary of the Company and, as such, is authorized
to execute this Certificate on behalf of the Company and that the signature
appearing above is such person’s true and genuine signature.

 

   Name:

Title:



--------------------------------------------------------------------------------

ANNEX 1

Resolutions



--------------------------------------------------------------------------------

ANNEX 2

[Memorandum of Association] [Articles of Incorporation]



--------------------------------------------------------------------------------

ANNEX 3

By-Laws



--------------------------------------------------------------------------------

ANNEX 4

Incumbency Schedule

 

Name    Office    Signature



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 12, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Aspen Insurance Holdings Limited, a Bermuda
exempted limited liability company (the “Company”), the Subsidiary Borrowers (as
defined therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, The Bank of New York
Mellon, as Collateral Agent, Citibank, N.A., as Syndication Agent, and Barclays
Bank PLC, as Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company, any of its Subsidiaries or any other obligor
or the performance or observance by the Company, any of its Subsidiaries or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; and (c) attaches any Notes held by it evidencing the
Assigned Interest and (i) requests that the Administrative Agent, upon request
by the Assignee, exchange the attached Notes for a new Note or Notes payable to
the Assignee and (ii) if the Assignor has retained any interest in the Credit
Agreement, requests that the Administrative Agent exchange the attached Notes
for a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.13(e) of the Credit Agreement.



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued prior to the Effective Date and to the
Assignee for amounts which accrue subsequent to the Effective Date] [to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.]

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

Name of Assignor: _______________________

Name of Assignee: _______________________

Effective Date of Assignment: _________________

Commitment Amount Assigned:         $____________

Loans Assigned:         $____________

L/C Obligations Assigned:         $____________

 

[Name of Assignee]

  

[Name of Assignor]

By:            By:            Title:       Title: Accepted:    Consented To:*

BARCLAYS BANK PLC, as

Administrative Agent

   ASPEN HOLDINGS INSURANCE LIMITED By:        By:        Title:       Title:  
  

BARCLAYS BANK PLC, as

Administrative Agent

     By:              Title:

 

* Please refer to Section 11.6(b) of the Credit Agreement to determine if
Borrower’s, Administrative Agent’s and/or the Issuing Lenders’ consent is
required.



--------------------------------------------------------------------------------

    

[NAME OF ISSUING LENDER], as

Issuing Lender

     By:           Title:



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF LEGAL OPINION OF MAYER BROWN LLP

Attached.



--------------------------------------------------------------------------------

    

Mayer Brown LLP

1675 Broadway New York,

New York 10019-5820

 

June 12, 2013

  

Main Tel +1 212 506

2500 Main Fax +1 212 262 1910

www.mayerbrown.com

Barclays Bank PLC

and the other financial institutions

that are parties to the Credit Agreement

referred to below

c/o Barclays Bank PLC,

as Administrative Agent

745 Seventh Avenue, 26th Floor

New York, New York 10019

Ladies and Gentlemen:

We have acted as special New York counsel for Aspen Insurance Holdings Limited,
Aspen Bermuda Limited, Aspen Insurance UK Limited, Aspen (UK) Holdings Limited,
Aspen Specialty Insurance Company, Aspen U.S. Holdings, Inc., Aspen Underwriting
Limited and Aspen American Insurance Company (collectively the “Borrowers”) in
connection with the Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of the date hereof among the Borrowers, various financial
institutions and Barclays Bank PLC, as Administrative Agent (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein as therein
defined. This opinion letter is being rendered to you at the request of our
clients pursuant to Section 5.1(d)(i) of the Credit Agreement.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of the following executed documents:

 

  A. the Credit Agreement;

 

  B. the First Amendment to Security Agreement dated as of the date hereof (the
“First Amendment to Security Agreement”) among the Borrowers and The Bank of New
York Mellon, as Collateral Agent (the “Secured Party”);

 

  C. the Security Agreement dated as of October 20, 2010 (as amended by the
First Amendment to Security Agreement) among the Borrowers and the Secured
Party;

 

  D. the First Amendment to Collateral Account Control Agreements dated as of
the date hereof (the “Amendment to Control Agreements”) among Aspen Insurance
Holdings Limited, Aspen Bermuda Limited, Aspen Insurance UK Limited, Aspen (UK)
Holdings Limited, Aspen Specialty Insurance Company, Aspen U.S. Holdings, Inc.,
Aspen Underwriting Limited, the Secured Party, The Bank of New York Mellon, as
Securities Intermediary (“BNY Mellon”), and the Administrative Agent; and



--------------------------------------------------------------------------------

  E. each Collateral Account Control Agreement dated as of October 20, 2010 (as
amended by the Amendment to Control Agreements, each an “Existing Control
Agreements”) among the applicable Borrower, the Secured Party, BNY Mellon and
the Administrative Agent;

 

  F. the Collateral Account Control Agreement dated as of the date hereof (the
“AAIC Control Agreement” and together with the Existing Control Agreements, the
“Control Agreements”) among Aspen American Insurance Company, the Secured Party,
BNY Mellon and the Administrative Agent.

The documents listed in items A through F above are collectively referred to
herein as the “Subject Documents”.

We have also reviewed (i) each Form UCC-1, naming a Borrower as debtor and the
Secured Party as secured party (the “Filed Financing Statements”), filed with
the District of Columbia Recorder of Deeds, the North Dakota Secretary of State
or the Delaware Secretary of State, as appropriate, copies of which are attached
hereto as Exhibit A, (ii) Form UCC-1, naming Aspen American Insurance Company as
debtor and the Secured Party as secured party (the “AAIC Financing Statement”)
to be filed with the Texas Secretary of State, a copy of which is attached
hereto as Exhibit B, and (iii) a Form UCC-1, naming Aspen Bermuda Limited as
debtor and the Secured Party as secured party (the “ABL Financing Statement” and
together with the AAIC Financing Statement and the Filed Financing Statements,
the “Financing Statements”) to be filed with the District of Columbia Recorder
of Deeds, a copy of which is attached hereto as Exhibit C.

In rendering the opinions set forth herein, we have also examined and relied on
originals, or copies certified or otherwise identified to our satisfaction, of
such (i) certificates of public officials, (ii) certificates and representations
of officers and representatives of the Borrowers and (iii) other writings and
records, and we have made such inquiries of officers and representatives of the
Borrowers, as we have deemed appropriate as the basis for the opinions
hereinafter expressed. Except as described in the foregoing sentence, we have
not undertaken any independent investigation of any factual matter that might be
relevant to this opinion letter and we have made no independent investigation of
the records of, or other matters relating to, any Borrower or any other Person.

As used in this opinion letter, (a) “NY UCC” means the Uniform Commercial Code
(the “UCC”) as in effect on the date hereof in the State of New York, (b) “DC
UCC” means the UCC as in effect on the date hereof in the District of Columbia,
(c) “ND UCC” means the UCC as in effect on the date hereof in the State of North
Dakota, (d) “DE UCC” means the UCC as in effect on the date hereof in the State
of Delaware, (e) “TX UCC” means the UCC as in effect on the date hereof in
Texas, and (f) terms used that are defined in the UCC and not otherwise defined
herein shall have the meanings given such terms in Article 8 or Article 9, as
appropriate, of the applicable UCC (including any definitions incorporated in
such Articles from other Articles of the applicable UCC).

Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge, we are referring solely to the actual
knowledge of the particular Mayer Brown LLP attorneys who have represented the
Borrowers in connection with the Subject Documents. Except as expressly set
forth herein, we have not undertaken any independent investigation to determine
the existence or absence of such facts and no inference as to our knowledge
concerning such facts should be drawn from the fact that such representation has
been undertaken by us.



--------------------------------------------------------------------------------

For purposes of this opinion letter, we have assumed that all items submitted to
us as originals are complete and authentic and all signatures thereon are
genuine, and all items submitted to us as copies are complete and conform to the
originals.

We also have assumed, with your permission and without independent investigation
of any kind, the following: (i) each of Aspen Insurance Holdings Limited and
Aspen Bermuda Limited has been duly incorporated or organized and is validly
existing under the laws of Bermuda and each of Aspen Insurance UK Limited, Aspen
(UK) Holdings Limited and Aspen Underwriting Limited has been duly incorporated
or organized and is validly existing under the laws of the United Kingdom;
(ii) the Subject Documents have been duly authorized, executed and delivered by
each party thereto (other than Aspen U.S. Holdings, Inc. and Aspen American
Insurance Company, as to which we express an opinion below); (iii) the Subject
Documents are the legal, valid and binding obligations of each party thereto
(other than the Borrowers, as to which we express an opinion below), enforceable
against each such party in accordance with their respective terms; (iv) as to
each Borrower (other than, in the case of clauses (a) and (b) below, Aspen U.S.
Holdings, Inc. and Aspen American Insurance Company, as to which we express an
opinion below), the execution, delivery and performance by such Borrower of the
Subject Documents to which it is a party (a) are in accordance with (and do not
conflict with) the laws of the jurisdiction in which such Borrower is
incorporated or organized, as the case may be, (b) do not violate or contravene
such Borrower’s organizational documents or by-laws and (c) do not violate or
contravene any provision of any agreement or contract applicable to or binding
upon such Borrower, or any statute, rule, regulation or judicial decision of any
jurisdiction (other than the General Corporation Law of the State of Delaware
(“Delaware Corporation Law” and the Texas Business Organizations Code of the
State of Texas “Texas Corporation Law”) and United States Federal or New York
State laws and regulations, as to which we express an opinion below); and
(v) there are no agreements or understandings among the parties, written or
oral, and no usage of trade or course of prior dealing among the parties that
would, in either case, define, supplement or qualify the terms of the Subject
Documents.

We have further assumed that (i) “value” (within the meaning of
Section 1-201(44) of the NY UCC) has been given by the Secured Party, the
Administrative Agent and the Lenders to the Borrowers; (ii) each Borrower has
(or had prior to the transfer thereof) sufficient “rights” or the “power to
transfer rights” (within the meaning of Section 9-203 of the NY UCC) in its
Collateral for the security interest of the Secured Party to attach thereto;
(iii) BNY Mellon (1) is not a clearing corporation and (2) is a securities
intermediary and is acting and will act in such capacity with respect to each
Account (as defined below); (iv) none of the financial assets credited to any
Account are registered in the name of, payable to the order of or specially
endorsed to a Borrower or any Person other than BNY Mellon; (v) BNY Mellon has
not agreed to comply with any entitlement order or instruction of any Person
other than the Borrowers and the Secured Party; (vi) each Account is a
securities account maintained with BNY Mellon in the name of the applicable
Borrower and, subject to the applicable Collateral Documents, BNY Mellon treats
such Borrower as being entitled to exercise the rights that comprise all
property and assets credited to such Account; (vii) none of the Borrowers, BNY
Mellon or the Secured Party has any notice of any adverse claim (within the
meaning of Sections 8-102(a)(1) and 8-105



--------------------------------------------------------------------------------

of the NY UCC) in respect of any Account or any of the investments or other
property or assets credited thereto; (viii) BNY Mellon (A) has been and shall
continuously be a “Participant” as defined in the Federal Book Entry Regulations
(as defined below) with respect to those investments credited to any Account
that consist of either (x) marketable securities issued by the United States
Treasury and maintained in the form of entries in the TRADES book-entry system
in the records of the federal reserve banks or (y) securities of a type governed
by the Federal Book Entry Regulations and (B) has been and shall continuously be
a member of the Federal Reserve Bank of New York and has maintained and shall
continuously maintain one or more securities accounts containing only assets
held for customers at such Federal Reserve Bank, and has used and shall continue
to use such securities accounts for purposes of all transfers in respect of all
investments credited to or carried in such account; and (ix) the name and
mailing address of the Secured Party, and the legal name and organizational
identification number, if any, of each Borrower, are correctly set forth on the
applicable Financing Statement.

Upon the basis of the foregoing and the other assumptions and qualifications set
forth herein, we are of the opinion that:

1. Aspen U.S. Holdings, Inc. is validly existing and is in good standing under
the laws of the State of Delaware. Aspen American Insurance Company is validly
existing and is in good standing under the laws of the State of Texas. Based
solely on a Certificate of Good Standing from the Secretary of State of the
State of North Dakota (the “ND Secretary of State”), dated June 10, 2013, Aspen
Specialty Insurance Company was incorporated in the office of the ND Secretary
of State on September 24, 1996 and, according to the records of the office of
the ND Secretary of State as of June 10, 2013, has paid all fees due the ND
Secretary of State as required by North Dakota statutes governing a North Dakota
insurance company.

2. Aspen U.S. Holdings, Inc. has the corporate power and authority to execute,
deliver, make borrowings under and perform its obligations under the Subject
Documents to which it is a party on the date hereof. Aspen U.S. Holdings, Inc.
has taken all corporate action required to duly authorize the execution,
delivery and performance by it of the Subject Documents to which it is a party.
The Subject Documents to which it is a party have been duly authorized, executed
and delivered by Aspen U.S. Holdings, Inc.

3. Aspen American Insurance Company has the corporate power and authority to
execute, deliver, make borrowings under and perform its obligations under the
Subject Documents to which it is a party on the date hereof. Aspen American
Insurance Company has taken all corporate action required to duly authorize the
execution, delivery and performance by it of the Subject Documents to which it
is a party. The Subject Documents to which it is a party have been duly
authorized, executed and delivered by Aspen American Insurance Company.

4. Based upon our review of those statutes, rules, regulations and judicial
decisions that an attorney in New York exercising customary professional
diligence would reasonably expect to be applicable to transactions of the type
provided for in the Subject Documents, the execution and delivery by each
Borrower of the Subject Documents to which it is a party and the performance by
each Borrower of its obligations thereunder do not and will not violate,
contravene or constitute a default under any provision of the Delaware
Corporation Law, the Texas Corporation Law or any United States Federal or
New York State law or regulation or, to our knowledge, any order, writ,
injunction or decree applicable to or binding on any Borrower or



--------------------------------------------------------------------------------

its properties. The execution and delivery by Aspen U.S. Holdings, Inc. of the
Subject Documents to which it is a party and the performance by Aspen U.S.
Holdings, Inc. of its obligations thereunder in accordance with their respective
terms will not violate the certificate of incorporation or by-laws of Aspen U.S.
Holdings, Inc. The execution and delivery by Aspen American Insurance Company of
the Subject Documents to which it is a party and the performance by Aspen
American Insurance Company of its obligations thereunder in accordance with
their respective terms will not violate the certificate of incorporation or
by-laws of Aspen American Insurance Company.

5. No order, consent, approval, license, authorization or validation of or
exemption by any government or public body or authority of the State of New York
or the United States Federal government, or under the Delaware Corporation Law
or the Texas Corporation Law, is required to authorize or is required in
connection with the execution, delivery and performance by any Borrower of the
Subject Documents to which it is a party.

6. Each Subject Document constitutes a legal, valid and binding agreement of
each Borrower that is party thereto, enforceable against such Borrower in
accordance with its terms.

7. None of the Borrowers is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

8. A New York court or a Federal court in New York applying New York law would
give effect to the New York choice of law provisions contained in the Subject
Documents except to the extent provided to the contrary in Section 1-105(2) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof. The consummation of the transactions contemplated by the Subject
Documents in accordance with the terms thereof will not violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

9. The Security Agreement is sufficient under the NY UCC to create a security
interest in favor of the Secured Party in all of the Borrowers’ right, title and
interest in and to all items of property purported to be covered by a security
interest thereunder in which a security interest may be created under the NY UCC
(the “Collateral”) as security for the obligations expressed to be secured
thereby (the “Secured Obligations”).

10. Pursuant to Section 9-305(a)(3) of the NY UCC, the local law of a securities
intermediary’s jurisdiction governs perfection of a security interest by a
method other than the filing of a financing statement in a securities account
maintained by such securities intermediary and the security entitlements to
financial assets credited thereto. With respect to each custody account
established and maintained with BNY Mellon in the name of a Borrower pursuant to
the Security Agreement (each an “Account”), when BNY Mellon indicates by book
entry that a financial asset has been credited to such Account, a security
entitlement will exist with respect to such financial asset. Section 6 of
Article VI of each Control Agreement specifies that the State of New York is the
jurisdiction of BNY Mellon in its capacity as securities intermediary under each
Control Agreement. Accordingly, pursuant to Section 8-110(e)(1) of the NY UCC,
the local law of the State of New York governs the perfection of a security
interest in each Account. Assuming that each Account is a securities account
maintained by BNY Mellon, pursuant to Sections 9-106(a) and 8-106(d)(2) of the
NY UCC, BNY Mellon’s agreement in each Control Agreement that it will follow
entitlement orders of the Secured Party with respect to the Account referred to
therein and the security entitlements to financial assets credited to such
Account without the further consent of the applicable Borrower perfects the
Secured Party’s security interest in such Account and such security
entitlements.



--------------------------------------------------------------------------------

11. Under the NY UCC (including the choice of laws provisions thereof), with
certain exceptions not relevant to this opinion, while a debtor is “located” in
a jurisdiction the local law of that jurisdiction governs the perfection of a
nonpossessory security interest in collateral of such debtor. Accordingly, under
the NY UCC (including the choice of laws provisions thereof), (i) Aspen
Specialty Insurance Company is “located” in North Dakota and the local law of
that state governs perfection by the filing of a financing statement of a
security interest in the Secured Party’s rights in its Collateral; (ii) Aspen
U.S. Holdings, Inc. is “located” in Delaware and the local law of that state
governs perfection by the filing of a financing statement of a security interest
in the Secured Party’s rights in its Collateral; (iii) Aspen American Insurance
Company is “located” in Texas and the local law of that state governs perfection
by the filing of a financing statement of a security interest in the Secured
Party’s rights in its Collateral; (iv) assuming that the only place of business
or the chief executive office of each of Aspen Insurance Holdings Limited and
Aspen Bermuda Limited (each a “Bermuda Borrower”) is located in Bermuda, if the
law of Bermuda requires information concerning the existence of a nonpossessory
security interest to be made generally available in a filing, recording or
registration system as a condition or result of the security interest’s
obtaining priority over the rights of a lien creditor with respect to the
Collateral of such Bermuda Borrower (as to which we express no opinion), then
such Bermuda Borrower is “located” in Bermuda, and the local law of Bermuda
governs perfection of a nonpossessory security interest in the Secured Party’s
rights in the Collateral of such Bermuda Borrower; and (v) assuming that the
only place of business or chief executive office of each of Aspen Insurance UK
Limited, Aspen (UK) Holdings Limited and Aspen Underwriting Limited (each a “UK
Borrower” and, together with each Bermuda Borrower, each a “Foreign Borrower”
and collectively the “Foreign Borrowers”) is located in England and Wales, if
the law of England and Wales requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
recording or registration system as a condition or result of the security
interest’s obtaining priority over the rights of a lien creditor with respect to
the Collateral of such UK Borrower (as to which we express no opinion), then
such UK Borrower is “located” in England and Wales and the local law of England
and Wales governs perfection of a nonpossessory security interest in the Secured
Party’s rights in the Collateral of such UK Borrower. If the law of Bermuda or
England and Wales, as applicable, does not provide for such a filing or
recording of nonpossessory security interests in personal property, then the
applicable Foreign Borrower is “located” in the District of Columbia and the
local law of the District of Columbia governs perfection by the filing of a
financing statement of a security interest in such Foreign Borrower’s rights in
the portion of the Collateral that can be perfected by the filing of a financing
statement.

12. Assuming a Foreign Borrower is “located” in the District of Columbia, when
the Filed Financing Statements with respect to Aspen Insurance Holdings Limited,
Aspen Insurance UK Limited, Aspen (UK) Holdings Limited and Aspen Underwriting
Limited (within the meaning of Section 9-516 of the DC UCC) were filed in the
District of Columbia, the Secured Party’s security interest in such Foreign
Borrowers’ rights in the portion of the Collateral that can be perfected by the
filing of a financing statement and in identifiable cash proceeds thereof were
perfected under the provisions of the DC UCC. Based on search results from the
District of Columbia Recorder of Deeds dated as of June 10, 2013 with a
search-through date of June 3, 2013, such Filed Financing Statements continue to
be effective to perfect such security interests.



--------------------------------------------------------------------------------

13. Assuming Aspen Specialty Insurance Company is “located” in North Dakota,
when the Filed Financing Statement with respect to Aspen Specialty Insurance
Company (within the meaning of Section 9-516 of the North Dakota UCC) was filed
in the State of North Dakota, the Secured Party’s security interest in such
Borrower’s rights in the portion of the Collateral that can be perfected by the
filing of a financing statement and in identifiable cash proceeds thereof was
perfected under the provisions of the North Dakota UCC. Based on search results
from the North Dakota Secretary of State dated as of June 10, 2013 with a
search-through date of May 31, 2013, such Filed Financing Statement continues to
be effective to perfect such security interest.

14. Assuming Aspen U.S. Holdings, Inc. is “located” in Delaware, when the Filed
Financing Statement with respect to Aspen U.S. Holdings, Inc. (within the
meaning of Section 9-516 of the Delaware UCC) was filed in the State of
Delaware, the Secured Party’s security interest in such Borrower’s rights in the
portion of the Collateral that can be perfected by the filing of a financing
statement and in identifiable cash proceeds thereof was perfected under the
provisions of the Delaware UCC. Based on search results from the Delaware
Secretary of State dated as of June 10, 2013 with a search-through date of
May 30, 2013, such Filed Financing Statement continues to be effective to
perfect such security interest.

15. Assuming Aspen American Insurance Company is “located” in Texas, when the
AAIC Financing Statement is filed (within the meaning of Section 9-516 of the
Texas UCC) in the State of Texas, the Secured Party’s security interest in such
Borrower’s rights in the portion of the Collateral that can be perfected by the
filing of a financing statement and in identifiable cash proceeds thereof will
be perfected under the provisions of the Texas UCC.

16. Assuming Aspen Bermuda Limited is “located” in the District of Columbia,
when the ABL Financing Statement is filed (within the meaning of Section 9-516
of the DC UCC) in the District of Columbia, the Secured Party’s security
interest in such Borrower’s rights in the portion of the Collateral that can be
perfected by the filing of a financing statement and in identifiable cash
proceeds thereof will be perfected under the provisions of the DC UCC.

Our opinions set forth above are subject to the following qualifications and
limitations:

 

  (a) We express no opinion as to any law, rule, regulation, ordinance, code or
similar provision of law of any county, municipality or similar political
subdivision of the State of New York or any agency or instrumentality thereof,
and we express no opinion as to any law or regulation to which any Borrower may
be subject solely as a result of your legal or regulatory status or as to any
insurance law or (except as expressly set forth in paragraph 6) any federal or
state securities or “blue sky” law, the Commodities Exchange Act, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, tax laws, antitrust laws,
environmental laws, pension laws or, in each case set forth above, any rules or
regulations thereunder. Members of our Firm are admitted to practice law in the
States of New York and Texas and we express no opinion on any law other than the
laws of the States of New York and Texas, the Delaware Corporation Law, the DE
UCC, the ND UCC and the Federal law of the United States to the extent
specifically set forth herein. With respect to any matter concerning Delaware
Corporation Law involved in the opinions set forth above, we draw your attention
to the fact that we are not admitted to practice law in the State of Delaware
and are not experts in the law of such jurisdiction, and that such opinions
concerning Delaware Corporation Law are based upon our reasonable familiarity
with Delaware Corporation Law and our prior involvement in transactions
concerning such law.



--------------------------------------------------------------------------------

  (b) Our opinion in paragraph 6 is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing, and to limitations on the
availability of specific performance, injunctive relief or other equitable
remedies.

 

  (c) We express no opinion as to:

 

  (1) obligations relating to indemnification, contribution or exculpation of
costs, expenses or liabilities which contravene public policy;

 

  (2) the enforceability, under certain circumstances, of provisions imposing
penalties or forfeitures, late payment charges or an increase in interest rate
upon delinquency in payment or the occurrence of a default;

 

  (3) any agreement by any Borrower to the subject matter jurisdiction of a
United States federal court, to the waiver of the right to jury trial or to be
served with process by service upon a designated third party;

 

  (4) any agreement by any Borrower purporting to waive any objection to the
laying of venue or any claim that an action or proceeding has been brought in an
inconvenient forum;

 

  (5) the effect of the law of any jurisdiction other than the State of New York
wherein any Lender may be located or wherein the enforcement of any Subject
Document may be sought that limits the rates of interest, fees or other charges
legally chargeable or collectible;

 

  (6) any provision of the Subject Documents (A) restricting access to legal or
equitable remedies, (B) relating to severability or similar clauses,
(C) providing that the Subject Documents may only be amended, modified or waived
in writing, (D) stating that all rights or remedies of any party are cumulative
and may be enforced in addition to any other right or remedy and that the
election of a particular remedy does not preclude recourse to one or more other
remedies, (E) purporting to establish an evidentiary standard for determinations
by the Lenders or the Administrative Agent or (F) purporting to convey rights to
Persons other than parties to the Subject Documents;

 

  (7) whether any court outside the State of New York would honor the choice of
New York law as the governing law of the Subject Documents; or

 

  (8) Section 11.8 of the Credit Agreement.



--------------------------------------------------------------------------------

  (d) Without limiting clause (c)(3) above, we note that (i) under NYCPLR §510 a
New York State court may have discretion to transfer the place of trial and
(ii) under 28 U.S.C. §1404(a) a United States District Court has discretion to
transfer an action from one Federal court to another.

 

  (e) We note that provisions of the Credit Agreement which state that the
liability of a guarantor shall not be released or reduced by any amendment to,
or any variation, release or waiver of, any obligation of a borrower may be
enforceable only to the extent such amendment, variation, release or waiver is
not so material as to constitute a new contract between the parties.

 

  (f) We have made no examination of any financial or accounting matters,
including the ability of any Borrower to comply with any financial covenant or
to comply with any financial limitation on indebtedness, and we express no
opinion with respect to any such matter.

 

  (g) Insofar as it pertains to the choice of law provisions of the Subject
Documents to which it is a party purporting to select New York law as governing
law, or to constitute a submission to the jurisdiction of one or more specified
courts or to waive the right to object to any court as an inconvenient forum,
our opinions above are rendered solely in reliance upon New York General
Obligations Law §§ 5-1401 and 5-1402, and New York Civil Practice Law and Rules
(“CPLR”) 327(b), and are expressly conditioned upon the assumption that the
legality, validity, binding effect and enforceability of such provisions will be
determined by a court of the State of New York or (in the case of provisions
purporting to select New York law as governing law) a United States Federal
court sitting in New York and applying New York choice of law rules, including
said § 5-1401, and we call your attention to the decision of the United States
District Court for the Southern District of New York in Lehman Brothers
Commercial Corp. v. Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F. Supp
2d 119 (S.D.N.Y. 2000), which, among other things, contains dicta relating to
possible constitutional limitations upon such § 5-1401 in both domestic and
international transactions. We express no opinion as to any such provision if
such legality, validity, binding effect or enforceability is determined by any
other court. We express no opinion as to any such constitutional limitations
upon such § 5-1401 or their effect, if any, upon any opinion herein expressed.
In addition, we note that a court making a choice of law analysis must begin
with the choice-of-law rules of the forum (see Third Party Closing Opinions, 53
Bus. Law. 591 (1998)). Accordingly, unless the forum is located in New York, the
law under which the opinions set forth herein are given might not be determined
to be the governing law in the event of any litigation or other proceeding in
which the perfection of any security interest is at issue. Except as expressly
stated in our opinion paragraphs above, no choice-of-law opinions are given or
to be implied.



--------------------------------------------------------------------------------

  (h) With respect to any matter concerning the DE UCC or the ND UCC involved in
the opinions set forth above, we draw your attention to the fact that we are not
admitted to practice law in the State of Delaware or the State of North Dakota
and are not experts in the laws of such jurisdictions, and that any such
opinions concerning the DE UCC or the ND UCC (the “Applicable UCCs”) are based
solely upon our review of the statutory language of the Applicable UCCs as set
forth in the CCH Secured Transactions Guide, as updated through June 5, 2013,
and not on any legislative history or judicial decisions or any rules,
regulations, guidelines, releases or interpretations concerning the Applicable
UCCs (and we assume that such publication accurately sets forth the provisions
of the Applicable UCCs as in effect on the date hereof).

 

  (i) Our opinions in opinion paragraphs 9 through 16 cover only (i) the
creation and attachment of a security interest under Articles 8 and 9 of the NY
UCC and property of a type and transactions subject to Articles 8 and 9 of the
NY UCC, (ii) perfection methods provided for under Articles 8 and 9 of the NY
UCC, the DC UCC, the DE UCC, the TX UCC and the ND UCC, as applicable, as
determined pursuant to the choice of law rules of the NY UCC, and
(iii) securities of a type governed by Federal Reserve Board Operating Circular
7 (July 12, 2012) and the federal regulations referred to therein (the “Federal
Book Entry Regulations”). Accordingly, in such opinions we do not address:

 

  (1) except as expressly set forth in opinion paragraphs 9 through 16, what law
governs perfection of security interests granted in the Collateral covered by
such opinions;

 

  (2) any law other than the NY UCC, the DC UCC, the TX UCC, the DE UCC, the ND
UCC and the Federal Book Entry Regulations or any lien or security interest
arising under any such other law;

 

  (3) any lien or claim that is not a “security interest” within the meaning of
Section 1-201 of the NY UCC, or the interest of any party (other than a
Borrower) that is not a “secured party” within the meaning of Section 9-102 of
the NY UCC; or

 

  (4) property or transactions (other than property and transactions subject to
the Federal Book Entry Regulations) to the extent Article 9 of the NY UCC, the
DC UCC, the TX UCC, the DE UCC or the ND UCC, as applicable, does not apply
pursuant to Section 9-109(c) of such UCC.

 

  (j) We express no opinion as to:

 

  (a) the creation or perfection of any security interest in, or the validity or
enforceability of any lien or encumbrance on or with respect to, any Collateral
other than an Account;

 

  (b) the existence of any party’s ownership rights in or title to any property,
or the factual accuracy of the description in the Security Agreement of any item
of property;

 

  (c) except as expressly opined on above, the validity, perfection or
enforceability of any security interest;

 

  (d) the priority of any security interest;



--------------------------------------------------------------------------------

  (e) the rights of the Secured Party in respect of issuers, sellers or prior
holders of any amounts or investments that from time to time comprise the
Collateral;

 

  (f) the perfection of a security interest in proceeds except to the extent
such proceeds are identifiable cash proceeds within the meaning of the NY UCC,
the DC UCC, the TX UCC, the DE UCC and the ND UCC, as applicable, and we call to
your attention that the perfection of any security interest in proceeds is
limited to the extent set forth in Section 9-315 of the NY UCC, the DC UCC, the
TX UCC, the DE UCC and the ND UCC, as applicable;

 

  (g) the extent to which any restriction on the right of a Borrower to transfer
or assign its interest in any Collateral is rendered ineffective under
Section 9-406 or Section 9-408 of the NY UCC, the DC UCC, the TX UCC, the DE UCC
or the ND UCC, as applicable; or

 

  (h) any action that may be required to be taken after the date of this opinion
letter, whether periodically or as the result of any change in facts or
circumstances under any applicable law, including the UCC as in effect in any
applicable jurisdiction, in order for the validity or perfection of any security
interest to be maintained.

 

  (k) Our opinions are subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, equitable subordination, reorganization,
readjustment of debt, moratorium or similar law affecting creditors’ rights
generally. We note that Section 552 of the Federal Bankruptcy Code (11 U.S.C.
§101 et. seq.) limits the extent to which property acquired by a “debtor” (as
such term is defined in the Federal Bankruptcy Code) after the commencement of a
case under the Federal Bankruptcy Code may be subject to a security interest
arising from a security agreement entered into by such debtor before the
commencement of the case.

 

  (l) We call to your attention that (i) pursuant to Section 8-501 of the NY
UCC, the establishment of, and the creation and perfection of a security
interest in, a security entitlement is not dependent upon whether the securities
intermediary actually holds the related financial asset or a security
entitlement in respect thereof and does not create any right in any specific
financial asset, but is instead a pro rata property interest in all interests in
the relevant asset held by the securities intermediary, as set forth in
Section 8-503(b) of the NY UCC; and (ii) to the extent any financial asset
credited to an Account is maintained through a clearing corporation, pursuant to
Section 8-111 of the NY UCC, the rules of such clearing corporation may affect
the rights of the Secured Party and we express no opinion as to the effect of
any such rule.

 

  (m) With respect to our opinion in opinion paragraphs 12 and 16, we note that
Section 9-501(a) of the DC UCC provides that the office in which to file a
financing statement for all collateral other than as-extracted collateral and
timber to be cut is the Office of the Mayor. Under Section 9-526 of the DC UCC,
the Mayor may adopt and publish rules to implement the DC UCC. Under the
District of Columbia Administrative Procedure Act, D.C. Code Section 1-1501 et.
seq., the Mayor is to publish the District of Columbia Municipal Regulations
(“DCMR”), which is the official compilation of the rules and regulations of the
District of Columbia governmental executive agencies and departments, including
the Office of the Mayor. Accordingly, this opinion is rendered in reliance on
DCMR Title 9, Chapter 5, Section 513.2, which provides that “[a] financing
statement to perfect a security interest shall be filed with the Recorder of
Deeds.”



--------------------------------------------------------------------------------

  (n) We express no opinion as to:

 

  (1) the creation, attachment, perfection or priority of any security interest
in obligations of the United States of America or any agency or instrumentality
thereof except for obligations subject to the Federal Book Entry Regulations;

 

  (2) the effect of any waiver of the Federal Book Entry Regulations by any
federal official;

 

  (3) the effect of a bankruptcy, insolvency, receivership, conservatorship or
similar event with respect to a clearing corporation or a securities
intermediary;

 

  (4) the effect of any lien, claim or right of set-off of a clearing
corporation or securities intermediary;

 

  (5) the nature or extent of any securities intermediary’s rights to any of the
financial assets underlying any security entitlements; or

 

  (6) collateral consisting of uncertificated securities, or security
entitlements with respect thereto, to the extent that the creation, attachment,
perfection or priority of a security interest therein is subject to a law, rule
or regulation other than Article 8 or 9 of the NY UCC or the Federal Book Entry
Regulations.

The opinions expressed herein are effective only as of the date of this opinion
letter. We do not assume responsibility for updating this opinion letter as of
any date subsequent to the date of this opinion letter, and we assume no
responsibility for advising you of (i) any change with respect to any matter
described in this opinion letter or (ii) the discovery subsequent to the date of
this opinion letter of factual information not previously known to us pertaining
to events occurring prior to the date of this opinion letter.

This opinion letter is rendered solely to you in connection with the
above-described transactions. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by any other Person for any purpose,
without in each case our prior written consent; provided that any successor or
permitted Assignee of a Lender may rely on this opinion letter as of the date
hereof as if this opinion letter were addressed to them.

Very truly yours,

MAYER BROWN LLP

 



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF LEGAL OPINION OF APPLEBY GLOBAL

Attached.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as administrative agent

745 Seventh Avenue, 27th Floor

New York, NY 10019

United States

 

 

 

 

and

 

Each Lender listed on Annex A hereto

 

Email jredden@applebyglobal.com

 

Direct Dial +1 441 298 3550

Tel +1 441 295 2244

Fax +1 441 292 8666

 

Your Ref

 

Appleby Ref JR/126965.0082

 

12 June 2013

Dear Sirs

Aspen Insurance Holdings Limited (AIHL) and Aspen Bermuda Limited (ABL)
(together the Companies)

We have acted as special legal counsel to the Companies in connection with the
entry by the Companies into the following documents:

 

(i) amended and restated credit agreement dated as of 12 June 2013 (Amended and
Restated Credit Agreement) made among AIHL as Borrower, the Subsidiary Borrowers
(as defined therein) which includes ABL, the Lenders (as defined therein)
(Lenders), the other agents party thereto and Barclays Bank PLC, as
administrative agent (Administrative Agent) which amends and restates the credit
agreement dated as of 30 July 2010;

 

(ii) a first amendment to security agreement dated as of 12 June 2013 (First
Amendment to Security Agreement) made among AIHL, the Subsidiary Borrowers named
therein which includes ABL, and The Bank of New York Mellon as collateral agent
(Collateral Agent) which amends the security agreement dated as of 20 October
2010 (the Original Security Agreement);

 

(iii) Original Security Agreement, as amended by the First Amendment to Security
Agreement;

 

(iv) a first amendment to collateral account control agreements dated as of
12 June 2013 (First Amendment to Control Agreements) made among Companies, the
other Pledgors name therein, and the Collateral Agent which, among other things,
amends (a) the collateral account control agreement dated as of 20 October 2010
made between AIHL and the Collateral Agent and (b) the collateral account
control agreement dated as of 20 October 2010 made between ABL and the
Collateral Agent (together the Original Control Agreements); and

 

(v) Original Control Agreements, as amended by the First Amendment to Control
Agreements.



--------------------------------------------------------------------------------

(The documents referred to in items (i) to (v) above are hereinafter
collectively referred to as the Subject Agreements).

For the purposes of this opinion we have examined and relied upon the documents
listed, and in some cases defined, in the Schedule to this opinion (Documents).
Unless otherwise defined herein, capitalised terms have the meanings assigned to
them in the Subject Agreements.

Assumptions

In stating our opinion we have assumed:

 

(a) the authenticity, accuracy and completeness of all Documents examined by us,
submitted to us as originals and the conformity to authentic original documents
of all Documents submitted to us as certified, conformed, notarised, faxed or
photostatic copies;

 

(b) that each of the Documents which was received by electronic means is
complete, intact and in conformity with the transmission as sent;

 

(c) the genuineness of all signatures on the Documents;

 

(d) the authority, capacity and power of each of the persons signing the
Documents (other than the Companies in respect of the Subject Agreements);

 

(e) that any representation, warranty or statement of fact or law, other than as
to the laws of Bermuda, made in any of the Documents is true, accurate and
complete;

 

(f) that the Subject Agreements constitute the legal, valid and binding
obligations of each of the parties thereto, other than the Companies, under the
laws of its jurisdiction of incorporation or its jurisdiction of formation;

 

(g) that the Subject Agreements have been validly authorised, executed and
delivered by each of the parties thereto, other than the Companies, and the
performance thereof is within the capacity and powers of each such party
thereto, other than the Companies and that each such party to which the
Companies purportedly delivered the Subject Agreements has actually received and
accepted delivery of such Subject Agreements;

 

(h) that the Subject Agreements will effect, and will constitute legal, valid
and binding obligations of each of the parties thereto, enforceable in
accordance with their terms, under the laws of the State of New York (New York
Law);

 

(i) that the Subject Agreements are in the proper legal form to be admissible in
evidence and enforced in the courts of the State of New York, the courts of the
United States for the Southern District of New York (New York Courts) and in
accordance with New York Law;



--------------------------------------------------------------------------------

(j) that there are no provisions of the laws or regulations of any jurisdiction
other than Bermuda which would be contravened by the execution or delivery of
the Subject Agreements or which would have any implication in relation to the
opinion expressed herein and that, in so far as any obligation under, or action
to be taken under, the Subject Agreements is required to be performed or taken
in any jurisdiction outside Bermuda, the performance of such obligation or the
taking of such action will constitute a valid and binding obligation of each of
the parties thereto under the laws of that jurisdiction and will not be illegal
by virtue of the laws of that jurisdiction;

 

(k) that the records which were the subject of the Company Searches were
complete and accurate at the time of such searches and disclosed all information
which is material for the purposes of this opinion and such information has not
since the date of the Company Searches been materially altered;

 

(l) that the records which were the subject of the Litigation Searches were
complete and accurate at the time of such searches and disclosed all information
which is material for the purposes of this opinion and such information has not
since the date of the Litigation Searches been materially altered;

 

(m) that the Resolutions are in full force and effect, have not been rescinded,
either in whole or in part, and accurately record the resolutions passed by the
respective Boards of Directors of the Companies in meetings which were duly
convened and at which duly constituted quorums were present and voting
throughout and that there is no matter affecting the authority of the respective
Directors to effect entry by the respective Companies into the Subject
Agreements, not disclosed by the Constitutional Documents or the Resolutions,
which would have any adverse implication in relation to the opinions expressed
herein;

 

(n) that the Administrative Agent, Lenders and Collateral Agent have no express
or constructive knowledge of any circumstance whereby any of the respective
Directors of the Companies, when the respective Boards of Directors of the
Companies passed the respective Resolutions, failed to discharge his fiduciary
duty owed to the respective Companies and to act honestly and in good faith with
a view to the best interests of the respective Companies;

 

(o) that the Companies have entered into their obligations under the Subject
Agreements in good faith for the purpose of carrying on their respective
businesses and that, at the time they did so, there were reasonable grounds for
believing that the transactions contemplated by the Subject Agreements would
benefit the Companies;

 

(p) that each transaction to be entered into pursuant to the Subject Agreements
are entered into in good faith and for full value and will not have the effect
of preferring one creditor over another;

 

(q) that the Original Security Agreement, as amended by the First Amendment to
Security Agreement, creates a charge, as that term is understood under the laws
of Bermuda, over the assets of the Companies referred to therein under New York
Law by which the Original Security Agreement is expressed to be governed;

 

(r) that there are no matters of fact or law (other than matters of Bermuda law)
affecting the enforceability of the Subject Agreements that have arisen since
the execution of the Subject Agreements which would affect the opinions
expressed herein.



--------------------------------------------------------------------------------

Opinion

Based upon and subject to the foregoing and subject to the reservations set out
below and to any matters not disclosed to us, we are of the opinion that:

 

(1) Each of the Companies is an exempted company incorporated with limited
liability and existing under the laws of Bermuda. Each of the Companies
possesses the capacity to sue and be sued in its own name and each is in good
standing under the laws of Bermuda.

 

(2) Each of the Companies has all requisite corporate power and authority to
enter into, execute, deliver, and perform their respective obligations under the
Subject Agreements to which it is a party and to take all action as may be
necessary to complete the transactions contemplated thereby.

 

(3) The execution, delivery and performance by the Companies of the Subject
Agreements to which they are a party and the transactions contemplated thereby
have been duly authorised by all necessary corporate action on the part of the
Companies.

 

(4) The Subject Agreements to which the Companies are a party have been duly
executed by the Companies, and constitutes a legal, valid and binding obligation
of the respective Companies, enforceable against the Companies in accordance
with their terms.

 

(5) Subject as otherwise provided in this opinion, no consent, licence or
authorisation of, filing with, or other act by or in respect of, any
governmental authority or court of Bermuda is required to be obtained by the
Companies in connection with the execution, delivery or performance by the
Companies of the Subject Agreements or to ensure the legality, validity,
admissibility into evidence or enforceability as to the Companies, of the
Subject Agreements.

 

(6) The execution, delivery and performance by the Companies of the Subject
Agreements and the transactions contemplated thereby do not and will not
violate, conflict with or constitute a default under (i) any requirement of any
law or any regulation of Bermuda or (ii) the Constitutional Documents.

 

(7) The transactions contemplated by the Subject Agreements are not subject to
any currency deposit or reserve requirements in Bermuda. The Companies have been
designated as “non-resident” for the purposes of the Exchange Control Act 1972
and regulations made thereunder and there is no restriction or requirement of
Bermuda binding on the Companies which limits the availability or transfer of
foreign exchange (i.e. monies denominated in currencies other than Bermuda
dollars) for the purposes of the performance by the Companies of their
respective obligations under the Subject Agreements.

 

(8) The financial obligations of the Companies under the Subject Agreements rank
at least pari passu in priority of payment with all other unsecured and
unsubordinated indebtedness (whether actual or contingent) issued, created or
assumed by the Companies other than indebtedness which is preferred by virtue of
any provision of Bermuda law of general application.



--------------------------------------------------------------------------------

(9) The choice of New York Law as the proper law to govern the Subject
Agreements is a valid choice of law under Bermuda law and such choice of law
would be recognised, upheld and applied by the courts of Bermuda as the proper
law of the Subject Agreements in proceedings brought before them in relation to
the Subject Agreements, provided that (i) the point is specifically pleaded;
(ii) such choice of law is valid and binding under New York Law; and
(iii) recognition would not be contrary to public policy as that term is
understood under Bermuda law.

 

(10) The submission by the Companies to the jurisdiction of the New York Courts
pursuant to the Subject Agreements is not contrary to Bermuda law and would be
recognised by the courts of Bermuda as a legal, valid and binding submission to
the jurisdiction of the New York Courts, if such submission is accepted by such
courts and is legal, valid and binding under New York Law.

 

(11) A final and conclusive judgment of a competent foreign court against the
Companies based upon the Subject Agreements (other than a court of jurisdiction
to which The Judgments (Reciprocal Enforcement) Act 1958 applies, and it does
not apply to the New York Courts) under which a sum of money is payable (not
being a sum payable in respect of taxes or other charges of a like nature, in
respect of a fine or other penalty, or in respect of multiple damages as defined
in The Protection of Trading Interests Act 1981) may be the subject of
enforcement proceedings in the Supreme Court of Bermuda under the common law
doctrine of obligation by action on the debt evidenced by the judgment of such
competent foreign court. A final opinion as to the availability of this remedy
should be sought when the facts surrounding the foreign court’s judgment are
known, but, on general principles, we would expect such proceedings to be
successful provided that:

 

  (i) the court which gave the judgment was competent to hear the action in
accordance with private international law principles as applied in Bermuda; and

 

  (ii) the judgment is not contrary to public policy in Bermuda (and we are not
aware of any public policy which would have an impact), has not been obtained by
fraud or in proceedings contrary to natural justice and is not based on an error
in Bermuda law.

Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.

No stamp duty or similar or other tax or duty is payable in Bermuda on the
enforcement of a foreign judgment. Court fees will be payable in connection with
proceedings for enforcement.

 

(12) Based solely upon the Company Searches and the Litigation Searches:

 

  (i) no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against or affecting the Companies;
and



--------------------------------------------------------------------------------

  (ii) no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition to wind up the Companies or application to
reorganise its affairs pursuant to a Scheme of Arrangement or application for
the appointment of a receiver has been filed with the Supreme Court.

 

(13) Charges over the assets of Bermuda companies (other than real property in
Bermuda or a ship or aircraft registered in Bermuda) wherever situated, and
charges on assets situated in Bermuda (other than real property in Bermuda or a
ship or aircraft registered in Bermuda) which are granted by or to companies
incorporated outside Bermuda, are capable of being registered in Bermuda in the
office of the Registrar of Companies pursuant to the provisions of Part V of the
Companies Act 1981 (Act). Registration under the Act is the only method of
registration of charges over the assets of Bermuda companies in Bermuda except
charges over real property in Bermuda or ships or aircraft registered in
Bermuda. Registration under the Act is not compulsory and does not affect the
validity or enforceability of a charge and there is no time limit within which
registration of a charge must be effected. However, in the event that questions
of priority fall to be determined by reference to Bermuda law, any charge
registered pursuant to the Act will take priority over any other charge which is
registered subsequently in regard to the same assets, and over all other charges
created over such assets after 1 July, 1983, which are not registered.

On the basis that it created a charge, as that term is understood under the laws
of Bermuda, under the New York Law, by which the Original Security Agreement is
expressed to be governed, the Original Security Agreement created a charge over
the assets of the Companies capable of registration in Bermuda. The Original
Security Agreement was filed with the Registrar of Companies in Bermuda
registered on 16 March 2011 (bearing serial number 25659) in order to establish
its priority.

The First Amendment to Security Agreement amends the Original Security Agreement
and as such should be filed with the Registrar of Companies in Bermuda as an
amendment to the Original Security Agreement.

Based solely upon the Company Searches, the following charges are registered in
Bermuda over assets of the Companies:

In respect of AIHL:

 

  • Pledge and Security Agreement dated as of 2 August 2005 in favour of The
Bank of New York registered on 15 August 2005 bearing serial number 17659.

 

  • Security Agreement dated as of 20 October 2010 in favour of the Bank of New
York Mellon registered on 16 March 2011 bearing serial number 25660.

In respect of ABL:



--------------------------------------------------------------------------------

  • 1992 Master ISDA Agreement dated as of 13 September 2011 in favour of HSBC
Bank USA, National Association registered on 23 September 2011 bearing serial
number 26262.

 

  • Security Agreement dated as of 20 October 2010 in favour of the Bank of New
York Mellon registered on 16 March 2011 bearing serial number 25659.

 

  • Security Agreement dated as of 6 October 2009 in favour of Barclays Bank
registered on 7 October 2009 bearing serial number 23768.

 

  • Pledge Agreement dated as of 17 January 2006 in favour of Citibank, N.A.
registered on 20 January 2006 bearing serial number 18622.

 

  • Pledge and Security Agreement dated as of 2 August 2005 in favour of The
Bank of New York registered on 15 August 2005 bearing serial number 17657.

 

  • Deed of Charge over Credit Balances dated as of 2 December 2004 in favour of
Barclays Bank PLC registered on 7 December 2004 bearing serial number 16705.

 

  • Reinsurance Deposit Agreement dated as of 15 December 2003 in favour of
Citibank Ireland Financial Services plc registered on 16 December 2003 bearing
serial number 15501.

 

(14) Under the laws of Bermuda, the Administrative Agent, Lenders and Collateral
Agent will be not deemed to be resident, domiciled or carrying on any commercial
activity in Bermuda or subject to any tax in Bermuda by reason only of the
execution, delivery, performance or enforcement of the Subject Agreements nor is
it necessary for the execution, delivery, performance or enforcement of the
Subject Agreements that the Bank be authorised or qualified to carry on business
in Bermuda.

 

(15) Neither the Companies nor any of their respective assets or property
enjoys, under Bermuda law, immunity on the grounds of sovereignty from any legal
or other proceedings whatsoever or from enforcement, execution or attachment in
respect of its obligations under the Subject Agreements.

Reservations

We have the following reservations:

 

(a) The term “enforceable” as used in this opinion means that there is a way of
ensuring that each party performs an agreement or that there are remedies
available for breach.

 

(b) We express no opinion as to the availability of equitable remedies such as
specific performance or injunctive relief, or as to any matters which are within
the discretion of the courts of Bermuda in respect of any obligations of the
respective Companies as set out in the Subject Agreements. In particular, we
express no opinion as to the enforceability of any present or future waiver of
any provision of law (whether substantive or procedural) or of any right or
remedy which might otherwise be available presently or in the future under the
Subject Agreements.



--------------------------------------------------------------------------------

(c) Enforcement of the obligations of the Companies under the Subject Agreements
may be limited or affected by applicable laws from time to time in effect
relating to bankruptcy, insolvency or liquidation or any other laws or other
legal procedures affecting generally the enforcement of creditors’ rights.

 

(d) Enforcement of the obligations of the Companies may be the subject of a
statutory limitation of the time within which such proceedings may be brought.

 

(e) We express no opinion as to any law other than Bermuda law and none of the
opinions expressed herein relates to compliance with or matters governed by the
laws of any jurisdiction except Bermuda. This opinion is limited to Bermuda law
as applied by the Courts of Bermuda at the date hereof.

 

(f) Where an obligation is to be performed in a jurisdiction other than Bermuda,
the courts of Bermuda may refuse to enforce it to the extent that such
performance would be illegal under the laws of, or contrary to public policy of,
such other jurisdiction.

 

(g) We express no opinion as to the validity, binding effect or enforceability
of any provision incorporated into Subject Agreements by reference to a law
other than that of Bermuda, or as to the availability in Bermuda of remedies
which are available in other jurisdictions.

 

(h) Where a person is vested with a discretion or may determine a matter in his
or its opinion, such discretion may have to be exercised reasonably or such an
opinion may have to be based on reasonable grounds.

 

(i) We express no opinion as to the validity or binding effect of any provision
in the Subject Agreements for the payment of interest at a higher rate on
overdue amounts than on amounts which are current, or that liquidated damages
are or may be payable. Such a provision may not be enforceable if it could be
established that the amount expressed as being payable was in the nature of a
penalty; that is to say a requirement for a stipulated sum to be paid
irrespective of, or necessarily greater than, the loss likely to be sustained.
If it cannot be demonstrated to the Bermuda court that the higher payment was a
reasonable pre-estimate of the loss suffered, the court will determine and award
what it considers to be reasonable damages. Section 9 of The Interest and Credit
Charges (Regulations) Act 1975 provides that the Bermuda courts have discretion
as to the amount of interest, if any, payable on the amount of a judgment after
date of judgment. If the Court does not exercise that discretion, then interest
will accrue at the statutory rate which is currently 7% per annum.

 

(j) We express no opinion as to the validity or binding effect of any provision
of the Subject Agreements which provides for the severance of illegal, invalid
or unenforceable provisions.



--------------------------------------------------------------------------------

(k) A Bermuda court may refuse to give effect to any provisions of the Subject
Agreements in respect of costs of unsuccessful litigation brought before the
Bermuda court or where that court has itself made an order for costs.

 

(l) Searches of the Register of Companies at the office of the Registrar of
Companies and of the Supreme Court Causes Book at the Registry of the Supreme
Court are not conclusive and it should be noted that the Register of Companies
and the Supreme Court Causes Book do not reveal:

 

  (i) details of matters which have been lodged for filing or registration which
as a matter of best practice of the Registrar of Companies or the Registry of
the Supreme Court would have or should have been disclosed on the public file,
the Causes Book or the Judgment Book, as the case may be, but for whatever
reason have not actually been filed or registered or are not disclosed or which,
notwithstanding filing or registration, at the date and time the search is
concluded are for whatever reason not disclosed or do not appear on the public
file, the Causes Book or Judgment Book;

 

  (ii) details of matters which should have been lodged for filing or
registration at the Registrar of Companies or the Registry of the Supreme Court
but have not been lodged for filing or registration at the date the search is
concluded;

 

  (iii) whether an application to the Supreme Court for a winding-up petition or
for the appointment of a receiver or manager has been prepared but not yet been
presented or has been presented but does not appear in the Causes Book at the
date and time the search is concluded;

 

  (iv) whether any arbitration or administrative proceedings are pending or
whether any proceedings are threatened, or whether any arbitrator has been
appointed; or

 

  (v) whether a receiver or manager has been appointed privately pursuant to the
provisions of a debenture or other security, unless notice of the fact has been
entered in the Register of Charges in accordance with the provisions of the Act.

Furthermore, in the absence of a statutorily defined system for the registration
of charges created by companies incorporated outside Bermuda (“overseas
companies”) over their assets located in Bermuda, it is not possible to
determine definitively from searches of the Register of Charges maintained by
the Registrar of Companies in respect of such overseas companies what charges
have been registered over any of their assets located in Bermuda or whether any
one charge has priority over any other charge over such assets.

 

(m) In order to issue this opinion we have carried out the Company Searches as
referred to in the Schedule to this opinion and have not enquired as to whether
there has been any change since the date of such searches.

 

(n) In order to issue this opinion we have carried out the Litigation Searches
as referred to in the Schedule to this opinion and have not enquired as to
whether there has been any change since the date of such searches.



--------------------------------------------------------------------------------

(o) In paragraph (1) above, the term “good standing” means that each of the
Companies has received a Certificate of Compliance from the Registrar of
Companies, that ABL has received a Certificate of Compliance from the Bermuda
Monetary Authority and that the Companies have not failed to make any filing
with any Bermuda governmental authority nor to pay any Bermuda government fee or
tax, which might make it liable to be struck off the Register of Companies and
thereby cease to exist under the laws of Bermuda.

Disclosure

This opinion is given solely for the purpose of the Subject Agreements and may
only be relied upon by the addressees to this opinion and the financial
institutions which become Lenders in accordance with the Subject Agreements.

Except as provided in the paragraph above, this opinion is neither to be
transmitted to any other person, nor relied upon by any other person or for any
other purpose nor quoted or referred to in any public document nor filed with
any governmental agency or person, without our prior written consent, save that
this opinion may be disclosed on a non-reliance basis without such consent to:

 

(a) any person to whom disclosure is required to be made by applicable law or
court order or pursuant to the generally published rules of any supervisory or
regulatory body or in connection with any judicial proceedings, or the rules of
any stock exchange;

 

(b) the officers, employees, auditors, legal advisors and other professional
advisers of the addressees; and

 

(c) any person, not otherwise an addressee of this opinion, who (i) becomes a
Lender in accordance with the Credit Agreement or (ii) is a potential transferee
or assignee of any Lender, and their respective professional advisers,

on the basis that (a) such disclosure is made solely to enable any such person
to be informed that an opinion has been given and to be made aware of its terms
but not for the purposes of reliance, (b) we do not assume any duty or liability
to any person to whom such disclosure is made and (c) such person agrees not to
further disclose this opinion letter or its contents to any other person, other
than as permitted above, without our prior written consent.

Further, this opinion speaks as of its date and is strictly limited to the
matters stated herein and we assume no obligation to review or update this
opinion if applicable law or the existing facts or circumstances should change.

This opinion is governed by and is to be construed in accordance with Bermuda
law.

It is given on the basis that it will not give rise to any legal proceedings
with respect thereto in any jurisdiction other than Bermuda.

Yours faithfully

Appleby (Bermuda) Limited



--------------------------------------------------------------------------------

SCHEDULE

 

1. The entries and filings shown in respect of the Companies on the files of the
Companies maintained in the Register of Companies at the office of the Registrar
of Companies in Hamilton, Bermuda, as revealed by searches conducted on 12 June
2013 (Company Searches).

 

2. The entries and filings shown in respect of the Companies in the Supreme
Court Causes Book maintained at the Registry of the Supreme Court in Hamilton,
Bermuda, as revealed by searches conducted on 12 June 2013 (Litigation
Searches).

 

3. PDF copies of certified copies of:

 

  (a) the Certificate of Incorporation dated 23 May 2002, Altered Memorandum of
Association registered on 13 May 2009, Certificate of Registration of Alteration
of Denomination of Share Capital dated 21 June 2002; Certificate of Deposit of
Memorandum of Increase of Share Capital dated 22 July 2002, Certificate of
Deposit of Certificate of Incorporation on Change of Name dated 26 November
2002; Certificate of Deposit of Increase of Share Capital dated 10 December
2002, Certificate of Deposit of Memorandum of Increase of Share Capital dated
22 August 2003, Certificate of Registration of Alteration of Denomination of
Capital dated 9 October 2003, Certificate of Registration of Altered Memorandum
of Association dated 5 June 2009, and Bye-Laws of AIHL (adopted 29 April 2009)
(collectively referred to as AIHL’s Constitutional Documents); and

 

  (b) the Certificate of Incorporation, Certificates of Incorporation on Change
of Name, Memorandum of Association, Certificate of Registration as a Class 4
Insurer and Bye-Laws adopted 26 October 2009 for ABL (collectively referred to
as ABL’s Constitutional Documents and together with AIHL’s Constitutional
Documents, the Constitutional Documents).

 

4. PDF copies of certified extracts of:

 

  (a) the resolutions passed at a meetings of the Board of Directors of AIHL
held on 24 April 2013; and

 

  (b) the resolutions passed at a meetings of the Board of Directors of ABL held
on 24 April 2013,

(collectively the Resolutions).

 

5. A certified copy of the “Foreign Exchange Letter” for AIHL dated 9 May 2011
issued by the Bermuda Monetary Authority.

 

6. A certified copy of the “Foreign Exchange Letter” for ABL dated 9 May 2011
issued by the Bermuda Monetary Authority.



--------------------------------------------------------------------------------

7. A certified copy of the “Tax Assurance” for AIHL dated 9 May 2011 issued by
the Registrar of Companies for the Minister of Finance.

 

8. A certified copy of the “Tax Assurance” for ABL dated 9 May 2011 issued by
the Registrar of Companies for the Minister of Finance.

 

9. A Certificate of Compliance dated 11 June 2013 issued by the Registrar of
Companies in respect of AIHL.

 

10. A Certificate of Compliance dated 11 June 2013 issued by the Registrar of
Companies in respect of ABL.

 

11. A Certificate of Compliance dated 11 June 2013 issued by the Bermuda
Monetary Authority in respect of ABL.

 

12. A PDF copy of a certified Incumbency Schedule in respect of the AIHL.

 

13. A PDF copy of a certified Incumbency Schedule in respect of the ABL.

 

14. A PDF copy of the executed Amended and Restated Credit Agreement.

 

15. A PDF copy of the executed First Amendment to Security Agreement.

 

16. A PDF copy of the executed Original Security Agreement.

 

17. A PDF copy of the executed First Amendment to Control Agreements.

 

18. PDF copies of the executed Original Control Agreements.



--------------------------------------------------------------------------------

ANNEX A

Barclays Bank PLC

Citibank, N.A.

The Bank of New York Mellon

Deutsche Bank AG New York Branch

Lloyds TSB Bank PLC

U.S. Bank National Association

HSBC Bank Bermuda Limited



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 12, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Aspen Insurance Holdings Limited, a Bermuda
exempted limited liability company (the “Company”), the Subsidiary Borrowers (as
defined therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, The Bank of New York
Mellon, as Collateral Agent, Citibank, N.A., as Syndication Agent, and Barclays
Bank PLC, as Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

                     (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.13(e) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code;

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code; and

5. The income from the Loans held by the Non-U.S. Lender is not effectively
connected with the conduct of a trade or business within the United States.

The Non-U.S. Lender has furnished the Administrative Agent and the Borrower with
a certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the Non-U.S. Lender agrees that (1) if
the information provided on this certificate changes, the Non-U.S. Lender shall
promptly so inform the Borrower and the Administrative Agent and (2) the
Non-U.S. Lender shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the Non-U.S. Lender, or in either of the two calendar years preceding such
payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

Date:                             



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 12, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Aspen Insurance Holdings Limited, a Bermuda
exempted limited liability company (the “Company”), the Subsidiary Borrowers (as
defined therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, The Bank of New York
Mellon, as Collateral Agent, Citibank, N.A., as Syndication Agent, and Barclays
Bank PLC, as Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

                     (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.13(e) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. The Non-U.S. Lender is the sole record owner of the Loans or the obligations
evidenced by Note(s) in respect of which it is providing this certificate and
its partners/members are the sole beneficial owners of such Loans or the
obligations evidenced by Note(s).

2. Neither the Non-U.S. Lender nor any of its partners/members is a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). In this regard, the Non-U.S. Lender further represents and
warrants that:

(a) neither the Non-U.S. Lender nor its partners/members is subject to
regulatory or other legal requirements as a bank in any jurisdiction; and

(b) neither the Non-U.S. Lender nor its partners/members has been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements;

3. Neither the Non-U.S. Lender nor any of its partners/members is a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code;

4. Neither the Non-U.S. Lender nor any of its partners/members is a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code; and

5. The income from the Loans held by the Non-U.S. Lender is not effectively
connected with the conduct of a trade or business within the United States by
the Non-U.S. Lender or its partners/members.

The Non-U.S. Lender has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the Non-U.S. Lender agrees that (1) if
the information provided on this certificate changes, the Non-U.S. Lender shall
promptly so inform the Borrower and the Administrative Agent and (2) the
Non-U.S. Lender shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the Non-U.S. Lender, or in either of the two calendar years preceding such
payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

Date:                             



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPANY NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                        New York, New York                         , 20        

FOR VALUE RECEIVED, the undersigned, ASPEN INSURANCE HOLDINGS LIMITED, a Bermuda
exempted limited liability company (the “Company”), hereby unconditionally
promises to pay to the order of                      (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in lawful money of the United States and in immediately
available funds, on the Maturity Date as to the Loans evidenced hereby, the
principal amount of (a)              DOLLARS ($            ), or, if less,
(b) the aggregate unpaid principal amount of all Loans made by the Lender to the
Company pursuant to Section 2.1 of the Credit Agreement. The Company further
agrees to pay interest in like money at such Funding Office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.8 of the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, and amount of the Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. The failure to
make any such indorsement or any error in any such indorsement shall not affect
the obligations of the Company in respect of the Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of June 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers (as defined in the Credit Agreement), the Lenders parties
thereto, The Bank of New York Mellon, as Collateral Agent, Citibank, N.A., as
Syndication Agent, and Barclays Bank PLC, as Administrative Agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part as provided in the Credit Agreement. This Note is
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for the nature and extent of the guarantees, the terms and
conditions upon which each guarantee was granted and the rights of the holder of
this Note in respect thereof.

Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note may be declared to be or may
otherwise become, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

ASPEN INSURANCE HOLDINGS LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Company Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR Loans

  

Amount
Converted to
ABR Loans

  

Amount of Principal of
ABR Loans Repaid

  

Amount of ABR
Loans Converted to
Eurodollar Loans

  

Unpaid Principal
Balance
of ABR Loans

  

Notation Made By



--------------------------------------------------------------------------------

Schedule B

to Company Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar
Loans

  

Amount
Converted to
Eurodollar
Loans

  

Interest Period and
Eurodollar Rate
with
Respect Thereto

  

Amount of
Principal of
Eurodollar
Loans Repaid

  

Amount of
Eurodollar
Loans Converted to
ABR Loans

  

Unpaid Principal
Balance of
Eurodollar
Loans

  

Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARY BORROWER NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                        New York, New York                         , 20        

FOR VALUE RECEIVED, the undersigned, [NAME OF SUBSIDIARY BORROWER], a
                     [corporation] [limited liability company] [limited
partnership] [exempt limited liability corporation] (the “Borrower”), hereby
unconditionally promises to pay to the order of                      (the
“Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in lawful money of the United States
and in immediately available funds, on the Maturity Date as to the Loans
evidenced hereby, the principal amount of (a)              DOLLARS
($            ), or, if less, (b) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.8 of the Credit
Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, and amount of the Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. The failure to
make any such indorsement or any error in any such indorsement shall not affect
the obligations of the Borrower in respect of the Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of June 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers (as defined in the Credit Agreement), the Lenders parties
thereto, The Bank of New York Mellon, as Collateral Agent, Citibank, N.A., as
Syndication Agent, and Barclays Bank PLC, as Administrative Agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part as provided in the Credit Agreement. This Note is
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for the nature and extent of the guarantees, the terms and
conditions upon which each guarantee was granted and the rights of the holder of
this Note in respect thereof.

Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note may be declared to be or may
otherwise become, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[NAME OF SUBSIDIARY BORROWER] By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Subsidiary Borrower Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR
Loans

  

Amount
Converted to
ABR Loans

  

Amount of
Principal of
ABR Loans Repaid

  

Amount of ABR
Loans Converted to
Eurodollar Loans

  

Unpaid Principal
Balance
of ABR Loans

  

Notation Made By



--------------------------------------------------------------------------------

Schedule B

to Subsidiary Borrower Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar
Loans

  

Amount
Converted to
Eurodollar
Loans

  

Interest Period
and
Eurodollar Rate
with
Respect Thereto

  

Amount of
Principal of
Eurodollar
Loans Repaid

  

Amount of
Eurodollar
Loans
Converted to
ABR Loans

  

Unpaid Principal
Balance of
Eurodollar
Loans

  

Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF CONVERSION/CONTINUATION

Date:

 

To: Barclays Bank PLC, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of June 12, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Aspen Insurance Holdings Limited, a Bermuda exempted limited liability
company (the “Company”), the Subsidiary Borrowers (as defined therein) (together
with the Company, collectively, the “Borrowers” and individually, a “Borrower”),
the Lenders parties thereto, The Bank of New York Mellon, as Collateral Agent,
Citibank, N.A., as Syndication Agent, and Barclays Bank PLC, as Administrative
Agent.

Ladies and Gentlemen:

The undersigned, Aspen Insurance Holdings Limited, refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

1. The conversion/continuation date is                     , 20     (the
“Conversion/Continuation Date”).

2. The aggregate amount of the Loans to be [converted] [continued] is
$                    .

3. The Loans are to be [converted into] [continued as] [Eurodollar] [ABR] Loans.

4. [If applicable:] The duration of the Interest Period for the Loans included
in the [conversion] [continuation] shall be [    days] [    months].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Conversion/Continuation Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]; and

(b) the proposed [conversion][continuation] will not cause the aggregate
principal amount of all outstanding Extensions of Credit to exceed the combined
Commitments of the Lenders.

 

ASPEN INSURANCE HOLDINGS LIMITED By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SUBSIDIARY BORROWER AGREEMENT

SUBSIDIARY BORROWER AGREEMENT, dated as of                     ,      20    ,
made by                                 , a                      [corporation]
[limited liability company] [limited partnership] [exempt limited liability
corporation] (the “Additional Subsidiary Borrower”), in favor of Barclays Bank
PLC, as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders (the “Lenders”) parties to the Amended and Restated Credit Agreement
referred to below. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

W I T N E S S E T H :

WHEREAS, Aspen Insurance Holdings Limited (the “Company”), the Subsidiary
Borrowers, the Lenders, The Bank of New York Mellon, as Collateral Agent,
Citibank, N.A., as Syndication Agent, and Barclays Bank PLC, as Administrative
Agent, have entered into an Amended and Restated Credit Agreement, dated as of
June 12, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, the Credit Agreement permits the Additional Subsidiary Borrower to
become a Subsidiary Borrower pursuant to the terms and conditions of the Credit
Agreement; and

WHEREAS, the Additional Subsidiary Borrower has agreed to execute and deliver
this Subsidiary Borrower Agreement in order to become a Subsidiary Borrower
under the Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

SECTION 13 Credit Agreement. Subject to the satisfaction of each of the
conditions set forth in subsection 5.3 of the Credit Agreement, by executing and
delivering this Subsidiary Borrower Agreement, the Additional Subsidiary
Borrower hereby becomes a Subsidiary Borrower under the Credit Agreement with
the same force and effect as if originally named therein as a Subsidiary
Borrower and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Subsidiary Borrower thereunder.

SECTION 14 Representations and Warranties. The Company hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Credit Agreement is true and correct on and as of the date hereof (after
giving effect to this Subsidiary Borrower Agreement) as if made on and as of
such date (except where such representation and warranty speaks of a specific
date in which case such representation and warranty shall be true and correct as
of such date).

SECTION 15 Governing Law. THIS SUBSIDIARY BORROWER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Subsidiary Borrower
Agreement to be duly executed and delivered as of the date first above written.

 

[ADDITIONAL SUBSIDIARY BORROWER] By:       Name:   Title: ASPEN INSURANCE
HOLDINGS LIMITED By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

COMMITMENT INCREASE SUPPLEMENT

COMMITMENT INCREASE SUPPLEMENT, dated                      (this “Supplement”),
to the Amended and Restated Credit Agreement dated as of June 12, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Aspen Insurance Holdings Limited, a Bermuda exempted limited
liability company (the “Company”), the Subsidiary Borrowers (as defined therein)
(together with the Company, collectively, the “Borrowers” and individually, a
“Borrower”), the Lenders parties thereto, The Bank of New York Mellon, as
Collateral Agent, Citibank, N.A., as Syndication Agent, and Barclays Bank PLC,
as Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrowers have given notice to the Administrative Agent and the
Issuing Lenders of their intention to increase the Total Commitments pursuant to
Sections 2.1(b) and (c) of the Credit Agreement; and

WHEREAS, pursuant to Sections 2.1(b) and (c) of the Credit Agreement, the
undersigned Lender now desires to increase the amount of its Commitment under
the Credit Agreement by executing and delivering to the Borrowers, the
Administrative Agent and the Issuing Lenders a supplement to the Credit
Agreement in substantially the form of this Supplement;

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Lender agrees, subject to the terms and conditions of the
Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $            , thereby making the aggregate amount of
its Commitment equal to $                    .

2. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

3. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:       Name:   Title:

Accepted and agreed to, for the Borrowers, as of the date first written above:

 

ASPEN INSURANCE HOLDINGS LIMITED By:       Name:   Title:

Acknowledged and agreed to as of the date first written above:

 

BARCLAYS BANK PLC, as

Administrative Agent

By:       Name:   Title:

Acknowledged and agreed to as of the date first written above:

[INSERT NAMES OF ISSUING LENDERS]

 

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT, dated as of                  ,          (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of
June 12, 2013, as amended, supplemented or otherwise modified from time to time
(the “Credit Agreement”), among Aspen Insurance Holdings Limited, a Bermuda
exempted limited liability company (the “Company”), the Subsidiary Borrowers (as
defined therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, The Bank of New York
Mellon, as Collateral Agent, Citibank, N.A., as Syndication Agent, and Barclays
Bank PLC, as Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that with the
consent of the Administrative Agent and the Issuing Lenders (which consents
shall not be unreasonably withheld or delayed), the Borrowers and any New Lender
may agree that such New Lender shall establish a new Commitment and become a
party to the Credit Agreement by executing and delivering to the Borrowers, the
Administrative Agent and the Issuing Lenders a supplement to the Credit
Agreement in substantially the form attached as Exhibit K thereto; and

WHEREAS, the undersigned desires to establish a new Commitment in the amount set
forth herein and become a party to the Credit Agreement upon the terms and
conditions set forth therein and herein;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. From and after the Effective Date (as defined in paragraph 3 below) the
undersigned shall be a party to and be bound by the provisions of the Credit
Agreement as a Lender thereunder with an incremental Commitment of
$            , and shall perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligations
pursuant to Section 2.13(e) of the Credit Agreement) to the same extent as if
originally a party thereto.

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 6.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; and (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto.



--------------------------------------------------------------------------------

3. This Supplement shall be effective as of                          ,         
(the “Effective Date”).

4. The undersigned has delivered to the Administrative Agent an administrative
questionnaire.

5. This Supplement shall be governed by and construed in accordance with the
laws of the State of New York.

6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[Remainder of page left blank intentionally.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF NEW LENDER] By:    

 

  Name:   Title:

Accepted and agreed to, for the Borrowers, as of the first date written above:

ASPEN INSURANCE HOLDINGS LIMITED

 

By:       Name:   Title:

Acknowledged and agreed to as of the first date written above:

BARCLAYS BANK PLC, as Administrative Agent

 

By:  

 

  Name:   Title:

Acknowledged and agreed to as of the date first written above:

[INSERT NAMES OF ISSUING LENDERS]

 

By:       Name:   Title:

[FORM OF] SEVERAL LETTER OF CREDIT

FOR INTERNAL IDENTIFICATION PURPOSES ONLY



--------------------------------------------------------------------------------

(Does not affect terms of Letter of Credit or Bank’s obligations thereunder)

Issue Date:                     , 20    

Expiry Date:                     , 20    

L/C No. [            ]

Amount: $                     (            )3

Accountholder/Applicant: [            ]4

[            ]

[            ]

Date:                    

IRREVOCABLE CLEAN                                         ISSUE DATE
                    

LETTER OF CREDIT NO.                     

 

To: [BENEFICIARY]5

[            ]

[            ]

[            ]

We, the issuing banks listed below (hereinafter referred to individually as a
“Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”), hereby
establish this clean, irrevocable and unconditional Letter of Credit in your
favor as Beneficiary for drawing up to an aggregate amount of
$                     ( the “Letter of Credit Commitment”) effective
immediately. This Letter of Credit shall expire with the close of business of
the L/C Administrator (defined below) on                     . Except when the
Letter of Credit Commitment is increased or amended to reflect a change in
Commitment Share or Letter of Credit Bank as set forth in the last paragraph
hereof, this Letter of Credit cannot be modified or revoked without the consent
of the Beneficiary.

[The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any such liquidator, rehabilitator,
receiver or conservator. Drawings by any liquidator, rehabilitator, receiver or
conservator shall be for the benefit of all the Beneficiary’s policyholders.]6

The maximum liability of each Letter of Credit Bank with respect to any demand
for payment made hereunder shall be its Commitment Share of the amount of such
demand for payment, as follows:

 

 

3  Insert initial amount of the Letter of Credit.

4  Insert name of party for whom Letter of Credit will be issued.

5  Insert full name and address of the Beneficiary.

6  Insert if Letter of Credit is being issued to back a reinsurance policy and
such language is required by the applicable insurance regulator. Additional
changes to the letter of credit to reflect regulatory requirements will be
inserted if necessary.

 

4



--------------------------------------------------------------------------------

LETTER OF CREDIT BANK

   COMMITMENT
SHARE     MAXIMUM SHARE OF
LETTER OF CREDIT
COMMITMENT  

[Lender]

                  %    $     

[Lender]

                  %    $     

[Lender]

                  %    $     

TOTAL

     100 %    $     

The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.

Subject to the further provisions of this Letter of Credit, demands for payment
may be made by the Beneficiary by presentation to Barclays Bank PLC, as agent
(in such capacity, the “L/C Administrator”) of a sight draft drawn on the L/C
Administrator indicating the Letter of Credit No.             , for all or any
part of this Letter of Credit at the L/C Administrator’s office located at
Barclays Bank PLC, Letter of Credit Department, 200 Park Avenue, New York, NY
10166, on or before the expiration date hereof [or any automatically extended
expiry date]7.

We the Letter of Credit Banks listed herein hereby undertake to promptly honor
all of a Beneficiary’s demands for payment hereunder upon delivery of the sight
draft as specified to the L/C Administrator’s aforesaid office.

Except as expressly stated herein, this undertaking is not subject to any
agreement, requirement or qualification. The obligations of each Letter of
Credit Bank under this Letter of Credit is the individual obligation of such
Letter of Credit Bank and is in no way contingent upon reimbursement with
respect thereto, or upon its ability to perfect any lien, security interest or
any other reimbursement.

Upon payment to you by the Letter of Credit Bank of its Commitment Share of the
drawing amount specified in a demand presented hereunder, a Letter of Credit
Bank shall be fully discharged of its obligation under this Letter of Credit to
the extent of its Commitment Share of such demand and such Letter of Credit Bank
shall not thereafter be obligated to make any further payments under this Letter
of Credit in respect of such demand.

[This Letter of Credit shall be deemed automatically extended without amendment
for one year from the expiration date hereof or any future expiration date
unless at least [    ] days prior to such expiration date, the L/C Administrator
notifies you by Registered Mail or overnight courier service that this Letter of
Credit will not be extended for any such additional period.]8

 

 

7  Delete if not inserting automatic extension provision.

8  Insert if auto-extension is applicable.

 

5



--------------------------------------------------------------------------------

[This Letter of Credit is subject to and governed by the Laws of the State of
New York and the [1993] [2007] revision of the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce (Publication
[500][600]), and in the event of any conflict, the Laws of the State of New York
will control. If this Letter of Credit expires during an interruption of
business as described in [Article 17 of said Publication 500][Article 36 of said
Publication 600], the bank hereby specifically agrees to effect payment if this
Letter of Credit is drawn against within 30 days after the resumption of
business.] [This Letter of Credit is subject to and governed by the law(s) of
the State of New York, and the International Standby Practices 98 (ISP98)
(International Chamber of Commerce Publication No. 590). In the event of any
conflict, the laws of the State of New York will control.]9

This Letter of Credit may be amended to delete a Letter of Credit Bank or add a
Letter of Credit Bank, or change Commitment Shares, provided that such amendment
does not decrease the Letter of Credit Commitment, and need only be signed by
the L/C Administrator so long as any Letter of Credit Bank added shall be
approved by the Securities Valuation Office of the National Association of
Insurance Commissioners and shall have a rating of “A3” or better from Moody’s
and/or “A” or better from Standard and Poor’s.

 

Very truly yours,

 

[BARCLAYS BANK PLC], as L/C Administrator

By:     Name:   Title:  

 

 

9  Insert UCP 500 or UCP 600 if required by an insurance regulator, otherwise
ISP 98 should be used.

 

6



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF REVOLVING LOAN BORROWING REQUEST

Date:             ,         

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Joseph Squeri

Telephone: 212.320.6927

Email: xraUSLoanOps5@Barclays.com

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 12, 2013 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Aspen Insurance Holdings Limited, a Bermuda exempted
limited liability company (the “Company”), the Subsidiary Borrowers (as defined
therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, Barclays Bank PLC, as
Administrative Agent, and the other parties thereto.

The undersigned Borrower hereby requests a borrowing of Loans, as follows:

 

  1. In the aggregate amount of $            .

 

  2. On             , 201     (a Business Day).

 

  3. Comprised of [ABR] [Eurodollar] Loans.

 

  [4.

With an Interest Period of      months.]1

[4][5]. The Borrower’s account to which funds are to be disbursed is:

Account Number:             

Location:            

This Borrowing Request and the borrowing requested herein comply with the
Agreement, including Sections 2.2 and 5.3 of the Agreement.

 

[NAME OF BORROWER] By:     Name:   Title:  

 

1 

Insert if a Eurodollar Rate Borrowing.



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF PREPAYMENT NOTICE

Date:             ,         

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Joseph Squeri

Telephone: 212.320.6927

Email: xraUSLoanOps5@Barclays.com

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 12, 2013 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Aspen Insurance Holdings Limited, a Bermuda exempted
limited liability company (the “Company”), the Subsidiary Borrowers (as defined
therein) (together with the Company, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders parties thereto, Barclays Bank PLC, as
Administrative Agent, and the other parties thereto.

This Prepayment Notice is delivered to you pursuant to Section 2.5 of the
Agreement. The undersigned Borrower hereby gives notice of a prepayment of Loans
as follows:

1. (select Type(s) of Loans)

¨ ABR Loans in the aggregate principal amount of $            .

¨ Eurodollar Loans with an Interest Period ending             , 201     in the
aggregate principal amount of $            .

2. On             , 201     (a Business Day).

This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Sections 2.5 and 2.11 of the Agreement.

 

[NAME OF BORROWER] By:     Name:   Title:  